Exhibit 10.1
EXECUTION VERSION
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
dated as of August 10, 2011
among
VALEANT PHARMACEUTICALS INTERNATIONAL,
as Borrower,
VALEANT PHARMACEUTICALS INTERNATIONAL, INC.,
as Parent and a Guarantor,
CERTAIN SUBSIDIARIES OF VALEANT PHARMACEUTICALS INTERNATIONAL, INC.,
as Guarantors,
VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO,
GOLDMAN SACHS LENDING PARTNERS LLC,
as Sole Lead Arranger, Sole Bookrunner and Syndication Agent,
and
GOLDMAN SACHS LENDING PARTNERS LLC,
as Administrative Agent and Collateral Agent
 
$850,000,000 Senior Secured Credit Facilities
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS AND INTERPRETATION
       
 
       
1.1 Definitions
    2  
1.2 Accounting Terms
    35  
1.3 Interpretation, etc.
    35  
1.4 Currency Matters
    36  
1.5 Pro Forma Transactions
    36  
1.6 Effect of this Agreement on the Original Credit Agreement and Other Original
Credit Documents
    36  
 
       
SECTION 2. LOANS AND LETTERS OF CREDIT
       
 
       
2.1 Term Loans
    36  
2.2 Revolving Loans
    37  
2.3 Swing Line Loans
    38  
2.4 Issuance of Letters of Credit and Purchase of Participations Therein
    40  
2.5 Pro Rata Shares; Availability of Funds
    44  
2.6 Use of Proceeds
    44  
2.7 Evidence of Debt; Register; Lenders’ Books and Records; Notes
    45  
2.8 Interest on Loans
    45  
2.9 Conversion/Continuation
    47  
2.10 Default Interest
    47  
2.11 Fees
    48  
2.12 Mandatory Term Loan Commitment Reductions
    49  
2.13 Voluntary Prepayments/Commitment Reductions
    49  
2.14 Mandatory Prepayments
    50  
2.15 Application of Prepayments
    52  
2.16 General Provisions Regarding Payments
    52  
2.17 Ratable Sharing
    53  
2.18 Making or Maintaining Eurodollar Rate Loans
    54  
2.19 Increased Costs; Capital Adequacy
    55  
2.20 Taxes; Withholding, etc.
    57  
2.21 Obligation to Mitigate
    59  
2.22 Defaulting Lenders
    60  
2.23 Removal or Replacement of a Lender
    61  
2.24 Interest Act (Canada)
    62  
2.25 Incremental Facilities
    62  
 
       
SECTION 3. CONDITIONS PRECEDENT
       
 
       
3.1 Restatement Date
    63  
3.2 First Credit Date
    65  
3.3 Conditions to Each Credit Extension
    65  
3.4 Conditions to the Term Loan Borrowings
    66  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
       

 



--------------------------------------------------------------------------------



 



              Page  
4.1 Organization; Requisite Power and Authority; Qualification
    67  
4.2 Equity Interests and Ownership
    67  
4.3 Due Authorization
    67  
4.4 No Conflict
    67  
4.5 Governmental Consents
    67  
4.6 Binding Obligation
    68  
4.7 Historical Financial Statements
    68  
4.8 Projections
    68  
4.9 No Material Adverse Change
    68  
4.10 Adverse Proceedings, etc.
    68  
4.11 Payment of Taxes
    68  
4.12 Properties
    69  
4.13 Environmental Matters
    69  
4.14 No Defaults
    70  
4.15 Governmental Regulation
    70  
4.16 Employee Matters
    70  
4.17 Employee Benefit Plans
    71  
4.18 Canadian Employee Benefit Plans
    71  
4.19 Solvency
    72  
4.20 Compliance with Statutes, etc
    72  
4.21 Disclosure
    72  
4.22 PATRIOT Act and PCTFA
    72  
4.23 Creation, Perfection, etc.
    73  
4.24 Senior Indebtedness
    73  
4.25 OFAC Matters
    73  
 
       
SECTION 5. AFFIRMATIVE COVENANTS
       
 
       
5.1 Financial Statements and Other Reports
    73  
5.2 Existence
    77  
5.3 Payment of Taxes and Claims
    77  
5.4 Maintenance of Properties
    77  
5.5 Insurance
    78  
5.6 Books and Records; Inspections
    78  
5.7 [Reserved]
    78  
5.8 Compliance with Laws
    78  
5.9 Environmental
    79  
5.10 Subsidiaries
    80  
5.11 Additional Material Real Estate Assets
    82  
5.12 [Reserved]
    82  
5.13 Further Assurances
    82  
5.14 Maintenance of Ratings
    82  
5.15 Post-Closing Matters
    82  
5.16 Canadian Employee Benefit Plans
    83  
5.17 Cooperation
       
 
       
SECTION 6. NEGATIVE COVENANTS
       

-2-



--------------------------------------------------------------------------------



 



              Page  
6.1 Indebtedness
    83  
6.2 Liens
    86  
6.3 No Further Negative Pledges
    89  
6.4 Restricted Junior Payments
    89  
6.5 Restrictions on Subsidiary Distributions
    90  
6.6 Investments
    91  
6.7 Leverage Ratio
    92  
6.8 Fundamental Changes; Disposition of Assets; Acquisitions
    92  
6.9 Disposal of Subsidiary Interests
    95  
6.10 Sales and Leasebacks
    95  
6.11 Transactions with Shareholders and Affiliates
    95  
6.12 Conduct of Business
    95  
6.13 Amendments or Waivers with Respect to Subordinated Indebtedness
    95  
6.14 Amendments or Waivers of Organizational Documents
    96  
6.15 Fiscal Year
    96  
6.16 Specified Subsidiary Dispositions
    96  
6.17 Biovail Insurance
    96  
6.18 Establishment of Defined Benefit Plan
    96  
6.19 After-Acquired Liens/Additional Guarantors
    96  
 
       
SECTION 7. GUARANTY
       
 
       
7.1 Guaranty of the Obligations
    97  
7.2 Contribution by Guarantors
    97  
7.3 Payment by Guarantors
    97  
7.4 Liability of Guarantors Absolute
    97  
7.5 Waivers by Guarantors
    99  
7.6 Guarantors’ Rights of Subrogation, Contribution, etc.
    99  
7.7 Subordination of Other Obligations
    100  
7.8 Continuing Guaranty
    100  
7.9 Authority of Guarantors or Borrower
    100  
7.10 Financial Condition of Borrower
    100  
7.11 Bankruptcy, etc.
    101  
7.12 Discharge of Guaranty upon Sale of Guarantor
    101  
 
       
SECTION 8. EVENTS OF DEFAULT
       
 
       
8.1 Events of Default
    102  
 
       
SECTION 9. AGENTS
       
 
       
9.1 Appointment of Agents
    104  
9.2 Powers and Duties
    105  
9.3 General Immunity
    105  
9.4 Agents Entitled to Act as Lender
    106  
9.5 Lenders’ Representations, Warranties and Acknowledgment
    106  
9.6 Right to Indemnity
    107  
9.7 Successor Administrative Agent, Collateral Agent and Swing Line Lender
    107  
9.8 Collateral Documents and Guaranty
    109  

-3-



--------------------------------------------------------------------------------



 



              Page  
9.9 Withholding Taxes
    110  
9.10 Quebec Security
    110  
 
       
SECTION 10. MISCELLANEOUS
       
 
       
10.1 Notices
    111  
10.2 Expenses
    112  
10.3 Indemnity
    113  
10.4 Set-Off
    114  
10.5 Amendments and Waivers
    114  
10.6 Successors and Assigns; Participations
    116  
10.7 Independence of Covenants
    120  
10.8 Survival of Representations, Warranties and Agreements
    120  
10.9 No Waiver; Remedies Cumulative
    120  
10.10 Marshalling; Payments Set Aside
    120  
10.11 Severability
    120  
10.12 Obligations Several; Independent Nature of Lenders’ Rights
    121  
10.13 Headings
    121  
10.14 APPLICABLE LAW
    121  
10.15 CONSENT TO JURISDICTION
    121  
10.16 WAIVER OF JURY TRIAL
    122  
10.17 Confidentiality
    122  
10.18 Usury Savings Clause
    123  
10.19 Counterparts
    123  
10.20 Effectiveness; Entire Agreement
    123  
10.21 PATRIOT Act; PCTFA
    123  
10.22 Electronic Execution of Assignments
    124  
10.23 No Fiduciary Duty
    124  
10.24 Judgment Currency
    124  
10.25 Joint and Several Liability
    125  
10.26 Advice of Counsel; No Strict Construction
    125  
10.27 Day Not a Business Day
    125  
10.28 Limitations Act, 2002
    125  

-4-



--------------------------------------------------------------------------------



 



             
APPENDICES:
    A-1
A-2
B     Revolving Commitments
Term Loan Commitments
Notice Addresses
 
           
SCHEDULES:
    1.1(b)     Restatement Date Guarantors
 
    3.1(e)(i)     Mortgaged Properties
 
    4.1     Jurisdictions of Organization and Qualification
 
    4.2     Equity Interests and Ownership
 
    4.12     Real Estate Assets
 
    4.18     Certain Defined Benefit Plans
 
    5.10(a)     Barbados Security Documents
 
    5.10(b)     Quebec Security Documents
 
    5.15     Post-Closing Matters
 
    6.1     Certain Indebtedness
 
    6.2     Certain Liens
 
    6.3     Certain Negative Pledges
 
    6.5     Certain Restrictions on Subsidiary Distributions
 
    6.6     Certain Investments
 
    6.8     Certain Permitted Acquisitions and Asset Sales
 
    6.11     Certain Affiliate Transactions
 
           
EXHIBITS:
    A-1     Funding Notice
 
    A-2     Conversion/Continuation Notice
 
    B-1     Revolving Loan Note
 
    B-2     Swing Line Note
 
    B-3     Term Loan Note
 
    C     Compliance Certificate
 
    D     Assignment Agreement
 
    E     Certificate re Non-Bank Status
 
    F-1     Restatement Date Certificate
 
    F-2     Solvency Certificate
 
    G     Counterpart Agreement
 
    H-1     Form of Canadian Guarantee
 
    H-2     Form of Barbados Guarantee
 
    I-1     Form of Pledge and Security Agreement
 
    I-2     Form of Canadian Pledge and Security Agreement
 
    J-1     Intercompany Note
 
    J-2     Subordination Agreement
 
    K     [Reserved]
 
    L     Contribution Agreement
 
    M     Collateral Questionnaire





--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
     This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of
August 10, 2011, is entered into by and among VALEANT PHARMACEUTICALS
INTERNATIONAL, a Delaware corporation (“Borrower”), VALEANT PHARMACEUTICALS
INTERNATIONAL, INC., a corporation continued under the federal laws of Canada
(“Parent”), CERTAIN SUBSIDIARIES OF PARENT, as Guarantors, the Lenders party
hereto from time to time, GOLDMAN SACHS LENDING PARTNERS LLC (“GSLP”), as Sole
Lead Arranger, Sole Bookrunner and Syndication Agent (in such capacity, the
“Syndication Agent”), and GSLP, as Administrative Agent (together with its
permitted successors in such capacity, “Administrative Agent”) and as Collateral
Agent (together with its permitted successors in such capacity, “Collateral
Agent”).
RECITALS:
     WHEREAS, capitalized terms used in these Recitals and not defined shall
have the respective meanings set forth for such terms in Section 1.1 hereof.
     WHEREAS, Borrower, Parent, the Guarantors party thereto, the Lenders party
thereto (the “Original Lenders”), GSLP, as administrative agent and collateral
agent for the Original Lenders, and GSLP, as sole lead arranger, sole bookrunner
and syndication agent, originally entered into the Credit and Guaranty
Agreement, dated as of June 29, 2011 (the “Original Credit Agreement”).
     WHEREAS, Borrower, Parent, the Lenders party hereto and the other parties
hereto desire to amend and restate the Original Credit Agreement on and subject
to the terms and conditions set forth herein and in the Amendment Agreement,
dated as of the date hereof (the “Amendment Agreement”), among Borrower, Parent,
the Lenders party thereto, the Administrative Agent, the Collateral Agent and
the other parties thereto.
     WHEREAS, Lenders have agreed to extend certain credit facilities to
Borrower, in an aggregate principal amount not to exceed $850,000,000,
consisting of (a) up to $200,000,000 aggregate principal amount of Revolving
Commitments, the proceeds of which will be used for permitted capital
expenditures and permitted acquisitions, to provide for the ongoing working
capital requirements of Parent and its Subsidiaries and for general corporate
purposes and (b) up to an aggregate principal amount of $650,000,000 of Term
Loan Commitments, the proceeds of which will be used (i) to finance the
Acquisitions and pay related fees and expenses, (ii) to redeem, retire,
repurchase or otherwise acquire (a) any outstanding notes as of the date hereof
issued by Borrower or Parent, including, without limitiation, the Senior Notes
and the Parent Convertible Notes and (b) any Equity Interests of Parent,
(iii) to pay or prepay the Revolving Loans, Swing Line Loans and Letters of
Credit, and (iv) for general corporate purposes of Parent and its Subsidiaries.
     WHEREAS, the Obligations (as defined in the Original Credit Agreement) of
Borrower, Parent and the other Credit Parties under the Original Credit
Agreement and the Collateral Documents (as defined in the Original Credit
Agreement) are secured by certain Collateral (as defined in the Original Credit
Agreement).
     WHEREAS, the parties hereto intend that (a) the Obligations (as defined in
the Original Credit Agreement) of Borrower, Parent and the other Credit Parties
under the Original Credit Agreement and the other Credit Documents (as defined
in the Original Credit Agreement) (the “Original Obligations” and such other
Credit Documents are referred to as the “Original Credit Documents”) that remain
unpaid and outstanding as of and after giving effect to the Restatement Date
shall continue to exist under and be evidenced by this Agreement and the other
Credit Documents (as defined below), (b) any letters of credit





--------------------------------------------------------------------------------



 



outstanding under the Original Credit Agreement as of the date of this Agreement
shall be Letters of Credit under and as defined in this Agreement, and (c) the
Collateral (as defined in the Original Credit Agreement) and the Original Credit
Documents shall continue to secure, guarantee, support and otherwise benefit the
Original Obligations and the Obligations of Borrower, Parent and the other
Credit Parties under this Agreement and the other Credit Documents.
     WHEREAS, the Lenders are willing to amend and restate the Original Credit
Agreement and are willing to continue and extend such credit to Borrower and the
Issuing Bank is willing to issue letters of credit for the account of any Credit
Party and the other parties hereto are willing to amend and restate the Original
Credit Agreement, in each case on the terms and subject to the conditions set
forth herein.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the Original Credit Agreement is
hereby amended and restated to read in its entirety as follows and, accordingly,
the parties hereto agree as follows:
SECTION 1. DEFINITIONS AND INTERPRETATION
     1.1 Definitions. The following terms used herein, including in the
preamble, recitals, exhibits, appendices and schedules hereto, shall have the
following meanings:
     “2010 Merger” means the merger of Borrower with and into Beach Merger Corp.
pursuant to the 2010 Merger Agreement.
     “2010 Merger Agreement” means the Agreement and Plan of Merger, dated as of
June 20, 2010, among Borrower, Parent, Biovail Americas Corp. and Beach Merger
Corp., together with all exhibits, schedules, documents, agreements, and
instruments executed and delivered in connection therewith, as the same has been
amended, or modified in accordance with the terms and provisions thereof.
     “2010 Transactions” means, collectively, (i) the redemption of Borrower’s
8.375% Senior Notes due 2016, issued under that certain indenture dated as of
June 9, 2009, among Borrower, the guarantors party thereto and The Bank of New
York Mellon Trust Company, Inc., as trustee, and Borrower’s 7.625% Senior Notes
due 2020, issued under that certain indenture dated as of April 9, 2010, among
Borrower, the guarantors party thereto and The Bank of New York Mellon Trust
Company, Inc., as trustee, (ii) the repayment in full and termination of that
certain credit and guaranty agreement, dated as of May 26, 2010, among Borrower,
the guarantors party thereto, Goldman Sachs Lending Partners L.P., as sole lead
arranger, and Goldman Sachs Bank USA, as administrative agent and collateral
agent, (iii) the repayment in full and termination of that certain credit
agreement, dated as of June 9, 2009, among Parent, the lenders party thereto and
JPMorgan Chase Bank, N.A., Toronto Branch, as Administrative Agent, (iv) the
payment of the Pre-Merger Special Dividend (as such term is defined in the 2010
Merger Agreement) made on September 27, 2010, immediately prior to the
consummation of the 2010 Merger, pro rata to Borrower’s shareholders on the
record date of such for such dividend, (v) the consummation of the 2010 Merger,
(vi) the issuance of the Senior Notes and (vii) the payment of all fees and
expenses related thereto.
     “Acquired Entity” as defined in Section 5.17.
     “Acquisitions” means, collectively, the Sanitas Acquisition, the
Orthodermatologics Acquisition and the Dermik Acquisition.
     “Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date
with respect to an Interest Period for a Eurodollar Rate Loan, the rate per
annum obtained by dividing (and rounding upward to the next whole multiple of
1/100 of 1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%)

-2-



--------------------------------------------------------------------------------



 



equal to the rate determined by Administrative Agent to be the offered rate
which appears on the page of the Reuters Screen which displays an average
British Bankers Association Interest Settlement Rate (such page currently being
LIBOR01 page) for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(b) in the event the rate referenced in the preceding clause (a) does not appear
on such page or service or if such page or service shall cease to be available,
the rate per annum (rounded to the nearest 1/100 of 1%) equal to the rate
determined by Administrative Agent to be the offered rate on any such other page
or other service which displays an average British Bankers Association Interest
Settlement Rate for deposits (for delivery on the first day of such period) with
a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(c) in the event the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to
the offered quotation rate to a major bank in the London interbank market by
JPMorgan Chase Bank, N.A. for deposits (for delivery on the first day of the
relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan, for which the Adjusted Eurodollar Rate
is then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement; provided, however, that notwithstanding the foregoing, the
Adjusted Eurodollar Rate in respect of the Term Loans shall at no time be less
than 1.00%.
     “Administrative Agent” as defined in the preamble hereto.
     “Adverse Proceeding” means any action, suit, claim, proceeding, hearing (in
each case, whether administrative, judicial or otherwise), governmental
investigation or arbitration (whether or not purportedly on behalf of Parent or
any of its Subsidiaries) pursuant to any statute, regulation, ordinance, common
law, equity or any other legal principle or process, or before or by any
Governmental Authority, domestic or foreign (including any Environmental
Claims), whether pending or, to the knowledge of Parent or any of its
Subsidiaries, threatened against or affecting Parent or any of its Subsidiaries
or any property of Parent or any of its Subsidiaries.
     “Affected Lender” as defined in Section 2.18(b).
     “Affected Loans” as defined in Section 2.18(b).
     “Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) solely for purposes of Section 6.11, to vote 10% or
more of the Securities having ordinary voting power for the election of
directors of such Person or (ii) to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise.
     “Agent” means each of (a) Administrative Agent, (b) the Syndication Agent,
(c) Collateral Agent and (d) any other Person appointed under the Credit
Documents to serve in an agent or similar capacity.
     “Agent Affiliates” as defined in Section 10.1(b).
     “Aggregate Amounts Due” as defined in Section 2.17.
     “Agreement” means this Amended and Restated Credit and Guaranty Agreement,
dated as of August 10, 2011, as it may be amended, restated, supplemented or
otherwise modified from time to time.

-3-



--------------------------------------------------------------------------------



 



     “Amendment Agreement” as defined in the recitals.
     “Applicable Law” means any and all current and future applicable laws
(including common law and equity), statutes, by-laws, rules, regulations,
orders, ordinances, protocols, codes, treaties, policies, directions,
directives, decrees, restrictions, judgments, decisions, in each case, of, from
or required by any Governmental Authority and, in each case, whether having the
force of law or not.
     “Applicable Margin” means, (i) with respect to Revolving Loans that are
Eurodollar Rate Loans, 3.00% per annum; (ii) with respect to Revolving Loans and
Swing Line Loans that are Base Rate Loans, 2.00% per annum; (iii) with respect
to Term Loans that are Eurodollar Rate Loans, 3.00% per annum; and (iv) with
respect to Term Loans that are Base Rate Loans, 2.00% per annum.
     “Applicable Reserve Requirement” means, at any time, for any Eurodollar
Rate Loan, the maximum rate, expressed as a decimal, at which reserves
(including, any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained by member banks of the United States
Federal Reserve System (or any successor thereto) with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (i) any category of liabilities
which includes deposits by reference to which the applicable Adjusted Eurodollar
Rate is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.
     “Approved Electronic Communications” means any notice, demand,
communication, information, document or other material that any Credit Party
provides to an Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Agents or to the Lenders by
means of electronic communications pursuant to Section 10.1(b).
     “Arranger” means GSLP, in its capacity as a sole lead arranger.
     “Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor),
sale and leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Parent, Borrower or any Guarantor Subsidiary), in
one transaction or a series of transactions, of all or any part of Parent’s or
any of its Subsidiaries’ businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired, leased or licensed, including, the Equity Interests of
any of Parent’s Subsidiaries, other than:
     (1) inventory (or other assets, including, for greater certainty,
Intellectual Property) sold, leased or licensed out in the ordinary course of
business (excluding any such sales, leases or licenses out by operations or
divisions discontinued or to be discontinued);
     (2) an issuance of Equity Interests by a Subsidiary of Parent to Parent or
to another Subsidiary (so long as such issuance would otherwise be permitted
under Section 6.6) or the issuance of directors’ qualifying shares or of other
nominal amounts of other Equity Interests that are required to be held by
specified Persons under Applicable Law;

-4-



--------------------------------------------------------------------------------



 



     (3) the sale or other disposition of cash or Cash Equivalents;
     (4) a Restricted Junior Payment that is permitted by Section 6.4 or
Investment that is permitted by Section 6.6;
     (5) the license of Intellectual Property to third persons in the ordinary
course of business;
     (6) the sale, exchange or other disposition of accounts receivable in
connection with the compromise, settlement or collection thereof consistent with
past practice;
     (7) leases or subleases entered into in the ordinary course of business, to
the extent that they do not materially interfere with the business of Parent,
Borrower or any of their Subsidiaries;
     (8) the sale or other disposition of Investments under clause (c)(i) and
(k) of Section 6.6;
     (9) sales, leases, licenses or other dispositions of other assets for
aggregate consideration not to exceed $25,000,000 for all such sales, leases or
licenses in any Fiscal Year;
     (10) sales, leases, licenses or other dispositions of assets to Parent,
Borrower or any of their respective Subsidiaries; provided that, if any such
disposition involves a Credit Party and a Subsidiary that is not a Credit Party,
then such disposition shall be made in compliance with Section 6.11; and
     (11) the disposition of assets resulting in Cash proceeds satisfying the
definition of “Net Insurance/Condemnation Proceeds” and applied in accordance
with Section 2.14(b).
     For purposes of clarity, “Asset Sale” shall not include the issuance of any
Equity Interests of Parent (including the issuance by any other Person of any
warrant, right or option to purchase or other arrangements or rights to acquire
any Equity Interests of Parent).
     “Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.
     “Assignment Effective Date” as defined in Section 10.6(b).
     “Authorized Officer” means, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president, vice president (or the equivalent thereof), chief financial
officer (or the equivalent thereof) or treasurer of such Person; provided that
the secretary or assistant secretary of such Person shall have delivered an
incumbency certificate to the Administrative Agent as to the authority of such
Authorized Officer.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
     “Barbados Credit Party” means each of Biovail Holdings International SRL,
Valeant International (Barbados) SRL, Biovail Laboratories International
(Barbados) SRL, Hythe Property Incorporated and each other Credit Party that is
organized under the laws of Barbados.

-5-



--------------------------------------------------------------------------------



 



     “Barbados Guarantee” means the Barbados Guarantee Agreement, dated as of
June 29, 2011, by each Barbados Credit Party substantially in the form of
Exhibit H-2, as it may be amended, restated, supplemented or otherwise modified
from time to time.
     “Barbados Security Documents” means each of the documents set forth on
Schedule 5.10(a), dated as of June 29, 2011, as each of such documents may be
amended, restated, supplemented or otherwise modified from time to time and
additional analogous agreements as may be entered into from time to time in
accordance with Section 5.10 and as required by the Collateral Documents.
     “Base Rate” means, for any day, a rate per annum equal to the greater of
(i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively; provided, however, that notwithstanding the
foregoing, the Base Rate in respect of Term Loans shall at no time be less than
2.00% per annum. On any day that Base Rate Loans are outstanding, in no event
shall the Base Rate be less than the sum of (i) the Adjusted Eurodollar Rate
(after giving effect to the Adjusted Eurodollar Rate “floor” set forth in the
definition thereof in case of Term Loans) that would be payable on such day for
a Eurodollar Rate Loan with a one-month interest period plus (ii) the difference
between the Applicable Margin for Eurodollar Rate Loans and the Applicable
Margin for Base Rate Loans.
     “Base Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Base Rate.
     “Beneficiary” means each Agent, Issuing Bank, Lender and Lender
Counterparty.
     “BIA” means the Bankruptcy and Insolvency Act (Canada).
     “Biovail Insurance” means Biovail Insurance Incorporated, a company
organized under the laws of Barbados.
     “Biovail Insurance Trust Indenture” means the trust indenture dated as of
June 25, 2003, entered into among Biovail Insurance, Zurich Insurance Company
and the other parties thereto.
     “Board of Governors” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.
     “Borrower” as defined in the preamble hereto.
     “Borrower Convertible Notes” means Borrower’s 4.0% Convertible Subordinated
Notes due 2013, issued under that certain indenture dated as of November 19,
2003, among Borrower, Ribapharm Inc. and The Bank of New York Mellon, as
trustee.
     “Business Day” means (i) any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or is a day on
which banking institutions located in such state are authorized or required by
law or other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

-6-



--------------------------------------------------------------------------------



 



     “Canadian Confirmation of Guarantee and Security” means the Confirmation of
Guarantee and Security to be executed by each Canadian Credit Party, as it may
be amended, restated, supplemented or otherwise modified form time to time.
     “Canadian Credit Party” means Parent and each other Credit Party that
(i) is organized under the laws of Canada or any province or territory thereof,
(ii) carries on business in Canada, or (iii) has any title or interest in or to
material property in Canada.
     “Canadian Dollars” and the sign “CDN$” mean the lawful money of Canada.
     “Canadian Employee Benefit Plans” means all plans, arrangements,
agreements, programs, policies, practices or undertakings, whether oral or
written, formal or informal, funded or unfunded, insured or uninsured,
registered or unregistered to which a Canadian Credit Party is a party or bound
or in which their employees participate or under which a Canadian Credit Party
has, or will have, any liability or contingent liability, or pursuant to which
payments are made, or benefits are provided to, or an entitlement to payment or
benefits may arise with respect to any of their employees or former employees,
directors or officers, individuals working on contract with a Canadian Credit
Party or other individuals providing services to a Canadian Credit Party of a
kind normally provided by employees (or any spouses, dependants, survivors or
beneficiaries of any such person), but does not include the Canada Pension Plan
that is maintained by the Government of Canada or any Employee Benefit Plan.
     “Canadian Guarantee” means the Canadian Guarantee, dated as of June 29,
2011, by each Canadian Credit Party satisfying clause (i) of the definition
thereof substantially in the form of Exhibit H-1, as it may be amended,
restated, supplemented or otherwise modified from time to time.
     “Canadian Pension Plan” means all Canadian Employee Benefit Plans that are
required to be registered under Canadian provincial or federal pension benefits
standards legislation.
     “Canadian Pension Plan Termination Event” means an event which would
entitle a Person (without the consent of a Canadian Credit Party) to wind up or
terminate a Canadian Pension Plan in full or in part, or the institution of any
steps by any Person to withdraw from, terminate participation in, wind up or
order the termination or wind-up of, in full or in part, any Canadian Pension
Plan, or the receipt by a Canadian Credit Party of correspondence from a
Governmental Authority relating to a potential or actual, partial or full,
termination or wind-up of any Canadian Pension Plan, or an event respecting any
Canadian Pension Plan which would result in the revocation of the registration
of such Canadian Pension Plan or which could otherwise reasonably be expected to
adversely affect the tax status of any such Canadian Pension Plan.
     “Canadian Pledge and Security Agreement” means the Canadian Pledge and
Security Agreement, dated as of June 29, 2011, by each Canadian Credit Party
(satisfying clause (i) of the definition thereof) substantially in the form of
Exhibit I-2, as it may be amended, restated, supplemented or otherwise modified
from time to time.
     “Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
     “Cash” means money, currency or a credit balance in any demand or Deposit
Account.
     “Cash Equivalents” means, as at any date of determination, any of the
following: (i) marketable securities (a) issued or directly and unconditionally
guaranteed as to interest and principal by the United

-7-



--------------------------------------------------------------------------------



 



States Government or the Government of Canada, or (b) issued by any agency of
the United States Government or the Government of Canada, the obligations of
which are backed by the full faith and credit of such government, in each case
maturing within one year after such date; (ii) marketable direct obligations
issued by any state of the United States of America or any province of Canada or
any political subdivision of any such state or province or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than 270 days from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
180 days after such date and issued or accepted by any Lender or by (a) any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (x) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (y) has Tier 1 capital (as defined in such regulations) of not
less than $500,000,000, or (b) any bank listed on Schedule I of the Bank Act
(Canada) that has Tier 1 capital (as defined in OSFI Guideline A-1 on Capital
Adequacy Requirements) of not less than CDN$500,000,000; (v) shares of any money
market mutual fund that (a) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (i) and
(ii) above, (b) has net assets of not less than $5,000,000,000, and (c) has the
highest rating obtainable from either S&P or Moody’s; (vi) fully collateralized
repurchase agreements with a term of not more than 30 days for securities
described in clause (i) above and entered into with a financial institution
satisfying the criteria described in clause (iv) above; and (vii) other
short-term investments utilized by Foreign Subsidiaries in accordance with
normal investment practices for cash management in investments of the type
analogous to the foregoing.
     “Cash Management Agreement” means any agreement or arrangement to provide
treasury, depository, overdraft, credit or debit card, purchase card, electronic
funds transfer (including automated clearing house fund transfer services) and
other cash management services.
     “CBCA” means the Canada Business Corporations Act.
     “CCAA” means the Companies’ Creditors Arrangement Act (Canada).
     “Certificate re Non-Bank Status” means a certificate substantially in the
form of Exhibit E.
     “Change of Control” means, at any time, (i) any Person or “group” (within
the meaning of Rules 13d-3 and 13d-5 under the Exchange Act or Part XX of the
Securities Act (Ontario)) (a) shall have acquired beneficial ownership of 35% or
more on a fully diluted basis of the voting and/or economic interest in the
Equity Interests of Parent or (b) shall have obtained the power (whether or not
exercised) to elect a majority of the members of the board of directors (or
similar governing body) of Parent; (ii) Parent shall cease, directly or
indirectly, to beneficially own and control 100% on a fully diluted basis of the
economic and voting interest in the Equity Interests of Borrower; or (iii) the
majority of the seats (other than vacant seats) on the board of directors (or
similar governing body) of Parent shall cease to be occupied by Persons who
either (a) were members of the board of directors (or similar governing body) of
Parent immediately following the closing of the 2010 Merger or (b) were
nominated for election by the board of directors (or similar governing body) of
Parent, a majority of whom were members of the board of directors (or similar
governing body) of Parent immediately following the closing of the 2010 Merger
or whose election or nomination for election was previously approved by a
majority of such members.
     “Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Term Loan Exposure, (b) New Term Loan Exposure and
(c) Lenders having Revolving Exposure (including Swing Line Lender) and
(ii) with respect to Loans, each of the following classes of Loans: (a) Term
Loans, (b) Revolving Loans (including Swing Line Loans) and (c) each series of
New Term Loans.

-8-



--------------------------------------------------------------------------------



 



     “CNI Growth Amount” means, on any date of determination, (a) 50% of
Cumulative Consolidated Net Income minus (b) (1) the aggregate amount at the
time of determination of Restricted Junior Payments made since the Restatement
Date using the CNI Growth Amount pursuant to Section 6.4(h) and (2) Investments
made since the Restatement Date using the CNI Growth Amount pursuant to
Section 6.6(i).
     “Collateral” means, collectively, all of the real, personal and mixed
property (including Equity Interests) in which Liens are purported to be granted
pursuant to the Collateral Documents as security for the Obligations.
     “Collateral Agent” as defined in the preamble hereto.
     “Collateral Documents” means the Pledge and Security Agreement, the
Canadian Pledge and Security Agreement, the Barbados Security Documents, the
U.S. Mortgages, the Canadian Mortgages, the Quebec Security Documents, the
Intellectual Property Security Agreements and all other instruments, documents
and agreements delivered by or on behalf or at the request of any Credit Party
pursuant to this Agreement, the Original Credit Agreement or any of the other
Credit Documents in order to grant to, or perfect, preserve or protect in favor
of, Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of that Credit Party as security for the Obligations
or to protect or preserve the interest of the Collateral Agent or the Secured
Parties therein.
     “Collateral Questionnaire” means a certificate substantially in the form of
Exhibit M.
     “Commitment” means any Revolving Commitment or Term Loan Commitment.
     “Compliance Certificate” means a Compliance Certificate substantially in
the form of Exhibit C.
     “Consolidated Adjusted EBITDA” means, for any period, an amount determined
for Parent and its Subsidiaries on a consolidated basis equal to Consolidated
Net Income for such period, plus, (i) to the extent deducted in determining
Consolidated Net Income for such period, the sum, without duplication of amounts
for:
     (a) Consolidated Interest Expense;
     (b) provisions for taxes based on income;
     (c) total depreciation expense;
     (d) total amortization expense;
     (e) fees and expenses incurred in connection with the Transactions or the
2010 Transactions;
     (f) non-recurring expenses or charges;
     (g) (i) restructuring charges (which, for the avoidance of doubt, shall
include retention, severance, systems establishment costs, excess pension
charges, contract termination costs and costs to consolidate facilities and
relocate employees) not to exceed $75,000,000 in any twelve-month period and
(ii) restructuring charges (which, for the avoidance of doubt, shall include
retention, severance, systems establishment costs, excess pension charges,
contract termination

-9-



--------------------------------------------------------------------------------



 



costs and costs to consolidate facilities and relocate employees and charges in
connection with the termination or settlement of employee stock options,
restricted stock units and performance stock units, in each case in existence as
of the Original Closing Date) in connection with the Transactions or the 2010
Transactions;
     (h) any extraordinary gain or loss and any expense or charge attributable
to the disposition of discontinued operations;
     (i) fees and expenses in connection with any proposed or actual issuance of
any Indebtedness or Equity Interests, or any proposed or actual acquisitions,
investments, asset sales or divestitures permitted hereunder, in an aggregate
amount not to exceed $75,000,000 during the term of this Agreement;
     (j) other non-Cash charges (including impairment charges and other write
offs of intangible assets and goodwill but excluding any such non-Cash charge to
the extent that it represents an accrual or reserve for potential Cash items in
any future period or amortization of a prepaid Cash charge that was paid in a
prior period);
     (k) the amount of costs savings and synergies projected by the Parent in
good faith to be realized on or prior to March 31, 2012 as a result of the 2010
Transactions, net of the amount of actual cost savings and synergies realized
during such period as a result of the 2010 Transactions; provided that (i) such
cost savings and synergies are (A) reasonably identifiable, (B) factually
supportable and (C) certified by the chief financial officer (or the equivalent
thereof) of Parent or Borrower and (ii) the aggregate amount of such cost
savings and synergies increasing Consolidated Adjusted EBITDA pursuant to this
clause (k) shall not exceed $350,000,000; and
     (l) the amount of costs savings and synergies projected by the Parent in
good faith to be realized as a result of each Acquisition on or prior to one
year after the date of consummation of such Acquisition, net of the amount of
actual cost savings and synergies realized during such period as a result of
such Acquisition; provided that (i) such cost savings and synergies are
(A) reasonably identifiable, (B) factually supportable and (C) certified by the
chief financial officer (or the equivalent thereof) of Parent or Borrower and
(ii) the aggregate amount of such cost savings and synergies increasing
Consolidated Adjusted EBITDA pursuant to this clause (l) shall not exceed
$100,000,000; minus
(ii) non-Cash gains increasing Consolidated Net Income for such period
(excluding any such non-Cash gain to the extent it represents the reversal of an
accrual or reserve for potential Cash items in any prior period and any such
non-Cash gain relating to Cash received in a prior period (or to be received in
a future period)).
     For purposes of this Agreement, Consolidated Adjusted EBITDA for the Fiscal
Quarters ended September 30, 2010, December 31, 2010 and March 31, 2011, shall
be as disclosed to the Administrative Agent in writing on or prior to the
Original Closing Date.
     “Consolidated Interest Expense” means, for any period, (a) total interest
expense (including imputed interest expense in respect of obligations under
Capital Leases as determined in accordance with GAAP as well as interest
required to be capitalized in accordance with GAAP) of Parent and its
Subsidiaries on a consolidated basis for such period with respect to all
outstanding Indebtedness of Parent and its Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and the net effect of Interest Rate Agreements, but excluding,
however, any amount not payable in Cash during such period and any amounts
referred to in Section 2.11(e) payable on or before the Restatement

-10-



--------------------------------------------------------------------------------



 



Date, minus (b) total interest income of Parent and its Subsidiaries on a
consolidated basis for such period.
     “Consolidated Net Income” means, for any period, the net income (or loss)
of Parent and its Subsidiaries on a consolidated basis for such period taken as
a single accounting period determined in conformity with GAAP, provided that
there will be excluded (a) the income (or loss) of any Person (other than a
Subsidiary of Parent) in which any other Person (other than Parent or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Parent or any of its
Subsidiaries by such Person during such period, (b) except as otherwise
expressly provided herein, the income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary of Parent or is merged into or consolidated
with Parent or any of its Subsidiaries or the income (or loss) in respect of the
assets of any Person accrued prior to the date such assets are acquired by
Parent or any of its Subsidiaries, (c) the income of any Subsidiary of Parent
(other than any such Subsidiary that is a Credit Party) during such period to
the extent that the declaration or payment of dividends or similar distributions
by that Subsidiary of that income is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (d) any
after tax gains or losses attributable to Asset Sales and casualty or
condemnation events (of the type described in the definition of “Net
Insurance/Condemnation Proceeds”) or returned surplus assets of any Pension
Plan, in each case accrued during such period, (e) (to the extent not included
in clauses (a) through (d) above) any net extraordinary gains or net
extraordinary losses accrued during such period, (f) the cumulative effect of a
change in accounting principles and (g) solely for purposes of calculating the
CNI Growth Amount for such period, amortization or depreciation expense incurred
during such period with respect to assets that are used or useful in the
business or lines of business in which Parent and/or its Subsidiaries are
engaged as of the Restatement Date or similar or related or ancillary
businesses; provided further that, without duplication of amounts included in
clause (a) of the preceding proviso, the net income of a Specified Joint Venture
for such period shall be included in the calculation of Consolidated Net Income
in proportion to Parent and its Subsidiaries’ Equity Interests in such Specified
Joint Venture (provided that the net income of all Specified Joint Ventures
included pursuant to this proviso for any period shall not exceed 10% of the
aggregate Consolidated Net Income for Parent and its Subsidiaries for such
period).
     “Consolidated Secured Indebtedness” means, as of any date of determination,
Consolidated Total Debt that is secured by a Lien on any assets of Parent and
its Subsidiaries.
     “Consolidated Total Assets” means, as of any date of determination, the
total assets of Parent and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP.
     “Consolidated Total Debt” means, as at any date of determination, the
aggregate principal amount of all Indebtedness of Parent and its Subsidiaries
determined on a consolidated basis in accordance with GAAP (net of unrestricted
and unencumbered Cash and Cash Equivalents of Parent and its Subsidiaries as of
such date in an amount not to exceed $100,000,000), provided that the term
“Indebtedness” (for purposes of this definition) shall not include (i) any
letter of credit, except to the extent of unreimbursed amounts thereunder,
provided that Consolidated Total Debt shall not include (x) any unreimbursed
amount under commercial letters of credit until one (1) day after such amount is
drawn and (y) the Net Mark-to-Market Exposure of any Hedge Agreement, provided
further that, for purposes of the definition of “Consolidated Total Debt” the
Indebtedness in respect of convertible debt securities shall be deemed to be the
aggregate principal amount thereof outstanding as of such date of determination.
     “Contractual Obligation” means, as applied to any Person, any provision of
any Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other

-11-



--------------------------------------------------------------------------------



 



instrument to which that Person is a party or by which it or any of its
properties is bound or to which it or any of its properties is subject.
     “Contribution Agreement” means a contribution agreement substantially in
the form of Exhibit L among the Credit Parties and Administrative Agent.
     “Conversion/Continuation Date” means the effective date of a continuation
or conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
     “Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.
     “Counterpart Agreement” means a Counterpart Agreement substantially in the
form of Exhibit G delivered by a Credit Party pursuant to Section 5.10 or a
similar agreement, in form and substance reasonably acceptable to the
Administrative Agent, pursuant to which any Credit Party becomes a Guarantor
hereunder. Such Counterpart Agreement may, if reasonably requested by Borrower,
include limitations on guarantees applicable to such Subsidiary and required
under Applicable Law.
     “Credit Date” means the date of a Credit Extension.
     “Credit Document” means any of this Agreement, the Notes, if any, the
Canadian Guarantee, the Barbados Guarantee, the Counterpart Agreements, if any,
the Collateral Documents, the Canadian Confirmation of Guarantee and Security,
any documents or certificates executed by Borrower in favor of Issuing Bank
relating to Letters of Credit, the Fee Letter, all other documents, instruments
or agreements executed and delivered by or on behalf of or at the request of a
Credit Party (or any officer of a Credit Party pursuant to the terms hereof) for
the benefit of any Agent, Issuing Bank or any Lender in connection herewith on
or after the date hereof and all annexes, appendices, schedules and exhibits to
any of the foregoing, as may be amended, restated, supplemented or otherwise
modified from time to time.
     “Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.
     “Credit Party” means Parent, Borrower and each Guarantor.
     “Cumulative Consolidated Net Income” means, as of any date of
determination, Consolidated Net Income of the Parent and its Subsidiaries for
the period (taken as one accounting period) commencing on the first day of the
Fiscal Quarter of Parent in which the Restatement Date occurs and ending on the
last day of the most recently ended Fiscal Quarter or Fiscal Year, as
applicable, for which financial statements required to be delivered pursuant to
Section 5.1(a) or Section 5.1(b), and the related Compliance Certificate
required to be delivered pursuant to Section 5.1(c), have been received by
Administrative Agent.
     “Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Parent’s and its Subsidiaries’ operations
and not for speculative purposes.
     “Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
     “Defined Benefit Plan” means any Canadian Employee Benefit Plan which
contains a “defined benefit provision,” as defined in subsection 147.1(1) of the
Income Tax Act (Canada).

-12-



--------------------------------------------------------------------------------



 



     “Default Excess” means, with respect to any Funds Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Pro Rata Share of the aggregate
outstanding principal amount of Loans of all Lenders (calculated as if all Funds
Defaulting Lenders (including such Funds Defaulting Lender) had funded all of
their respective Defaulted Loans) over the aggregate outstanding principal
amount of all Loans of such Funds Defaulting Lender.
     “Default Period” means, (x) with respect to any Funds Defaulting Lender,
the period commencing on the date that such Lender became a Funds Defaulting
Lender and ending on the earliest of: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.13 or
Section 2.14 or by a combination thereof) or such Defaulting Lender shall have
paid all amounts due under Section 9.6, as the case may be, and (b) such
Defaulting Lender shall have delivered to Borrower and Administrative Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitments, and (iii) the date on which Borrower, Administrative
Agent and Requisite Lenders waive all failures of such Defaulting Lender to fund
or make payments required hereunder in writing; and (y) with respect to any
Insolvency Defaulting Lender, the period commencing on the date such Lender
became an Insolvency Defaulting Lender and ending on the earliest of the
following dates: (i) the date on which all Commitments are cancelled or
terminated and/or the Obligations are declared or become immediately due and
payable and (ii) the date that such Defaulting Lender ceases to hold any portion
of the Loans or Commitments.
     “Defaulted Loan” means any Revolving Loan or portion of any unreimbursed
payment under Section 2.3(b)(v) or 2.4(e) not made by any Lender when required
hereunder.
     “Defaulting Lender” means any Funds Defaulting Lender or Insolvency
Defaulting Lender.
     “Deposit Account” means a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization,
other than an account evidenced by a negotiable certificate of deposit.
     “Dermik Acquisition” means the acquisition of certain assets and rights,
and assumption of certain liabilities, relating to Dermik, a business unit of
Sanofi, by Parent and certain of its wholly-owned Subsidiaries pursuant to that
certain asset purchase agreement, dated as of July 8, 2011, by and among Sanofi,
Parent and Valeant International (Barbados) SRL, including the disclosure
letter, schedules, annexes and exhibits attached thereto and all material
documents related to the consummation of the transactions contemplated thereby,
as amended, modified and supplemented.
     “Designated Noncash Consideration” means non-Cash consideration received by
Parent or any of its Subsidiaries in connection with an Asset Sale that is
designated by Parent as Designated Noncash Consideration, less the amount of
Cash received in connection with a subsequent sale of such Designated Noncash
Consideration, which Cash shall be considered Net Asset Sale Proceeds received
as of such date and shall be applied pursuant to Section 2.14(a).
     “Disqualified Equity Interests” means any Equity Interest which, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (i) matures or is mandatorily redeemable (other than solely
for Equity

-13-



--------------------------------------------------------------------------------



 



Interests which are not otherwise Disqualified Equity Interests), pursuant to a
sinking fund obligation or otherwise, (ii) is redeemable at the option of the
holder thereof (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests), in whole or in part, (iii) provides for
scheduled payments or dividends in cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the latest Revolving Commitment Termination Date, except, in
the case of clauses (i) and (ii), if as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of such a
change of control or asset sale event are subject to the prior payment in full
of all Obligations (other than contingent amounts not yet due), the cancellation
or expiration of all Letters of Credit and the termination of the Commitments).
     “Dollars” and the sign “$” mean the lawful money of the United States of
America.
     “Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
     “Eligible Assignee” means any Person other than a natural Person that is
(i) a Lender, an Affiliate of any Lender or a Related Fund (any two or more
Related Funds being treated as a single Eligible Assignee for all purposes
hereof) or (ii) a commercial bank, insurance company, investment or mutual fund
or other entity that is an “accredited investor” (as defined in Regulation D
under the Securities Act or as defined under the Canadian Securities
Administrators National Instrument 45-106, as amended, supplemented, replaced or
otherwise modified from time to time) and which extends credit or buys loans in
the ordinary course of business; provided, neither any Credit Party nor any
Affiliate thereof shall be an Eligible Assignee.
     “Employee Benefit Plan” means, in respect of any Credit Party, any
“employee benefit plan” as defined in Section 3(3) of ERISA which is or was
sponsored, maintained or contributed to by, or required to be contributed by,
Parent, Borrower, any of their respective Subsidiaries or any of their
respective ERISA Affiliates in each case other than any Canadian Employee
Benefit Plan.
     “Environmental Claim” means any notice of violation, claim, legal charge,
action, suit, proceeding, demand, abatement order or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (i) pursuant to or in connection with any actual or alleged violation of
or liability under any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Release or threat of Release of any Hazardous
Materials; or (iii) in connection with any actual or alleged damage, injury,
threat or harm to health, safety, natural resources or the environment.
     “Environmental Laws” means the common law, any and all foreign or domestic,
federal, state or provincial (or any subdivision of either of them) statutes,
ordinances, by-laws, orders, rules, codes, guidelines, regulations, judgments,
Governmental Authorizations, or any other requirements of Governmental
Authorities relating to (i) the generation, use, storage, treatment, presence,
handling, abatement, remediation, transportation or Release or threat of Release
of Hazardous Materials; (ii) as it relates to exposure to Hazardous Materials,
occupational safety and health and industrial hygiene; or (iii) land use or the
protection of the environment, natural resources, or human, plant or animal
safety, health or welfare, in each of cases (i) through (iii), in any manner
applicable to Parent or any of its Subsidiaries or any Facility.
     “Equity Interests” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing (excluding convertible securities to the extent
constituting “Indebtedness” for purposes of this Agreement).

-14-



--------------------------------------------------------------------------------



 



     “Equivalent Amount” means, at any time, (a) with respect to Dollars or an
amount denominated in Dollars, such amount and (b) with respect to an amount
denominated in a currency other than Dollars, the equivalent amount thereof in
Dollars at such time on the basis of the Spot Rate as of such time for the
purchase of Dollars with such currency.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
     “ERISA Affiliate” means, as applied to any Person, (i) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(iii) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member. Any former ERISA Affiliate of Parent or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Parent or any
such Subsidiary within the meaning of this definition with respect to the period
such entity was an ERISA Affiliate of Parent or such Subsidiary and with respect
to liabilities arising after such period for which Parent or such Subsidiary
could be liable under the Internal Revenue Code or ERISA.
     “ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30 day notice to the
PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(c) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by Parent, Borrower, any of their Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
Parent, Borrower, any of their Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which might constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vi) the imposition of liability on Parent, Borrower, any of their Subsidiaries
or any of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069
of ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of Parent, Borrower, any of their Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefore, or the receipt by Parent, Borrower, any of
their Subsidiaries or any of their respective ERISA Affiliates of notice from
any Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission which could give rise to the imposition on Parent, Borrower, any of
their Subsidiaries or any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against Parent, Borrower,
any of their Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of

-15-



--------------------------------------------------------------------------------



 



the failure of any Pension Plan (or any other Employee Benefit Plan intended to
be qualified under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under Section
501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien on the
assets of Parent, Borrower, any of their Subsidiaries or any of their respective
ERISA Affiliates pursuant to Section 430(k) of the Internal Revenue Code or
ERISA or a violation of Section 436 of the Internal Revenue Code by Parent,
Borrower, any of their Subsidiaries or any of their respective ERISA Affiliates.
     “Eurodollar Rate Loan” means a Loan bearing interest at a rate determined
by reference to the Adjusted Eurodollar Rate.
     “Event of Default” means each of the conditions or events set forth in
Section 8.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.
     “Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Subsidiary, to the extent such Subsidiary is prohibited by contractual
requirements, including the Organizational Documents of such Subsidiary (other
than contractual requirements entered into by such Subsidiary to avoid
guaranteeing the Obligations) from guaranteeing the Obligations and (b) any
Immaterial Subsidiary.
     “Excluded Taxes” means, with respect to any Agent, any Lender (including
each Swing Line Lender and Issuing Bank) or any other recipient of any payment
to be made by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document, (a) any Taxes imposed on (or measured by) its
net income (or any franchise or similar Taxes in lieu thereof) by a jurisdiction
in which the recipient is organized, resident or, in the case of any Lender, in
which its lending office is located, (b) any branch profits tax within the
meaning of section 884(a) of the Internal Revenue Code or similar Tax imposed by
any jurisdiction described in clause (a), (c) in the case of a Non-U.S. Lender,
any U.S. federal withholding tax that is imposed pursuant to any law in effect
at the time such Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new applicable lending office (or
assignment), to receive additional amounts with respect to such United States
federal withholding Tax pursuant to Section 2.20(b), (d) any U.S. federal
withholding tax under current Sections 1471 through 1474 of the Internal Revenue
Code or any amended version or successor provision that is substantively
comparable to and, in each case, any regulations promulgated thereunder and any
interpretation and other guidance issued in connection therewith and (e) any
withholding tax (including U.S. federal backup withholding tax) that is
attributable to a Lender’s failure to comply with Section 2.20(d).
     “Extending Lender” as defined in Section 10.5(d).
     “Facility” means any real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Parent or any of its Subsidiaries or any of their respective
predecessors or Affiliates.
     “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code.
     “Federal Funds Effective Rate” means, for any day, the rate per annum
(expressed as a decimal, rounded upwards, if necessary, to the next higher 1/100
of 1%) equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that, (i) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for

-16-



--------------------------------------------------------------------------------



 



such day shall be the average (rounded upwards, if necessary, to the next higher
1/100 of 1%) of the quotations for such day for such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
     “Fee Letter” means that certain letter agreement dated as of the date
hereof among Borrower, Parent, GSLP and Goldman Sachs Bank, USA.
     “Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer (or the equivalent thereof) of Parent that such
financial statements fairly present, in all material respects, the financial
condition of Parent and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year end adjustments.
     “Financial Plan” as defined in Section 5.1(i).
     “First Priority” means, with respect to any Lien purported to be created in
any Collateral pursuant to any Collateral Document, that such Lien is the only
Lien to which such Collateral is subject, other than any Permitted Lien.
     “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
     “Fiscal Year” means the fiscal year of Parent and its Subsidiaries ending
on December 31 of each calendar year.
     “Flood Hazard Property” means any Real Estate Asset subject to a Mortgage
in favor of Collateral Agent, for the benefit of the Secured Parties, and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “Funding Notice” means a notice substantially in the form of Exhibit A-1.
     “Funds Defaulting Lender” means any Lender who (i) other than at the
direction or request of any regulatory agency or authority, defaults in its
obligation to fund any Loan or its portion of any unreimbursed payment under
Section 2.3(b)(v) or 2.4(e) or its Pro Rata Share of any payment under
Section 9.6, (ii) has notified Borrower or Administrative Agent in writing, or
has made a public statement, that it does not intend to comply with its
obligation to fund any Loan or its portion of any unreimbursed payment under
Section 2.3(b)(v) or 2.4(e) or its Pro Rata Share of any payment under
Section 9.6, (iii) has failed to confirm that it will comply with its obligation
to fund any Loan or its portion of any unreimbursed payment under
Section 2.3(b)(v) or 2.4(e) or its Pro Rata Share of any payment under
Section 9.6 within five Business Days after written request for such
confirmation from Administrative Agent (which request may only be made after all
conditions to funding have been satisfied); provided that such Lender shall
cease to be a Funds Defaulting Lender upon receipt of such confirmation by
Administrative Agent, or (iv) has failed to pay to Administrative Agent or any
other Lender any amount (other than its portion of any Loan or amounts required
to be paid under Section 2.3(b)(v), 2.4(e) or 9.6 or any other amount that is de
minimis) due under any Credit Document within five Business Days of the date
due, unless such amount is the subject of a good faith dispute.

-17-



--------------------------------------------------------------------------------



 



     “GAAP” means, subject to the limitations on the application thereof set
forth in Section 1.2, United States generally accepted accounting principles in
effect as of the date of determination thereof.
     “Governmental Acts” means any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority.
     “Governmental Authority” means any federal, state, provincial, territorial,
municipal, national or other government, governmental department, commission,
board, bureau, court, agency, organization, central bank, tribunal or
instrumentality or political subdivision thereof or any other entity, officer or
examiner exercising executive, legislative, judicial, regulatory, governmental
(quasi-governmental) or administrative functions of or pertaining to any
government or any court or central bank, in each case whether associated with a
state of the United States, the United States, a province or territory of
Canada, Canada, Barbados, or a foreign entity or government.
     “Governmental Authorization” means any permit, license, approval,
authorization, plan, directive, direction, certificate, accreditation,
registration, notice, agreement, consent order or consent decree or other like
instrument of, from or required by any Governmental Authority.
     “Grantor” means Parent, Borrower and each of their Subsidiaries, in each
case granting a Lien to Collateral Agent to secure any Obligations.
     “GSLP” as defined in the preamble hereto.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
as a verb has a corresponding meaning.
     “Guaranteed Obligations” as defined in Section 7.1.
     “Guarantor” means, (i) on the Restatement Date, Parent and each of its
Subsidiaries listed on Schedule 1.1(b) and (ii) thereafter, any Person that
executes a Counterpart Agreement, a Canadian Guarantee or a Barbados Guarantee
pursuant to Section 5.10.
     “Guarantor Subsidiary” means each Guarantor other than Parent.
     “Guaranty” means the guaranty of each Guarantor set forth in Section 7.
     “Hazardous Materials” means any chemical, material or substance: (i) that
is prohibited, limited, restricted or otherwise regulated under Environmental
Laws, (ii) that may or could reasonably be expected to pose a hazard to the
health and safety of the owners, occupants or any Persons in the vicinity of any
Facility or to the indoor or outdoor environment, or (iii) that are included in
the definition of “hazardous

-18-



--------------------------------------------------------------------------------



 



substances,” “waste,” “hazardous waste,” “hazardous materials,” “toxic
substances,” “pollutants,” “polluting substance,” “contaminants,”
“contamination,” “dangerous goods,” “deleterious substances” or words of similar
import under any Environmental Law.
     “Hedge Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or combination of these transactions; provided that (x) no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Parent, Borrower or any of their respective Subsidiaries shall be a Hedge
Agreement, (y) such agreement has not been entered into for speculative purposes
and (z) such agreements are with a Lender Counterparty.
     “Highest Lawful Rate” means the maximum lawful interest rate, if any, that
at any time or from time to time may be contracted for, charged, or received
under the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such Applicable Law which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
Applicable Law now allows.
     “Historical Financial Statements” means as of the Restatement Date, (A)
(i) the audited consolidated financial statements of Borrower and its
Subsidiaries, for the immediately preceding three Fiscal Years ended more than
90 days prior to the Restatement Date, consisting of consolidated balance sheets
and the related consolidated statements of income, stockholders’ equity and cash
flows for such Fiscal Years, and (ii) the unaudited consolidated financial
statements of Borrower and its Subsidiaries as of the most recent ended Fiscal
Quarter after the date of the most recent audited consolidated financial
statements and ended at least 45 days prior to the Restatement Date, consisting
of a consolidated balance sheet and the related consolidated statements of
income and cash flows for the three-, six- or nine-month period, as applicable,
ending on such date, and (B) (i) the audited consolidated financial statements
of Parent and its Subsidiaries (other than Borrower and its Subsidiaries), for
the immediately preceding three Fiscal Years ended more than 90 days prior to
the Restatement Date, consisting of consolidated balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Years, and (ii) the unaudited consolidated financial statements of Parent
and its Subsidiaries (other than Borrower and its Subsidiaries) as of the most
recent ended Fiscal Quarter ended after the date of the most recent audited
consolidated financial statements and ended at least 45 days prior to the
Restatement Date, consisting of a consolidated balance sheet and the related
consolidated statements of income and cash flows for the three-, six- or
nine-month period, as applicable, ending on such date, and, in each case,
certified by the chief financial officer of Borrower that they fairly present,
in all material respects, the financial condition of Borrower and its
Subsidiaries and Parent and its Subsidiaries, respectively, as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year end
adjustments and the absence of footnotes in the case of the unaudited
consolidated financial statements.
     “Immaterial Subsidiary” means any Subsidiary of Parent, designated in
writing to Administrative Agent by Parent (or Borrower) as an “Immaterial
Subsidiary,” that, individually and collectively with all other Immaterial
Subsidiaries as of the relevant date of determination, has (i) total assets as
of such date of less than 7.5% of Consolidated Total Assets as of such date and
(ii) total revenues for the ended four-fiscal-quarter period most recently ended
prior to such date of less than 7.5% of the consolidated total revenues of
Parent and its Subsidiaries for such period. It is understood and agreed that
Parent (or Borrower) may, from time to time, redesignate any Immaterial
Subsidiary as a non-Immaterial Subsidiary to the extent that the requirements
set forth in Section 5.10 are satisfied with respect to such Subsidiary at or
prior to the date of such redesignation.

-19-



--------------------------------------------------------------------------------



 



     “Increased Amount Date” as defined in Section 2.25.
     “Increased Cost Lender” as defined in Section 2.23.
     “Indebtedness” means, as applied to any Person, without duplication,
(i) all indebtedness of such Person for borrowed money (including for the
avoidance of doubt, convertible debt securities); (ii) that portion of
obligations of such Person with respect to Capital Leases that is properly
classified as a liability on a balance sheet of such Person in conformity with
GAAP; (iii) notes payable and drafts accepted representing extensions of credit
to such Person whether or not representing obligations for borrowed money;
(iv) any obligation of such Person owed for all or any part of the deferred
purchase price of property or services including any earn out obligations to the
extent required to be reflected on a consolidated balance sheet of Parent
prepared in accordance with GAAP (excluding any such obligations incurred under
ERISA), which purchase price is (a) due more than twelve months from the date of
incurrence of the obligation in respect thereof or (b) evidenced by a note or
similar written instrument; (v) all indebtedness of such Person secured by any
Lien on any property or asset owned or held by such Person regardless of whether
the indebtedness secured thereby shall have been assumed by such Person or is
nonrecourse to the credit of such Person; (vi) the face amount of any letter of
credit issued for the account of such Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) Disqualified Equity
Interests issued by such Person; (viii) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co making, discounting with recourse or sale with recourse by such
Person of the obligation of another Person to the extent such obligation would
constitute Indebtedness pursuant to any of clauses (i) through (vii) or clause
(xi) hereof; (ix) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation constituting
Indebtedness pursuant to clauses (i) through (vii) or (xi) hereof of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (x) any liability of such Person for an
obligation constituting Indebtedness pursuant to clauses (i) through (vii) or
(xi) hereof of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (x), the primary purpose or
intent thereof is as described in clause (ix) above; and (xi) the Net
Mark-to-Market Exposure of any Hedge Agreement. The amount of Indebtedness of
any Person for purposes of clause (v) above shall (unless such Indebtedness has
been assumed by such Person) be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value of
the property encumbered thereby as determined by such Person in good faith.
     “Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (expectation, reliance or otherwise, and including
natural resource damages), penalties, claims (including Environmental Claims),
fines, orders, actions, judgments, suits, costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Release or threat of Release of Hazardous Materials) and expenses
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding or
hearing commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any Applicable Law or on
contract or otherwise, that may be issued to, imposed on, incurred or suffered
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions, the syndication of

-20-



--------------------------------------------------------------------------------



 



the credit facilities provided for herein or the use or intended use of the
proceeds thereof, or any enforcement of any of the Credit Documents (including
any sale of, collection from, or other realization upon any of the Collateral or
the enforcement of the Guaranty)) or (ii) any Environmental Claim or any Release
or threat of Release of Hazardous Materials related to Parent, Borrower or any
of their respective Subsidiaries, including such claims or activities relating
to or arising from, directly or indirectly, any past or present activity,
operation, land ownership, occupation or use, or practice by or of Parent,
Borrower or any of their respective Subsidiaries.
     “Indemnified Taxes” means any Taxes other than Excluded Taxes and Other
Taxes.
     “Indemnitee” as defined in Section 10.3(a).
     “Indemnitee Agent Party” as defined in Section 9.6.
     “Insolvency Defaulting Lender” means any Lender with a Revolving Commitment
or Term Loan Commitment who (i) has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent, (ii) becomes the subject of an insolvency, bankruptcy,
dissolution, liquidation or reorganization proceeding, or (iii) becomes the
subject of an appointment of a receiver, intervenor or conservator under any
Insolvency Laws now or hereafter in effect; provided that a Lender shall not be
an Insolvency Defaulting Lender solely by virtue of the ownership or acquisition
by a Governmental Authority or an instrumentality thereof of any Equity Interest
in such Lender or a parent company thereof.
     “Insolvency Laws” means any of the Bankruptcy Code, the BIA, the CCAA, the
WURA and the CBCA, and any other applicable insolvency, corporate arrangement or
restructuring or other similar law of any jurisdiction including any law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it.
     “Intellectual Property” as defined in the Pledge and Security Agreement,
the Canadian Pledge and Security Agreement, the Quebec Security Documents and
the Barbados Security Documents, as applicable.
     “Intellectual Property Asset” means, at the time of determination, any
interest (fee, license or otherwise) then owned by any Credit Party in any
Intellectual Property.
     “Intellectual Property Security Agreements” has the meaning assigned to
that term in the Pledge and Security Agreement or the Canadian Pledge and
Security Agreement, as applicable.
     “Intercompany Note” means a promissory note substantially in the form of
Exhibit J-1 evidencing Indebtedness owed among Credit Parties and their
Subsidiaries.
     “Interest Payment Date” means with respect to (i) any Loan that is a Base
Rate Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Restatement Date, and the
final maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate
Loan, the last day of each Interest Period applicable to such Loan; provided
that, in the case of each Interest Period of longer than three months “Interest
Payment Date” shall also include each date that is three months, or an integral
multiple thereof, after the commencement of such Interest Period.
     “Interest Period” means, in connection with a Eurodollar Rate Loan, an
interest period of one, two, three or six months (or interest periods of nine or
twelve months if mutually agreed upon by Borrower and the applicable Lenders),
as selected by Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (i) initially, commencing on the Credit Date or

-21-



--------------------------------------------------------------------------------



 



Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided that, (a) if an Interest Period would otherwise expire on a
day that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clauses (c) and (d), of this definition, end on the last Business Day of a
calendar month; (c) no Interest Period with respect to any portion of the Term
Loans shall extend beyond the Term Loan Maturity Date; and (d) no Interest
Period with respect to any portion of the Revolving Loans shall extend beyond
the Revolving Commitment Termination Date.
     “Interest Rate Agreement” means any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement, interest rate hedging
agreement or other similar agreement or arrangement, each of which is for the
purpose of hedging the interest rate exposure associated with Parent’s and its
Subsidiaries’ operations and not for speculative purposes.
     “Interest Rate Determination Date” means, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
to the date hereof and from time to time hereafter, and any successor statute.
     “Investment” means (i) any direct or indirect purchase or other acquisition
by Parent or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than Borrower or a Guarantor
Subsidiary); (ii) any direct or indirect purchase or other acquisition for
value, by any Subsidiary of Parent from any Person (other than Parent or any
other Credit Party), of any Equity Interests of such Person; (iii) any direct or
indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Parent or any of
its Subsidiaries to any other Person (other than Parent or any other Credit
Party), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business and (iv) all investments consisting of
any exchange traded or over the counter derivative transaction, including any
Interest Rate Agreement and Currency Agreement, whether entered into for hedging
or speculative purposes. The amount of any Investment shall be the original cost
of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write ups, write downs or
write offs with respect to such Investment, less an amount equal to any returns
of capital or sale proceeds actually received in cash in respect of any such
Investment (which amount shall not exceed the amount of such Investment valued
at cost at the time such Investment was made).
     “Issuance Notice” means an Issuance Notice in form and substance reasonably
satisfactory to Issuing Bank.
     “Issuing Bank” means a Lender reasonably acceptable to the Administrative
Agent (such consent not to be unreasonably withheld or delayed) that has entered
into an L/C Issuer Agreement, in each case, in its capacity, as Issuing Bank
hereunder, together with its permitted successors and assigns in such capacity.
     “Joinder Agreement” means an agreement between a New Term Loan Lender,
Borrower and the Administrative Agent, giving effect to New Term Loan
Commitments pursuant to Section 2.25, in form and substance acceptable to the
Administrative Agent.

-22-



--------------------------------------------------------------------------------



 



     “Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form and, for the
avoidance of doubt, includes a Specified Joint Venture; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
     “Judgment Conversion Date” as defined in Section 10.24(a).
     “Judgment Currency” as defined in Section 10.24(a).
     “L/C Issuer Agreement” means an agreement between Borrower and the Issuing
Bank in a form reasonably satisfactory to Administrative Agent.
     “Leasehold Property” means any leasehold interest of any Credit Party as
lessee under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.
     “Lender” means each financial institution listed on the signature pages
hereto as a Lender, and any other Person that becomes a party hereto pursuant to
an Assignment Agreement.
     “Lender Counterparty” means, at any time, each Person that is a
counterparty to a Hedge Agreement or Cash Management Agreement, provided that
such Person is a Lender, an Agent, or an Affiliate of a Lender or Agent at such
time or was a Lender, an Agent or an Affiliate of a Lender or Agent, at the time
such Hedge Agreement or Cash Management Agreement was entered into or, in the
case of any such Hedge Agreement or Cash Management Agreement in effect as of
the Restatement Date or Original Closing Date, is a Lender, an Agent or an
Affiliate of a Lender or an Agent as of the Restatement Date or Original Closing
Date.
     “Letter of Credit” means a commercial or standby letter of credit issued or
to be issued by Issuing Bank pursuant to this Agreement.
     “Letter of Credit Sublimit” means, as of any date of determination, the
lesser of (i) $10,000,000 and (ii) the aggregate unused amount of the Revolving
Commitments then in effect.
     “Letter of Credit Usage” means, as of any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of Borrower.
     “Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
of (i) Consolidated Total Debt as of such day to (ii) Consolidated Adjusted
EBITDA for the four Fiscal Quarter period ending on such date.
     “Lien” means (i) any lien, mortgage, hypothecation, deed of trust, pledge,
assignment, security interest, charge, deposit arrangement or encumbrance of any
kind (including any agreement to give any of the foregoing, any conditional sale
or other title retention agreement, and any lease or license in the nature
thereof) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing and (ii) in the case of Securities, any
purchase option, call or similar right of a third party with respect to such
Securities.
     “Loan” means any of a Term Loan, a New Term Loan, a Revolving Loan and a
Swing Line Loan.

-23-



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means a material adverse effect on (i) the
business, operations, properties, assets or condition (financial or otherwise)
of Parent and its Subsidiaries taken as a whole, (ii) the ability of any Credit
Party to fully and timely pay its Obligations when due or (iii) the rights,
remedies and benefits available to, or conferred upon, any Agent and any Lender
or any Secured Party under any Credit Document.
     “Material Real Estate Asset” means any fee owned Real Estate Asset having a
fair market value in excess of $20,000,000; provided that in no event shall
Material Real Estate Assets include the Real Estate Assets of Parent and its
Subsidiaries owned as of the Original Closing Date and located in (a) Carolina,
Puerto Rico and (b) Christ Church, Barbados.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgage” means a mortgage, deed of trust, debenture or similar document
creating a Lien on real property, in form and substance reasonably satisfactory
to the Collateral Agent, as it may be amended, restated, supplemented or
otherwise modified from time to time.
     “Mortgaged Property” as defined in Section 3.1(e)(i) of the Original Credit
Agreement.
     “Multiemployer Plan” means any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.
     “Narrative Report” means, with respect to the financial statements for
which such narrative report is required, a narrative report describing the
operations of Parent and its Subsidiaries that complies with the applicable
requirements under the Exchange Act for a “Management Discussion and Analysis”
for the applicable Fiscal Quarter or Fiscal Year and for the period from the
beginning of the then current Fiscal Year to the end of such period to which
such financial statements relate.
     “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount
equal to: (i) Cash payments (including any Cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise
(including by way of milestone payment), but only as and when so received)
received by Parent or any of its Subsidiaries from such Asset Sale, minus (ii)
any reasonable fees and out-of-pocket expenses and bona fide direct costs
incurred in connection with such Asset Sale, including (a) income or gains taxes
payable by the seller as a result of any gain recognized in connection with such
Asset Sale, (b) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Loans) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale, (c) a reasonable
reserve for any indemnification payments (fixed or contingent) attributable to
seller’s indemnities, contributions, cost sharings and representations and
warranties to purchaser or any advisor in respect of such Asset Sale undertaken
by Parent or any of its Subsidiaries in connection with such Asset Sale and
(d) fees paid for legal and financial advisory services in connection with such
Asset Sale; provided that proceeds from Asset Sales permitted under clauses
(e) or (g) of Section 6.8, shall not be included in the calculation of proceeds
for purposes of this definition except as expressly set forth in such clauses.
     “Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any
Cash payments or proceeds received by Parent or any of its Subsidiaries
(a) under any property damage or casualty insurance policies in respect of any
covered loss thereunder or (b) as a result of the taking of any assets of Parent
or any of its Subsidiaries by any Person pursuant to the power of eminent
domain, condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (ii) (a) any
actual and reasonable costs incurred by Parent or any of its Subsidiaries in
connection with the adjustment or settlement of any claims of Parent or such
Subsidiary in respect thereof,

-24-



--------------------------------------------------------------------------------



 



and (b) any reasonable fees and out-of-pocket expenses and bona fide direct
costs incurred in connection with any sale of such assets as referred to in
clause (i)(b) of this definition, including income taxes payable as a result of
any gain recognized in connection therewith.
     “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement as of the date of determination
(assuming the Hedge Agreement were to be terminated as of that date), and
“unrealized profits” means the fair market value of the gain to such Person of
replacing such Hedge Agreement as of the date of determination (assuming such
Hedge Agreement were to be terminated as of that date).
     “New Term Loan Commitments” as defined in Section 2.25.
     “New Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the New Term Loans of such
Lender.
     “New Term Loan Lender” as defined in Section 2.25.
     “New Term Loans” as defined in Section 2.25.
     “Non-Consenting Lender” as defined in Section 2.23.
     “Non-Public Information” means information which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD.
     “Non-U.S. Lender” as defined in Section 2.20(d).
     “Note” means a Revolving Loan Note or a Swing Line Note.
     “Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.
     “Obligation Currency” as defined in Section 10.24(a).
     “Obligations” means all obligations of every nature of each Credit Party
owing to any Secured Party (including former Agents) (but limited, in the case
of obligations in respect of Hedge Agreement and Cash Management Agreements, to
those obligations owing to Lender Counterparties) under any Credit Document,
Hedge Agreement or Cash Management Agreement whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), reimbursement of amounts drawn under Letters of
Credit, payments for early termination of Hedge Agreements or Cash Management
Agreements, fees, expenses, indemnification or otherwise.
     “Obligee Guarantor” as defined in Section 7.7.
     “Organizational Documents” means (i) with respect to any corporation or
company or society with restricted liability, its certificate, memorandum or
articles of incorporation, organization, association or amalgamation or other
constituting documents, in each case, as amended, and its by laws, as amended,
(ii) with respect to any limited partnership, its certificate or declaration of
limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its

-25-



--------------------------------------------------------------------------------



 



partnership agreement, as amended, and (iv) with respect to any limited
liability company, its articles of organization, as amended, and its operating
agreement, as amended. In the event any term or condition of this Agreement or
any other Credit Document requires any Organizational Document to be certified
by a Governmental Authority, the reference to any such “Organizational Document”
shall only be to a document of a type customarily certified by such Governmental
Authority.
     “Original Closing Date” means June 29, 2011.
     “Original Credit Agreement” as defined in the recitals.
     “Original Credit Documents” as defined in the recitals.
     “Original Lenders” as defined in the recitals.
     “Original Obligations” as defined in the recitals.
     “Orthodermatologics Acquisition” means the acquisition of certain assets
and rights, and assumption of certain liabilities, relating to the Ortho
Dermatologics Division of Janssen Pharmaceuticals, Inc., a Subsidiary of Johnson
& Johnson, by certain wholly-owned Subsidiaries of Parent, pursuant to that
certain asset purchase agreement, dated as of July 15, 2011, by and among
Janssen Pharmaceuticals, Inc., Valeant Pharmaceuticals North America LLC,
Valeant International (Barbados) SRL and, solely for the purposes set forth
therein, Valeant Pharmaceuticals International, Inc., including all schedules,
annexes and exhibits attached thereto and all material documents related to the
consummation of the transactions contemplated thereby, as amended, modified and
supplemented.
     “Other Taxes” as defined in Section 2.20(e).
     “Parent” as defined in the preamble hereto.
     “Parent Convertible Notes” means the Parent’s 5.375% Senior Convertible
Notes due 2014, issued under that certain indenture dated as of June 10, 2009,
among the Parent, The Bank of New York Mellon, as trustee, and BNY Trust Company
of Canada, as co-trustee.
     “Participant Register” as defined in Section 10.06(g)(2).
     “PATRIOT Act” means the Uniting and Strengthening America by providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001).
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
     “PCTFA” as defined in Section 4.22.
     “Pension Plan” means, in respect of any Credit Party, any Employee Benefit
Plan, other than a Multiemployer Plan, which is subject to Section 412 of the
Internal Revenue Code or Section 302 of ERISA.
     “Permitted Acquisition” means any acquisition by Parent or any of its
wholly owned Subsidiaries, whether by purchase, merger, amalgamation or
otherwise, of all or substantially all of the assets of, all of the Equity
Interests of, or a business line or unit or a division of, or a product or a
product candidate of, any Person; provided that:

-26-



--------------------------------------------------------------------------------



 



     (i) immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;
     (ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all Applicable Law and in conformity with
all applicable Governmental Authorizations;
     (iii) in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to Applicable Law) acquired or otherwise issued by such
Person or any newly formed Subsidiary of Parent in connection with such
acquisition shall be owned 100% by Parent, Borrower or a Guarantor Subsidiary,
and Borrower shall have complied, or shall within the time frame set forth in
Section 5.10 or 5.11, as applicable, comply with the requirements set forth
therein;
     (iv) Parent and its Subsidiaries shall be in compliance with the financial
covenant set forth in Section 6.7 on a Pro Forma Basis (whether or not such
covenant is applicable at such time in accordance with its terms) after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended for which financial statements are required to have been
delivered pursuant to Section 5.1(a) or 5.1(b), as applicable (as determined in
accordance with Section 1.5);
     (v) in the case of an acquisition involving aggregate consideration in
excess of $50,000,000, Borrower shall have delivered to Administrative Agent at
least two (2) Business Days prior to such proposed acquisition, (i) a Compliance
Certificate evidencing compliance with Section 6.7 as required under clause
(iv) above and (ii), all other relevant material financial information with
respect to such acquired assets, including the aggregate consideration for such
acquisition and any other information required to demonstrate compliance with
Section 6.7; and
     (vi) any Person or assets or division as acquired in accordance herewith
shall be in same business or lines of business in which Parent and/or its
Subsidiaries are engaged as of the Restatement Date or similar or related or
ancillary businesses.
     “Permitted Liens” means each of the Liens permitted pursuant to
Section 6.2.
     “Permitted Secured Notes” means debt securities of any Credit Party that
are secured by a Lien ranking pari passu with or junior to the Liens securing
the Obligations; provided that (a) the terms of such debt securities do not
provide for any scheduled repayment, mandatory redemption or sinking fund
obligations prior to the latest Revolving Commitment Termination Date (other
than customary offers to repurchase upon a change of control, asset sale or
event of loss and customary acceleration rights after an event of default),
(b) the covenants, events of default, guarantees, collateral and other terms of
which (other than interest rate and redemption premiums), taken as a whole, are
not more restrictive to Parent, Borrower and their respective Subsidiaries than
those in this Agreement, (c) Borrower will cause the collateral agent or
representatives for the holders of Permitted Secured Notes to enter into an
intercreditor agreement with Collateral Agent in form and substance usual and
customary for transactions of this type and otherwise satisfactory to Collateral
Agent in its sole discretion, (d) at the time that any such Permitted Secured
Notes are issued (and after giving effect thereto) no Default or Event of
Default shall exist, be continuing or result therefrom, (e) on a Pro Forma Basis
after giving effect to the incurrence of such Permitted Secured Notes (and the
use of proceeds thereof), Parent shall be in compliance with the covenant set
forth in Section 6.7 as of the last day of the most recently ended Fiscal
Quarter for which financial statements were required to have been delivered
pursuant to Section 5.1(a) or (b), as applicable, in each case, as if such
Permitted Secured Notes had been outstanding on the last day of such Fiscal
Quarter (assuming

-27-



--------------------------------------------------------------------------------



 



the covenant set forth in Section 6.7 applies regardless of whether Revolving
Loans are outstanding at the time of such determination) and (f) no Subsidiary
of Borrower (other than a Guarantor) shall be an obligor and no Permitted
Secured Notes shall be secured by any collateral other than the Collateral.
     “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, unlimited
liability companies, limited liability partnerships, joint stock companies,
Joint Ventures, associations, companies, trusts, banks, trust companies, land
trusts, business trusts or other organizations, whether or not legal entities,
and Governmental Authorities.
     “Platform” as defined in Section 5.1(n).
     “Pledge and Security Agreement” means the Pledge and Security Agreement,
dated as of June 29, 2011, among each of the Grantors party thereto and the
Collateral Agent, as it may be amended, restated, supplemented or otherwise
modified from time to time.
     “PPSA” means the Personal Property Security Act (Ontario); provided,
however, if the validity, attachment, perfection (or opposability), effect of
perfection or of non-perfection or priority of Collateral Agent’s security
interest in any Collateral are governed by the personal property security laws
or laws relating to personal or movable property of any jurisdiction other than
Ontario, PPSA shall also include those personal property security laws or laws
relating to movable property in such other jurisdiction for the purpose of the
provisions hereof relating to such validity, attachment, perfection (or
opposability), effect of perfection or of non-perfection or priority and for the
definitions related to such provisions.
     “Prescription Drug Business” means the business or businesses comprising
the Parent’s and/or its Subsidiaries’ businesses in Europe and Latin America as
of the Restatement Date.
     “Prime Rate” means the rate of interest quoted in the print edition of The
Wall Street Journal, Money Rates Section as the Prime Rate (currently defined as
the base rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Any Agent or any other Lender may otherwise
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
     “Principal Office” means, for each of Administrative Agent, Swing Line
Lender and Issuing Bank, such Person’s “Principal Office” as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to
Borrower, Administrative Agent and each Lender.
     “Projections” as defined in Section 4.8.
     “Pro Forma Basis” means, with respect to the calculation of the financial
covenant contained in Section 6.7 or for purposes of determining the Leverage
Ratio or Secured Leverage Ratio as of any date, that such calculation shall give
pro forma effect to all Permitted Acquisitions and all sales, transfers or other
dispositions of any material assets outside the ordinary course of business that
have occurred during (or, if such calculation is being made for the purpose of
determining whether any proposed acquisition will constitute (or will be
permitted as) a Permitted Acquisition or any Indebtedness or Liens may be
incurred, since the beginning of) the four consecutive Fiscal Quarter period
most-recently ended on or prior to such date as if they occurred on the first
day of such four consecutive fiscal quarter period (including expected cost
savings (without duplication of actual cost savings) to the extent (a) such cost
savings would be permitted to be reflected in pro forma financial information
complying with the requirements of GAAP and Article 11 of Regulation S-X under
the Securities Act as interpreted by the Staff of the Securities

-28-



--------------------------------------------------------------------------------



 



and Exchange Commission, and as certified by a financial officer of Parent or
Borrower or (b) Parent or Borrower in good faith believes that such cost savings
will be realized within one year after the applicable Permitted Acquisition or
sale, transfer or other disposition of material assets outside the ordinary
course of business and all steps necessary for the realization of such cost
savings have been taken as certified by a financial officer of Parent or
Borrower). Notwithstanding the foregoing, for all purposes under this Agreement,
other than as permitted by clause (k) of the definition of “Consolidated
Adjusted EBITDA,” no cost savings or synergies relating to the 2010 Transactions
shall be included for purposes of calculating the financial covenant contained
in Section 6.7 or for purposes of determining the Leverage Ratio or Secured
Leverage Ratio until actually realized.
     “Pro Rata Share” means (i) with respect to all payments, computations and
other matters relating to the Term Loan Commitment or Term Loan of any Lender,
the percentage obtained by dividing (a) the Term Loan Exposure of that Lender by
(b) the aggregate Term Loan Exposure of all Lenders; (ii) with respect to all
payments, computations and other matters relating to the Revolving Commitment or
Revolving Loans of any Lender or any Letters of Credit issued or participations
purchased therein by any Lender or any participations in any Swing Line Loans
purchased by any Lender, the percentage obtained by dividing (a) the Revolving
Exposure of that Lender by (b) the aggregate Revolving Exposure of all Lenders
(exclusive of the Revolving Exposure of the Swing Line Lender and the Issuing
Bank in their capacities as such) and (c) with respect to all payments,
computations, and other matters relating to New Term Loan Commitments or New
Term Loans of a particular Series, the percentage obtained by dividing (a) the
New Term Loan Exposure of that Lender with respect to that Series by (b) the
aggregate New Term Loan Exposure of all Lenders with respect to that Series. For
all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of the Term Loan
Exposure, the New Term Loan Exposure and the Revolving Exposure of that Lender,
by (B) an amount equal to the sum of the aggregate Term Loan Exposure, the New
Term Loan Exposure and the aggregate Revolving Exposure of all Lenders
(exclusive of the Revolving Exposure of the Swing Line Lender and the Issuing
Bank in their capacities as such).
     “Public Lenders” means Lenders that do not wish to receive material
non-public information with respect to Parent, its Subsidiaries or their
respective Securities.
     “Quebec Security Documents” means each of the documents set forth on
Schedule 5.10(b), as each such document may be amended, restated, supplemented
or otherwise modified from time to time and additional analogous agreements as
may be entered into from time to time in accordance with Section 5.10 and as
required by the Collateral Documents.
     “Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.
     “Quebec Security Documents (August 2011)” means each of the documents
described in paragraphs (4), (5), (6), (7) and (8) of Schedule 5.10(b).
     “Refinancing Indebtedness” as defined in Section 6.1(r).
     “Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).
     “Register” as defined in Section 2.7(b).
     “Regulation D” means Regulation D of the Board of Governors, as in effect
from time to time.

-29-



--------------------------------------------------------------------------------



 



     “Regulation FD” means Regulation FD as promulgated by the U.S. Securities
and Exchange Commission under the Securities Act and Exchange Act as in effect
from time to time.
     “Reimbursement Date” as defined in Section 2.4(d).
     “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
     “Release” means any release, spill, emission, emanation, leaking, pumping,
pouring, injection, spraying, escaping, deposit, disposal, discharge, dispersal,
dumping, abandonment, placing, exhausting, leaching or migration of any
Hazardous Material into the indoor or outdoor environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.
     “Replacement Lender” as defined in Section 2.23.
     “Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and New Term Loan Exposure and/or Revolving Exposure and representing
more than 50% of the sum of (i) the aggregate Term Loan Exposure and New Term
Loan Exposure of all Lenders and (ii) the aggregate Revolving Exposure of all
Lenders.
     “Responsible Officer” means, as applied to any Person, any individual
holding (x) the position of chairman of the board (if an officer), chief
executive officer, president, vice president (or the equivalent thereof), chief
financial officer (or the equivalent thereof) or treasurer of such Person,
(y) Term Loan Exposure representing more than 50% of the aggregate Term Loan
Exposure of all Lenders and (z) Revolving Exposure representing more than 50% of
the aggregate Revolving Exposure of all Lenders.
     “Restatement Date” means the date on which the conditions precedent set
forth in Section 3.1 have been satisfied or waived.
     “Restricted Junior Payment” means (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of stock of Parent,
Borrower or any of their respective Subsidiaries (or any direct or indirect
parent of Borrower or Parent) now or hereafter outstanding, except a dividend
payable solely in shares of that class of stock (or, in the case of preferred
stock, in shares of that class of stock or in common stock) to the holders of
that class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of Parent or Borrower or any of their respective Subsidiaries
(or any direct or indirect parent thereof) now or hereafter outstanding;
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of
Parent, Borrower or any of their respective Subsidiaries (or any direct or
indirect parent of Borrower or Parent) now or hereafter outstanding; and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness owed to a Person that is not Borrower or a Guarantor (other than
(x) regularly scheduled payments of interest and principal in respect of any
Subordinated Indebtedness and (y) the conversion of convertible securities to
common stock of Parent, in each case in accordance with the terms of, and only
to the extent required by, and subject to the subordination provisions contained
in, the indenture or other agreement pursuant to which such Subordinated
Indebtedness was issued); provided, that in no event shall any payment or other
distribution (including, without limitation, upon conversion to common stock of
Parent) in respect of the Parent Convertible Notes or the

-30-



--------------------------------------------------------------------------------



 



Borrower Convertible Notes and the issuer written call option transactions
relating thereto be deemed a Restricted Junior Payment.
     “Revolving Commitment” means the commitment of a Lender to make or
otherwise fund any Revolving Loan and to acquire participations in Letters of
Credit and Swing Line Loans hereunder and “Revolving Commitments” means such
commitments of all Lenders in the aggregate. The amount of each Lender’s
Revolving Commitment, if any, is set forth on Appendix A-1 or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Revolving Commitments
as of the Original Closing Date and as of the Restatement Date is $200,000,000.
     “Revolving Commitment Period” means the period from and including the
Original Closing Date to but excluding the Revolving Commitment Termination
Date.
     “Revolving Commitment Termination Date” means the earliest to occur of
(i) the date that is one year and six months after the Original Closing Date,
(ii) the date the Revolving Commitments are permanently reduced to zero pursuant
to Section 2.13(b) or 2.14 and (iii) the date of the termination of the
Revolving Commitments pursuant to Section 8.1.
     “Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment as of such date; and (ii) after the termination of
the Revolving Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender, (b) in the case of Issuing Bank,
the aggregate Letter of Credit Usage in respect of all Letters of Credit issued
by that Lender (net of any participations by Lenders in such Letters of Credit),
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans, in each case as of such date.
     “Revolving Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.2(a).
     “Revolving Loan Note” means a promissory note in the form of Exhibit B-1,
as it may be amended, restated, supplemented or otherwise modified from time to
time.
     “S&P” means Standard & Poor’s, a Division of The McGraw Hill Companies,
Inc.
     “Sanitas Acquisition” means the acquisition of all of the outstanding
shares of AB Sanitas and assumption of certain liabilities of AB Sanitas, to be
implemented by acquisition of a controlling interest in AB Sanitas followed by a
mandatory tender offer to acquire the remaining shares, pursuant to that certain
Share Sale and Purchase Agreement, dated as of May 23, 2011, by and between
certain shareholders of AB Sanitas, AB Sanitas and Parent, including all
schedules, annexes and exhibits attached thereto and all material documents
related to the consummation of the transactions contemplated thereby, as
amended, modified and supplemented.
     “SEC” means the U.S. Securities and Exchange Commission.
     “Secured Leverage Ratio” means, as of any date of determination, the ratio,
on a Pro Forma Basis, of (a) Consolidated Secured Indebtedness as of such date
to (b) Consolidated Adjusted EBITDA for the four Fiscal Quarter period ending on
such date.

-31-



--------------------------------------------------------------------------------



 



     “Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement, the Canadian Pledge and Security Agreement, the Quebec
Security Documents and the Barbados Security Documents, in each case as
applicable.
     “Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and any successor statute.
     “Senior Notes” means, collectively, the 6.500% Senior Notes due 2016 of
Borrower, the 6.750% Senior Notes due 2017 of Borrower, the 6.750% Senior Notes
due 2021 of Borrower, the 6.875% Senior Notes due 2018 of Borrower, the 7.000%
Senior Notes due 2020 of Borrower and the 7.250% Senior Notes due 2022 of
Borrower.
     “Series” as defined in Section 2.25.
     “Solvency Certificate” means a Solvency Certificate of the chief financial
officer (or the equivalent thereof) of Parent substantially in the form of
Exhibit F-2.
     “Solvent” means, with respect to any Credit Party, that as of the date of
determination (after giving effect to all rights of reimbursement, contribution
and subrogation under Applicable Law and the Credit Documents), if subject to
the Insolvency Laws of (a) any jurisdiction other than Canada or any political
subdivision thereof, (i) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (ii) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the
Restatement Date and reflected in the Projections or with respect to any
transaction contemplated to be undertaken after the Restatement Date; and
(iii) such Credit Party has not incurred and does not intend to incur, or
believe (nor should it reasonably believe) that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise);
and (b) Canada or any political subdivision thereof, (i) the property of such
Credit Party is sufficient, if disposed of at a fairly conducted sale under
legal process, to enable payment of all its obligations, due and accruing due,
(ii) the property of such Credit Party is, at a fair valuation, greater than the
total amount of liabilities, including contingent liabilities, of such Credit
Party; and (iii) such Credit Party has not ceased paying its current obligations
in the ordinary course of business as they generally become due. For purposes of
this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5 or any other analogous criteria in any jurisdiction).
     “Specified Asset Disposition” means the sale, transfer or other disposition
of Retigabine (and for the avoidance of doubt, Intellectual Property related
thereto) in accordance with Section 6.8.
     “Specified Joint Venture,” with respect to any Person, means a Joint
Venture (a) in which such Person, directly or indirectly (i) owns more than 50%
of the Equity Interests (or owns at least 50% of the Equity Interests if such
Joint Venture is consolidated in the financial statements of such Person) and
(ii) with respect to any Joint Venture in which such Person owns more than 50%
of the Equity Interests, exercises

-32-



--------------------------------------------------------------------------------



 



control (as defined in the definition of “Affiliate”) and (b) that is designated
in writing by the Board of Directors (or equivalent governing body) of such
Person as a “Specified Joint Venture” for purposes of this Agreement.
     “Spot Rate” means, on any day, for purposes of determining the Equivalent
Amount of any currency, the rate at which such currency may be exchanged into
Dollars at the time of determination on such day appearing on the Reuters
Currencies page for such currency. In the event that such rate does not appear
on the Reuters Currencies page, the Spot Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by Administrative Agent and Borrower or, in the absence of such an
agreement, the Spot Rate shall instead be the arithmetic average of the spot
rates of exchange of Administrative Agent in the market where its foreign
currency exchange operations in respect of such currency are then being
conducted, at or about such time as Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Spot Rate on
such date for the purchase of Dollars for delivery two Business Days later;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, Administrative Agent may use any reasonable method it
deems appropriate to determine such rate, and such determination shall be
conclusive absent manifest error.
     “Subordinated Indebtedness” means Indebtedness that, by its terms, is
subordinated in right and time of payment to the Obligations on terms reasonably
satisfactory to Administrative Agent and containing such terms and conditions
that are market terms and conditions on the date of issuance.
     “Subsidiary” means, with respect to any Person, any corporation, company,
partnership, limited liability company, unlimited liability company,
association, society with restricted liability, Joint Venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, legally or
beneficially, by such Person or one or more of the other Subsidiaries of such
Person or a combination thereof; provided, in no event shall any Specified Joint
Venture with respect to which such Person is party be considered to be a
Subsidiary.
     “Swing Line Lender” means GSLP in its capacity as the lender of Swing Line
Loans hereunder, together with its permitted successors and assigns in such
capacity.
     “Swing Line Loan” means a Loan made by Swing Line Lender to Borrower
pursuant to Section 2.3.
     “Swing Line Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.
     “Swing Line Sublimit” means, as of any date of determination, the lesser of
(i) $25,000,000, and (ii) the aggregate unused amount of Revolving Commitments
then in effect.
     “Syndication Agent” as defined in the preamble hereto.
     “Tax” means any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature and whatever called,
including any interest, additions to tax or penalties thereto, by whomsoever, on
whomsoever and wherever imposed, levied, collected, withheld or assessed.
     “Terminated Lender” as defined in Section 2.23.

-33-



--------------------------------------------------------------------------------



 



     “Term Loan” means a Term Loan made by a Lender pursuant to Section 2.1(a)
and/or a New Term Loan, as the context requires.
     “Term Loan Commitment” means (a) the commitment of a Lender to make or
otherwise fund a Term Loan on each Term Loan Funding Date and “Term Loan
Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s Term Loan Commitment, if any, is set forth on Appendix A-2 or
in the applicable Assignment Agreement, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the Term
Loan Commitments as of the Restatement Date is $650,000,000 and/or (b) New Term
Loan Commitment, as the context requires.
     “Term Loan Commitment Termination Date” means the date which is the
earliest to occur of (x) November 15, 2011 and (y) the first date on which all
undrawn Term Loan Commitments have been terminated or reduced to zero pursuant
to the terms hereof.
     “Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such Lender
as of such date; provided, at any time prior to the making of the Term Loans,
the Term Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment at such time.
     “Term Loan Funding Date” means each applicable date on or after the
Restatement Date and prior to the Term Loan Commitment Termination Date on which
Term Loans are funded.
     “Term Loan Maturity Date” means (a) with respect to Term Loans made by a
Lender pursuant to Section 2.1(a), December 15, 2011 or (b) with respect to New
Term Loans, the latest maturity date or expiration date applicable to any New
Term Loan Commitment or Term Loans, as the context requires.
     “Term Loan Note” means a promissory note in the form of Exhibit B-3, as it
may be amended, restated, supplemental or otherwise modified from time to time.
     “Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans, and (iii) the Letter of Credit
Usage.
     “Transactions” means the entry into this Agreement, the Original Credit
Agreement and the Credit Documents and the making of the Loans hereunder and
thereunder and the consummation of the Acquisitions on and after the Restatement
Date, and the payment of all fees and expenses related thereto.
     “Type of Loan” means (i) with respect to Revolving Loans, a Base Rate Loan
or a Eurodollar Rate Loan, and (ii) with respect to Swing Line Loans, a Base
Rate Loan.
     “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
     “U.S. Lender” as defined in Section 2.20(d).
     “Weighted Average Yield” means with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Loan.

-34-



--------------------------------------------------------------------------------



 



     “WURA” means the Winding-Up and Restructuring Act (Canada).
          1.2 Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not otherwise defined herein shall have the meanings
assigned to them in conformity with GAAP; provided that, if Parent or Borrower
notifies the Administrative Agent that Parent or Borrower requests an amendment
to any provision (including any definition) hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies
Parent or Borrower that the Requisite Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Financial statements and other information required to be delivered by
Parent to Lenders pursuant to Sections 5.1(a) and 5.1(b) shall be prepared in
accordance with GAAP as in effect at the time of such preparation (and delivered
together with the reconciliation statements provided for in Section 5.1(d), if
applicable).
          1.3 Interpretation, etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including,” when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The terms lease and license shall include sub lease and sub
license, as applicable. A reference to a statute includes all regulations made
pursuant to such statute and, unless otherwise specified, the provisions of any
statute or regulation which amends, revises, restates, supplements or supersedes
any such statute or any such regulation. In this Agreement, where the terms
“continuing,” “continuance” or words to similar effect are used in relation to a
Default or an Event of Default, the terms shall mean only, in the case of a
Default, that the applicable event or circumstance has not been waived or, if
capable of being cured, cured, prior to the event becoming or resulting in an
Event of Default, and in the case of an Event of Default, that such event or
circumstance has not been waived.
     For purposes of any assets, liabilities or entities located in the Province
of Québec or charged by any deed of hypothec (or any other Loan Document) and
for all other purposes pursuant to which the interpretation or construction of
this Agreement may be subject to the laws of the Province of Québec or a court
or tribunal exercising jurisdiction in the Province of Québec, (a) “personal
property” shall include “movable property,” (b) “real property” or “real estate”
shall include “immovable property,” (c) “tangible property” shall include
“corporeal property,” (d) “intangible property” shall include “incorporeal
property,” (e) “security interest,” “mortgage” and “lien” shall include a
“hypothec,” “right of retention,” “prior claim” and a “resolutory clause,”
(f) all references to filing, perfection, priority, remedies, registering or
recording under the UCC or PPSA shall include publication under the Civil Code
of Québec, (g) all references to “perfection” of or “perfected” liens or
security interest shall include a reference to a hypothec which is “opposable”
or can be “set up” as against third parties, (h) any “right of offset,” “right
of setoff” or similar expression shall include a “right of compensation,” (i)
“common law” shall include “civil law,” (j) “tort” shall include
“extracontractual liability,” (k) “bailor” shall include “depositor” and
“bailee” shall include “depositary,” (l) “goods” shall include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, (m) an “agent” shall include a “mandatary,” (n)
“construction liens” shall include “legal hypothecs in favour of persons having
taken part in the construction or renovation of an immovable,” (o) “joint and
several” shall include “solidary,” (p) “gross negligence

-35-



--------------------------------------------------------------------------------



 



or willful misconduct” shall be deemed to be “intentional or gross fault,” (q)
“beneficial ownership” shall include “ownership” and “legal title” shall include
holding title on behalf of an owner as mandatary or prete-nom”; (r) “easement”
shall include “servitude,” (s) “priority” shall include “prior claim” or “rank,”
as applicable; (t) “survey” shall include “certificate of location and plan,”
(u) “state” shall include “province,” (v) “fee simple title” shall include
“ownership,” (w) “accounts” shall include “claims,” (x) “conditional sale” shall
include “instalment sale,” (y) “purchase money financing” or “purchase money
lien” shall include “instalment sales, reservations of ownership, contracts of
lease, leasing contracts and vendor’s hypothecs.” The parties hereto confirm
that it is their wish that this Agreement and any other document executed in
connection with the transactions contemplated herein be drawn up in the English
language only and that all other documents contemplated thereunder or relating
thereto, including notices, may also be drawn up in the English language only.
Les parties aux présentes confirment que c’est leur volonté que cette convention
et les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement.
          1.4 Currency Matters. All Obligations of each Credit Party under the
Credit Documents shall be payable in Dollars, and all calculations, comparisons,
measurements or determinations under the Credit Documents shall be made in
Dollars. For the purpose of such calculations, comparisons, measurements or
determinations, amounts denominated in other currencies shall be converted into
the Equivalent Amount of Dollars on the date of calculation, comparison,
measurement or determination.
          1.5 Pro Forma Transactions. With respect to any period during which
any Permitted Acquisition or any sale, transfer or other disposition of any
material assets outside the ordinary course of business occurs, for purposes of
determining compliance with the covenant contained in Section 6.7, or for
purposes of determining the Leverage Ratio as of any date, calculations with
respect to such period shall be made on a Pro Forma Basis.
          1.6 Effect of this Agreement on the Original Credit Agreement and
Other Original Credit Documents. Upon satisfaction of the conditions precedent
to the effectiveness of this Agreement set forth in Section 3.1 hereof, this
Agreement shall be binding on Borrower, the Agents, the Lenders and the other
parties hereto, and the Original Credit Agreement and the provisions thereof
shall be replaced in their entirety by this Agreement and the provisions hereof;
provided that (a) the Original Obligations of Borrower and the other Credit
Parties under the Original Credit Agreement and the other Original Credit
Documents (in each case, as further amended from time to time) that remain
unpaid and outstanding as of the date of this Agreement shall continue to exist
under and be evidenced by this Agreement and the other Credit Documents, (b) all
Letters of Credit existing immediately prior to the Restatement Date shall
continue as Letters of Credit under this Agreement and (c) the Collateral and
the Credit Documents shall continue to secure, guarantee, support and otherwise
benefit the Original Obligations and the Obligations of Borrower and the other
Credit Parties under this Agreement and the other Credit Documents. Upon the
effectiveness of this Agreement, each Credit Document that was in effect
immediately prior to the date of this Agreement shall continue to be effective
and, unless the context otherwise requires, any reference to the Credit
Agreement contained therein shall be deemed to refer to this Agreement.
SECTION 2. LOANS AND LETTERS OF CREDIT
          2.1 Term Loans.
     (a) Loan Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make, on each Term Loan Funding Date, a Term Loan to
Borrower in an amount not to exceed such Lender’s Term Loan Commitment as of
such Term Loan Funding Date.

-36-



--------------------------------------------------------------------------------



 



     Borrower may borrow Term Loans on up to four (4) occasions on or after the
Restatement Date, which shall be on the Term Loan Funding Dates. Any amount
borrowed under this Section 2.1(a) and subsequently repaid or prepaid may not be
reborrowed. Subject to Sections 2.12, 2.13(a) and 2.14, all amounts owed
hereunder with respect to the Term Loans shall be paid in full no later than the
Term Loan Maturity Date. Each Lender’s Term Loan Commitment shall terminate
immediately and without further action on the Term Loan Commitment Termination
Date, regardless of whether any Term Loans are made on such date.
     (b) Borrowing Mechanics for Term Loans.
     (i) Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than three days prior to each Term Loan Funding Date. Promptly
upon receipt by Administrative Agent of such Funding Notice, Administrative
Agent shall notify each Lender with a Term Loan Commitment of the proposed
borrowing.
     (ii) Each Lender with a Term Loan Commitment shall make its Term Loan
available to Administrative Agent not later than 12:00 p.m. (New York City time)
on each Term Loan Funding Date, by wire transfer of same day funds in Dollars,
at the Principal Office designated by Administrative Agent. Upon satisfaction or
waiver of the conditions precedent specified herein, Administrative Agent shall
make the proceeds of the Term Loans available to Borrower on each Term Loan
Funding Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Loans received by Administrative Agent from Lenders to be
credited to the account of Borrower at the Principal Office designated by
Administrative Agent or to such other account as may be designated in writing to
Administrative Agent by Borrower.
          2.2 Revolving Loans.
     (a) Revolving Commitments. During the Revolving Commitment Period, subject
to the terms and conditions hereof, each Lender severally agrees to make
Revolving Loans to Borrower in an aggregate amount up to but not exceeding such
Lender’s Revolving Commitment; provided, that after giving effect to the making
of any Revolving Loans in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect. Amounts borrowed
pursuant to this Section 2.2(a) may be repaid and reborrowed during the
Revolving Commitment Period. Each Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.
     (b) Borrowing Mechanics for Revolving Loans.
     (i) Except pursuant to Section 2.4(d), Revolving Loans that are Base Rate
Loans shall be made in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount, and Revolving Loans that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount.
     (ii) Subject to Section 3.3(b), whenever Borrower desires that Lenders make
Revolving Loans, Borrower shall deliver to Administrative Agent a fully executed
and delivered Funding Notice no later than 1:00 p.m. (New York City time) at
least three Business Days in advance of the proposed Credit Date in the case of
a Eurodollar Rate Loan, and at least one Business Day in advance of the proposed
Credit Date in the case of a Revolving Loan that is a Base Rate Loan.

-37-



--------------------------------------------------------------------------------



 



     (iii) Notice of receipt of each Funding Notice in respect of Revolving
Loans, together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such notice by 1:00 p.m. (New
York City time)) not later than 2:00 p.m. (New York City time) on the same day
as Administrative Agent’s receipt of such Notice from Borrower.
     (iv) Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office designated by Administrative Agent. Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or such other account as
may be designated in writing to Administrative Agent by Borrower.
          2.3 Swing Line Loans.
     (a) Swing Line Loans Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, Swing Line Lender shall make Swing
Line Loans to Borrower in the aggregate amount up to but not exceeding the Swing
Line Sublimit; provided, that after giving effect to the making of any Swing
Line Loan, in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect. Amounts borrowed pursuant to
this Section 2.3 may be repaid and reborrowed during the Revolving Commitment
Period. Swing Line Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Swing Line Loans and all other amounts owed
hereunder with respect to the Swing Line Loans and the Revolving Commitments
shall be paid in full no later than such date.
     (b) Borrowing Mechanics for Swing Line Loans.
     (i) Swing Line Loans shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount.
     (ii) Subject to Section 3.3(b), whenever Borrower desires that Swing Line
Lender make a Swing Line Loan, Borrower shall deliver to Administrative Agent a
Funding Notice no later than 12:00 p.m. (New York City time) on the proposed
Credit Date.
     (iii) Swing Line Lender shall make the amount of its Swing Line Loan
available to Administrative Agent not later than 2:00 p.m. (New York City time)
on the applicable Credit Date by wire transfer of same day funds in Dollars, at
the Principal Office designated by Administrative Agent. Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of such Swing Line Loans
available to Borrower on the applicable Credit Date by causing an amount of same
day funds in Dollars equal to the proceeds of all such Swing Line Loans received
by Administrative Agent from Swing Line Lender to be credited to the account of
Borrower at the Principal Office designated by Administrative Agent, or to such
other account as may be designated in writing to Administrative Agent by
Borrower.
     (iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by Borrower pursuant to Section 2.13, Swing Line Lender may at any time
in its sole and absolute discretion, deliver to Administrative Agent (with a
copy to Borrower), no later than 1:00 p.m. (New York City time)

-38-



--------------------------------------------------------------------------------



 



at least one Business Day in advance of the proposed Credit Date, a notice
(which shall be deemed to be a Funding Notice given by Borrower) requesting that
each Lender holding a Revolving Commitment make Revolving Loans that are Base
Rate Loans to Borrower on such Credit Date in an amount equal to the amount of
such Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date
such notice is given which Swing Line Lender requests Lenders to prepay.
Anything contained in this Agreement to the contrary notwithstanding, (1) the
proceeds of such Revolving Loans made by the Lenders other than Swing Line
Lender shall be immediately delivered by Administrative Agent to Swing Line
Lender (and not to Borrower) and applied to repay a corresponding portion of the
Refunded Swing Line Loans and (2) on the day such Revolving Loans are made,
Swing Line Lender’s Pro Rata Share of the Refunded Swing Line Loans (determined
by reference to Swing Line Lender’s Revolving Commitment, if any) shall be
deemed to be paid with the proceeds of a Revolving Loan made by Swing Line
Lender to Borrower, and such portion of the Swing Line Loans deemed to be so
paid shall no longer be outstanding as Swing Line Loans and shall no longer be
due under the Swing Line Note of Swing Line Lender but shall instead constitute
part of Swing Line Lender’s outstanding Revolving Loans to Borrower and shall be
due under the Revolving Loan Note issued by Borrower to Swing Line Lender.
Borrower hereby authorizes Administrative Agent and Swing Line Lender to charge
Borrower’s accounts with Administrative Agent and Swing Line Lender (up to the
amount available in each such account) in order to immediately pay Swing Line
Lender the amount of the Refunded Swing Line Loans to the extent of the proceeds
of such Revolving Loans made by Lenders, including the Revolving Loans deemed to
be made by Swing Line Lender, are not sufficient to repay in full the Refunded
Swing Line Loans. If any portion of any such amount paid (or deemed to be paid)
to Swing Line Lender should be recovered by or on behalf of Borrower from Swing
Line Lender in bankruptcy, by assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders in the manner contemplated by Section 2.17.
     (v) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after demand for payment thereof by Swing Line Lender, each
Lender holding a Revolving Commitment shall be deemed to, and hereby agrees to,
have purchased a participation in such outstanding Swing Line Loans, and in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one Business Day’s notice from Swing Line Lender,
each Lender holding a Revolving Commitment shall deliver to Swing Line Lender an
amount equal to its respective participation in the applicable unpaid amount in
same day funds at the Principal Office of Swing Line Lender. In order to
evidence such participation each Lender holding a Revolving Commitment agrees to
enter into a participation agreement at the request of Swing Line Lender in form
and substance reasonably satisfactory to Swing Line Lender. In the event any
Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Base Rate, as applicable.
     (vi) Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or

-39-



--------------------------------------------------------------------------------



 



prospects of any Credit Party; (D) any breach of this Agreement or any other
Credit Document by any party thereto; or (E) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing; provided
that such obligations of each Lender are subject to the condition that Swing
Line Lender had not received prior notice from Borrower or the Requisite Lenders
that any of the conditions under Section 3.3 to the making of the applicable
Refunded Swing Line Loans or other unpaid Swing Line Loans, were not satisfied
at the time such Refunded Swing Line Loans or unpaid Swing Line Loans were made;
and (2) Swing Line Lender shall not be obligated to make any Swing Line Loans
(A) if it has elected not to do so after the occurrence and during the
continuation of a Default or Event of Default, (B) it does not in good faith
believe that all conditions under Section 3.3 to the making of such Swing Line
Loan have been satisfied or waived by the Requisite Lenders or (C) at a time
when any Lender is a Defaulting Lender unless Swing Line Lender has entered into
arrangements reasonably satisfactory to it and Borrower to eliminate Swing Line
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Ling Loan, including by cash collateralizing such Defaulting Lender’s Pro
Rata Share of the outstanding Swing Line Loans.
     (c) Resignation and Removal of Swing Line Lender. Swing Line Lender may
resign as Swing Line Lender upon 30 days’ prior written notice to Administrative
Agent, Lenders and Borrower. Swing Line Lender may be replaced at any time by
written agreement among Borrower, Administrative Agent, the replaced Swing Line
Lender (provided that no consent will be required if the replaced Swing Line
Lender has no Swing Line Loans outstanding) and the successor Swing Line Lender.
Administrative Agent shall notify the Lenders of any such replacement of Swing
Line Lender. At the time any such replacement or resignation shall become
effective, (i) Borrower shall prepay any outstanding Swing Line Loans made by
the resigning or removed Swing Line Lender, (ii) upon such prepayment, the
resigning or removed Swing Line Lender shall surrender any Swing Line Note held
by it to Borrower for cancellation, and (iii) Borrower shall issue, if so
requested by the successor Swing Line Lender, a new Swing Line Note to the
successor Swing Line Lender, in the principal amount of the Swing Line Sublimit
then in effect and with other appropriate insertions. From and after the
effective date of any such replacement or resignation, (x) any successor Swing
Line Lender shall have all the rights and obligations of a Swing Line Lender
under this Agreement with respect to Swing Line Loans made thereafter and
(y) references herein to the term “Swing Line Lender” shall be deemed to refer
to such successor or to any previous Swing Line Lender, or to such successor and
all previous Swing Line Lenders, as the context shall require.
          2.4 Issuance of Letters of Credit and Purchase of Participations
Therein.
     (a) Letters of Credit. During the Revolving Commitment Period, subject to
the terms and conditions hereof, Issuing Bank agrees to issue Letters of Credit
for the account of Borrower; provided, (i) each Letter of Credit shall be
denominated in Dollars; (ii) the stated amount of each Letter of Credit shall
not be less than $250,000 or such lesser amount as is acceptable to Issuing
Bank; (iii) after giving effect to such issuance, in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect; (iv) after giving effect to such issuance, in no event shall the Letter
of Credit Usage exceed the Letter of Credit Sublimit then in effect; (v) in no
event shall any standby Letter of Credit have an expiration date later than the
earlier of (1) the Revolving Commitment Termination Date and (2) the date which
is one year from the date of issuance of such standby Letter of Credit; (vi) in
no event shall any commercial Letter of Credit have an expiration date later
than the earlier of (1) the Revolving Commitment Termination Date and (2) the
date which is one year from the date of issuance of such commercial Letter of
Credit; and (vii) Issuing Bank shall be under no obligation to issue any Letter
of Credit if the issuance of such Letter of Credit would violate one or more
policies of Issuing Bank applicable to letters of credit generally and not
solely to letters of credit issuable to Borrower. Subject to the foregoing,
Issuing Bank may agree that a standby Letter of Credit will automatically be
extended for one or more successive periods not to exceed one year each, unless
Issuing Bank elects not to extend for any such additional period, and so
notifies the beneficiary thereof 30 days in advance that such standby Letter

-40-



--------------------------------------------------------------------------------



 



of Credit will not be so extended; provided that Issuing Bank shall not extend
any such Letter of Credit if it has received written notice that an Event of
Default has occurred and is continuing at the time Issuing Bank must elect to
allow such extension; provided, further, that if any Lender is a Defaulting
Lender, Issuing Bank shall not be required to issue any Letter of Credit unless
Issuing Bank has entered into arrangements reasonably satisfactory to it and
Borrower to eliminate Issuing Bank’s risk with respect to the participation in
Letters of Credit of the Defaulting Lender, including by cash collateralizing
such Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage.
     (b) Notice of Issuance. Subject to Section 3.3(b), whenever Borrower
desires the issuance of a Letter of Credit, it shall deliver to Administrative
Agent an Issuance Notice no later than 12:00 p.m. (New York City time) at least
three Business Days (in the case of standby letters of credit) or five Business
Days (in the case of commercial letters of credit), or in each case such shorter
period as may be agreed to by Issuing Bank in any particular instance, in
advance of the proposed date of issuance. Upon satisfaction or waiver of the
conditions set forth in Section 3.3, Issuing Bank shall issue the requested
Letter of Credit only in accordance with Issuing Bank’s standard operating
procedures. Upon the issuance of any Letter of Credit or amendment or
modification to a Letter of Credit, Issuing Bank shall promptly notify each
Lender with a Revolving Commitment of such issuance, which notice shall be
accompanied by a copy of such Letter of Credit or amendment or modification to a
Letter of Credit and the amount of such Lender’s respective participation in
such Letter of Credit pursuant to Section 2.4(e).
     (c) Responsibility of Issuing Bank With Respect to Requests for Drawings
and Payments. In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between Borrower and
Issuing Bank, Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit issued by Issuing Bank, by the respective beneficiaries
of such Letters of Credit. In furtherance and not in limitation of the
foregoing, Issuing Bank shall not be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of Issuing Bank, including
any Governmental Acts; none of the above shall affect or impair, or prevent the
vesting of, any of Issuing Bank’s rights or powers hereunder. Without limiting
the foregoing and in furtherance thereof, any action taken or omitted by Issuing
Bank under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
give rise to any liability on the part of Issuing Bank to Borrower.
Notwithstanding anything to the contrary contained in this Section 2.4(c),
Borrower shall retain any and all rights it may have against Issuing Bank for
any liability arising solely out of the gross negligence or willful misconduct
of Issuing Bank.
     (d) Reimbursement by Borrower of Amounts Drawn or Paid Under Letters of
Credit. In the event Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify Borrower and Administrative Agent,
and Borrower shall reimburse Issuing Bank on or before the

-41-



--------------------------------------------------------------------------------



 



Business Day immediately following the date on which Borrower was notified by
Issuing Bank that such drawing was honored (the “Reimbursement Date”) in an
amount in Dollars and in same day funds equal to the amount of such honored
drawing; provided that anything contained herein to the contrary
notwithstanding, (i) unless Borrower shall have notified Administrative Agent
and Issuing Bank prior to 10:00 a.m. (New York City time) on the date such
drawing is honored that Borrower intends to reimburse Issuing Bank for the
amount of such honored drawing with funds other than the proceeds of Revolving
Loans, Borrower shall be deemed to have given a timely Funding Notice to
Administrative Agent requesting Lenders with Revolving Commitments to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the amount of such honored drawing, and (ii) subject to
satisfaction or waiver of the conditions specified in Section 3.3, Lenders with
Revolving Commitments shall, on the Reimbursement Date, make Revolving Loans
that are Base Rate Loans in the amount of such honored drawing, the proceeds of
which shall be applied directly by Administrative Agent to reimburse Issuing
Bank for the amount of such honored drawing; and provided, further, that if for
any reason proceeds of Revolving Loans are not received by Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing,
Borrower shall reimburse Issuing Bank, on demand, in an amount in same day funds
equal to the excess of the amount of such honored drawing over the aggregate
amount of proceeds of such Revolving Loans, if any, which are so received.
Nothing in this Section 2.4(d) shall be deemed to relieve any Lender with a
Revolving Commitment from its obligation to make Revolving Loans on the terms
and conditions set forth herein, and Borrower shall retain any and all rights it
may have against any such Lender resulting from the failure of such Lender to
make such Revolving Loans under this Section 2.4(d).
     (e) Lenders’ Purchase of Participations in Letters of Credit. Immediately
upon the issuance of each Letter of Credit, each Lender having a Revolving
Commitment shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from Issuing Bank a participation in such Letter of Credit and any
drawings honored thereunder in an amount equal to such Lender’s Pro Rata Share
(with respect to the Revolving Commitments) of the maximum amount which is or at
any time may become available to be drawn thereunder. In the event that Borrower
shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.4(d), Issuing Bank shall promptly notify each Lender with a Revolving
Commitment of the unreimbursed amount of such honored drawing and of such
Lender’s respective participation therein based on such Lender’s Pro Rata Share
of the Revolving Commitments. Each Lender with a Revolving Commitment shall make
available to Issuing Bank an amount equal to its respective participation, in
Dollars and in same day funds, at the office of Issuing Bank specified in such
notice, not later than 12:00 p.m. (New York City time) on the first business day
(under the laws of the jurisdiction in which such office of Issuing Bank is
located) after the date notified by Issuing Bank. In the event that any Lender
with a Revolving Commitment fails to make available to Issuing Bank on such
business day the amount of such Lender’s participation in such Letter of Credit
as provided in this Section 2.4(e), Issuing Bank shall be entitled to recover
such amount on demand from such Lender together with interest thereon for three
Business Days at the rate customarily used by Issuing Bank for the correction of
errors among banks and thereafter at the Base Rate. Nothing in this
Section 2.4(e) shall be deemed to prejudice the right of any Lender with a
Revolving Commitment to recover from Issuing Bank any amounts made available by
such Lender to Issuing Bank pursuant to this Section in the event that the
payment with respect to a Letter of Credit in respect of which payment was made
by such Lender constituted gross negligence or willful misconduct on the part of
Issuing Bank. In the event Issuing Bank shall have been reimbursed by other
Lenders pursuant to this Section 2.4(e) for all or any portion of any drawing
honored by Issuing Bank under a Letter of Credit, such Issuing Bank shall
distribute to each Lender which has paid all amounts payable by it under this
Section 2.4(e) with respect to such honored drawing such Lender’s Pro Rata Share
of all payments subsequently received by Issuing Bank from Borrower in
reimbursement of such honored drawing when such payments are received. Any such
distribution shall be made to a

-42-



--------------------------------------------------------------------------------



 



Lender at its primary address set forth below its name on Appendix B or at such
other address as such Lender may request.
     (f) Obligations Absolute. The obligation of Borrower to reimburse Issuing
Bank for drawings honored under the Letters of Credit issued by it and to repay
any Revolving Loans made by Lenders pursuant to Section 2.4(d) and the
obligations of Lenders under Section 2.4(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which Borrower or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Borrower or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by
Issuing Bank under any Letter of Credit against presentation of a draft or other
document which does not substantially comply with the terms of such Letter of
Credit; (v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Parent or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of Issuing Bank under the
circumstances in question.
     (g) Indemnification. Without duplication of any obligation of Borrower
under Section 10.2 or 10.3, in addition to amounts payable as provided herein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which Issuing
Bank may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance of any Letter of Credit by Issuing Bank, other than as a result of
(1) the gross negligence or willful misconduct of Issuing Bank or (2) the
wrongful dishonor by Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of Issuing Bank to honor a
drawing under any such Letter of Credit as a result of any Governmental Act,
other than any Governmental Act resulting from the gross negligence or willful
misconduct of Issuing Bank.
     (h) Resignation and Removal of Issuing Bank. An Issuing Bank may resign as
Issuing Bank upon 60 days prior written notice to Administrative Agent, Lenders
and Borrower. An Issuing Bank may be replaced at any time by written agreement
among Borrower, Administrative Agent, the replaced Issuing Bank (provided that
no consent will be required if the replaced Issuing Bank has no Letters of
Credit or reimbursement Obligations with respect thereto outstanding) and the
successor Issuing Bank. Administrative Agent shall notify the Lenders of any
such replacement of such Issuing Bank. At the time any such replacement or
resignation shall become effective, Borrower shall pay all unpaid fees accrued
for the account of the replaced Issuing Bank. From and after the effective date
of any such replacement or resignation, (i) any successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement or resignation of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto to the
extent that Letters of Credit issued by it remain outstanding and shall continue
to have all the rights and obligations

-43-



--------------------------------------------------------------------------------



 



of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement or resignation, but shall not be required to
issue additional Letters of Credit.
          2.5 Pro Rata Shares; Availability of Funds.
     (a) Pro Rata Shares. All Loans shall be made, and all participations shall
be purchased, by Lenders simultaneously and proportionately to their respective
Pro Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Revolving Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby.
     (b) Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans. Nothing
in this Section 2.5(b) shall be deemed to relieve any Lender from its obligation
to fulfill its Revolving Commitments hereunder or to prejudice any rights that
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
          2.6 Use of Proceeds.
     (a) The proceeds of the Loans shall be used as follows:
     (1) the proceeds of the Revolving Loans, Swing Line Loans and Letters of
Credit shall be applied by Borrower for working capital and general corporate
purposes of Parent and its Subsidiaries, including Permitted Acquisitions; and
     (2) the proceeds of the Term Loans made on each Term Loan Funding Date
shall be applied by Parent and its Subsidiaries (i) to finance the Acquisitions
(in whole or in part) and to pay related fees and expenses, (ii) to redeem,
retire, repurchase or otherwise acquire (a) any outstanding notes as of the date
hereof issued by Borrower or Parent, including, without limitiation, the Senior
Notes and the Parent Convertible Notes and (b) any Equity Interests of Parent,
(iii) to pay or prepay the Revolving Loans, Swing Line Loans and Letters of
Credit, and (iv) for general corporate purposes of Parent and its Subsidiaries.
     (b) No portion of the proceeds of any Credit Extension shall be used in any
manner that causes or might cause such Credit Extension or the application of
such proceeds to violate Regulation T, Regulation U or Regulation X of the Board
of Governors or any other regulation thereof.

-44-



--------------------------------------------------------------------------------



 



          2.7 Evidence of Debt; Register; Lenders’ Books and Records; Notes.
     (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Borrower’s Obligations in respect of any
applicable Loans; and provided further that, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.
     (b) Register. Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at the Principal Office designated by Administrative Agent a
register for the recordation of the names and addresses of Lenders and the
Revolving Commitments and Loans of each Lender from time to time (the
“Register”). The Register shall be available for inspection by Borrower or any
Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.
Administrative Agent shall record, or shall cause to be recorded, in the
Register the Revolving Commitments and the Loans in accordance with the
provisions of Section 10.6, and each repayment or prepayment in respect of the
principal amount of the Loans, and any such recordation shall be conclusive and
binding on Borrower and each Lender, absent manifest error; provided that
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Revolving Commitments or Borrower’s Obligations in
respect of any Loan. Borrower hereby designates Administrative Agent to serve as
Borrower’s agent solely for purposes of maintaining the Register as provided in
this Section 2.7, and Borrower hereby agrees that, to the extent Administrative
Agent serves in such capacity, Administrative Agent and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute “Indemnitees.”
     (c) Notes. If so requested by any Lender by written notice to Borrower
(with a copy to Administrative Agent) at least two Business Days prior to the
Restatement Date, or at any time thereafter, Borrower shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Restatement Date (or, if such notice is delivered after the Restatement Date, as
promptly as practicable after Borrower’s receipt of such notice) a Note or Notes
to evidence such Lender’s Term Loans, New Term Loans, Revolving Loan or Swing
Line Loan, as the case may be.
          2.8 Interest on Loans.
     (a) Except as otherwise set forth herein, each Class of Loans shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

  (i)   in the case of Revolving Loans:

  •   if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or     •
  if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the Applicable
Margin;

  (ii)   in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin; and

-45-



--------------------------------------------------------------------------------



 



  (iii)   in the case of Term Loans:

  •   if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or     •
  if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the Applicable
Margin.

     (b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as a Base Rate Loan
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be. If on any day a Loan is outstanding with respect to which a
Funding Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.
     (c) In connection with Eurodollar Rate Loans there shall be no more than
seven (7) Interest Periods outstanding at any time. In the event Borrower fails
to specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of then current Interest Period for such Loan (or if outstanding as
a Base Rate Loan will remain as, or (if not then outstanding) will be made as, a
Base Rate Loan). In the event Borrower fails to specify an Interest Period for
any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.
     (d) Interest payable pursuant to Section 2.8(a) shall be computed (i) in
the case of Base Rate Loans on the basis of a 365 day or 366 day year, as the
case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a
360 day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Term Loan, the last Interest Payment Date with
respect to such Term Loan or, with respect to a Base Rate Loan being converted
from a Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided that, if a Loan is repaid
on the same day on which it is made, one day’s interest shall be paid on that
Loan.
     (e) Except as otherwise set forth herein, interest on each Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to each such payment date;
(ii) shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of the Loans, including final maturity of the
Loans; provided, however, with respect to any voluntary prepayment of a
Revolving Loan that is a Base Rate Loan, accrued interest shall instead be
payable on the applicable Interest Payment Date.

-46-



--------------------------------------------------------------------------------



 



     (f) Borrower agrees to pay to Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by Issuing Bank
in respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) thereafter, the rate of interest required pursuant to Section 2.10.
     (g) Interest payable pursuant to Section 2.8(f) shall be computed on the
basis of a 365/366 day year for the actual number of days elapsed in the period
during which it accrues, and shall be payable on demand or, if no demand is
made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by Issuing Bank of any payment of
interest pursuant to Section 2.8(f), Issuing Bank shall distribute to each
Lender, out of the interest received by Issuing Bank in respect of the period
from the date such drawing is honored to but excluding the date on which Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit. In the event
Issuing Bank shall have been reimbursed by Lenders for all or any portion of
such honored drawing, Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under Section 2.4(e) with respect to such honored
drawing such Lender’s Pro Rata Share of any interest received by Issuing Bank in
respect of that portion of such honored drawing so reimbursed by Lenders for the
period from the date on which Issuing Bank was so reimbursed by Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by Borrower.
          2.9 Conversion/Continuation.
     (a) Subject to Section 2.18 and so long as no Default or Event of Default
shall have occurred and then be continuing, Borrower shall have the option:
     (i) to convert at any time all or any part of any Term Loan or Revolving
Loan equal to $5,000,000 and integral multiples of $1,000,000 in excess of that
amount from one Type of Loan to another Type of Loan; provided that a Eurodollar
Rate Loan may only be converted on the expiration of the Interest Period
applicable to such Eurodollar Rate Loan unless Borrower shall pay all amounts
due under Section 2.18 in connection with any such conversion; or
     (ii) upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurodollar Rate Loan.
     (b) Subject to Section 3.3(b), Borrower shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 10:00 a.m.
(New York City time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three Business Days in advance of the proposed conversion/continuation date (in
the case of a conversion to, or a continuation of, a Eurodollar Rate Loan).
          2.10 Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 8.1(a), the overdue amount shall thereafter
bear interest (including post petition interest in any proceeding under
Insolvency Laws) payable on demand at a rate which is 2% per annum in excess of
the interest rate otherwise payable

-47-



--------------------------------------------------------------------------------



 



hereunder for Base Rate Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans that are Revolving Loans).
Payment or acceptance of the increased rates of interest provided for in this
Section 2.10 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.
          2.11 Fees.
     (a) Borrower agrees to pay to Lenders having Revolving Exposure (for
purposes of clarity, excluding the Swing Line Lender and the Issuing Bank, in
their capacities as such):
     (i) commitment fees accruing at 0.75% per annum on the average of the daily
difference between (a) the Revolving Commitments, and (b) the aggregate
principal amount of (x) all outstanding Revolving Loans (for the avoidance of
doubt, excluding Swing Line Loans) plus (y) the Letter of Credit Usage; and
     (ii) letter of credit fees accruing at the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans on the average aggregate daily maximum
amount available to be drawn under all such Letters of Credit (regardless of
whether any conditions for drawing could then be met and determined as of the
close of business on any date of determination).
     Notwithstanding the foregoing, any commitment fee which accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such commitment fee shall otherwise have been
due and payable by Borrower prior to such time; and provided, further, that no
such commitment fee shall accrue on the Revolving Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender. All fees referred to
in this Section 2.11(a) shall be paid to Administrative Agent at its Principal
Office and upon receipt, Administrative Agent shall promptly distribute to each
Lender its Pro Rata Share thereof.
     (b) Borrower agrees to pay directly to Issuing Bank, for its own account,
the following fees:
     (i) a fronting fee accruing at 0.25% per annum on the average aggregate
daily maximum amount available to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination); and
     (ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.
     (c) All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be
calculated on the basis of a 360-day year and the actual number of days elapsed
and shall be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year during the Revolving Commitment Period, commencing on
September 30, 2011, and on the Revolving Commitment Termination Date.
     (d) Borrower agrees to pay on each Term Loan Funding Date to each Lender
with a Term Loan Commitment party to this Agreement as a Lender on the Term Loan
Funding Date, as fee compensation for the funding of such Lender’s Term Loans, a
closing fee in an amount equal to 1.00% of the stated principal amount of such
Lender’s Term Loan, payable to such Lender from the proceeds of its Term Loan as
and when funded on the applicable Term Loan Funding Date. Such closing fee will
be in

-48-



--------------------------------------------------------------------------------



 



all respects fully earned, due and payable on the Term Loan Funding Date and
non-refundable and non-creditable thereafter.
     (e) In addition to any of the foregoing fees, Borrower agrees to pay to
Agents such other fees in the amounts and at the times separately agreed upon.
          2.12 Mandatory Term Loan Commitment Reductions. The Term Loan
Commitment of each Term Lender shall be automatically and permanently reduced to
$0 upon the earlier of (a) the Term Loan Commitment Termination Date, and
(b) the making of Term Loans by such Term Lender pursuant to Section 2.1(a) in
an aggregate amount equal to such Term Lender’s Term Loan Commitments.
          2.13 Voluntary Prepayments/Commitment Reductions.

  (a)   Voluntary Prepayments.     (i)   Any time and from time to time:

  •   with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part (in the case of a partial prepayment, in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess of that amount);     •   with respect to Eurodollar Rate Loans, Borrower
may prepay any such Loans on any Business Day in whole or in part (in the case
of a partial prepayment, in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount); and     •   with
respect to Swing Line Loans, Borrower may prepay any such Loans on any Business
Day in whole or in part (in the case of a partial prepayment, in an aggregate
minimum amount of $500,000, and in integral multiples of $100,000 in excess of
that amount).

  (ii)   All such prepayments shall be made:

  •   upon not less than one Business Day’s prior written or telephonic notice
in the case of Base Rate Loans;     •   upon not less than three Business Days’
prior written or telephonic notice in the case of Eurodollar Rate Loans; and    
•   upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed by delivery of written notice thereof to
Administrative Agent (and Administrative Agent will promptly transmit such
original notice for Term Loans or Revolving Loans, as the case may be, by
telefacsimile or telephone to each Lender) or Swing Line Lender, as the case may
be. Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein; provided that a notice of voluntary prepayment may state that
such notice is conditional

-49-



--------------------------------------------------------------------------------



 



upon the effectiveness of other credit facilities or the receipt of the proceeds
from the issuance of other Indebtedness or upon the closing of an acquisition
transaction, in which case such notice of prepayment may be revoked by Borrower
(by notice to Administrative Agent on or prior to the specified date) if such
condition is not satisfied. Any such voluntary prepayment shall be applied as
specified in Section 2.15(a).
     (b) Voluntary Commitment Reductions.
     (i) Borrower may, upon not less than three Business Days’ prior written or
telephonic notice promptly confirmed by delivery of written notice thereof to
Administrative Agent (which original written or telephonic notice Administrative
Agent will promptly transmit by telefacsimile or telephone to each applicable
Lender), at any time and from time to time terminate in whole or permanently
reduce in part, without premium or penalty, the Revolving Commitments in an
amount up to the amount by which the Revolving Commitments exceed the Total
Utilization of Revolving Commitments at the time of such proposed termination or
reduction; provided that any such partial reduction of the Revolving Commitments
shall be in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount.
     (ii) Borrower may, upon not less than three Business Days’ prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written or telephonic notice Administrative Agent will promptly transmit by
telefacsimile or telephone to each applicable Lender), at any time and from time
to time terminate in whole or permanently reduce in part, without premium or
penalty, the Term Loan Commitments; provided that any such partial reduction of
the Term Loan Commitments shall be in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount.
     (iii) Borrower’s notice to Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments or the Term Loan Commitments, as applicable, shall be effective on
the date specified in Borrower’s notice and shall reduce the Revolving
Commitment or the Term Loan Commitments, as applicable, of each Lender
proportionately to its Pro Rata Share thereof; provided that a notice of
termination or partial reduction may state that such notice is conditional upon
the effectiveness of other credit facilities or the receipt of the proceeds from
the issuance of other Indebtedness or upon the closing of an acquisition
transaction, in which case such notice of termination or partial reduction may
be revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified date) if such condition is not satisfied.
          2.14 Mandatory Prepayments.
     (a) Asset Sales. No later than three Business Days following the date of
receipt by Parent or any of its Subsidiaries of any Net Asset Sale Proceeds,
Borrower shall prepay the Loans as set forth in Section 2.15(b) in an aggregate
amount equal to such Net Asset Sale Proceeds; provided that, (i) at any time
that there are no Term Loan Commitments or Term Loans outstanding, Parent or any
of its Subsidiaries may invest an amount equal to all or any portion of such Net
Asset Sale Proceeds within 365 days of receipt thereof in real estate, equipment
and other tangible assets, Intellectual Property or Intellectual Property
licenses useful in the business of Parent and its Subsidiaries (or any similar
or related or ancillary business), in which case the amount of Net Asset Sale
Proceeds so invested shall not be required to be applied to prepay the Loans
pursuant to this Section 2.14(a) and (ii) at any time that any Term Loan
Commitments or Term Loans are outstanding, Parent or any of its Subsidiaries may
invest an amount equal to all or any portion of such Net Asset Sale Proceeds
received from Asset Sales of assets (other than assets acquired in any of the
Acquisitions or assets divested in connection with any of the Acquisitions)
within 365 days of receipt thereof in real estate, equipment and other tangible
assets, Intellectual Property

-50-



--------------------------------------------------------------------------------



 



or Intellectual Property licenses useful in the business of Parent and its
Subsidiaries (or any similar or related or ancillary business), in which case
the amount of Net Asset Sale Proceeds so invested shall not be required to be
applied to prepay the Loans pursuant to this Section 2.14(a).
     (b) Insurance/Condemnation Proceeds. No later than three Business Days
following the date of receipt by Parent or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds
in excess of $25,000,000 in the aggregate in any Fiscal Year, Borrower shall
prepay the Loans as set forth in Section 2.15(b) in an aggregate amount equal to
such Net Insurance/Condemnation Proceeds; provided that, so long as no Default
or Event of Default shall have occurred and be continuing, Parent or any of its
Subsidiaries may invest an amount equal to all or any portion of such Net
Insurance/Condemnation Proceeds within 365 days of receipt thereof in real
estate, equipment and other tangible assets useful in the business of Parent and
its Subsidiaries (or any similar or related or ancillary business), which
investment may include the repair, restoration or replacement of the applicable
assets thereof, in which case the amount of Net Insurance/Condemnation Proceeds
so invested shall not be required to be applied to prepay the Loans pursuant to
this Section 2.14(b).
     (c) Issuance of Equity Securities. At any time that Term Loan Commitments
or Term Loans are outstanding, no later than three Business Days following the
date of receipt by Parent or any of its Subsidiaries of any Cash proceeds from a
capital contribution to, or the issuance of any Equity Interests of, Parent or
any of its Subsidiaries (other than (i) pursuant to any employee stock or stock
option compensation plan or any employment agreement, (ii) the receipt of a
capital contribution from, or the issuance of Equity Interests to, Parent or any
of its Subsidiaries and (iii) the issuance of directors’ qualifying shares or of
other nominal amounts of other Equity Interests that are required to be held by
specified Persons under Applicable Law), Borrower shall prepay the Loans as set
forth in Section 2.15(b) in an aggregate amount equal to 100% of such proceeds,
in each case, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses.
     (d) Issuance of Debt. No later than two Business Days following the date of
receipt by Parent or any of its Subsidiaries of any Cash proceeds from the
incurrence of any Indebtedness of Parent or any of its Subsidiaries (other than
(I) at any time that Term Loan Commitments or Term Loans are outstanding, with
respect to any Indebtedness permitted to be incurred pursuant to
Sections 6.1(a)-(p), (r) and (t)-(v), and (II) at any time that no Term Loan
Commitments or Term Loans are outstanding, with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1), Borrower shall prepay the
Loans as set forth in Section 2.15(b) in an aggregate amount equal to 100% of
such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, including reasonable legal
fees and expenses.
     (e) [Reserved].
     (f) Revolving Loans and Swing Line Loans. Borrower shall from time to time
prepay first, the Swing Line Loans, and second, the Revolving Loans to the
extent necessary so that the Total Utilization of Revolving Commitments shall
not at any time exceed the Revolving Commitments then in effect.
     (g) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.14(a) through 2.14(d), Borrower shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds. In the event that
Borrower shall subsequently determine that the actual amount received exceeded
the amount set forth in such certificate, Borrower shall promptly make an
additional prepayment of the Loans in an amount equal to such excess, and
Borrower shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.

-51-



--------------------------------------------------------------------------------



 



          2.15 Application of Prepayments.
     (a) Application of Voluntary Prepayments of Loans. Any prepayment of any
Loan pursuant to Section 2.13(a) shall be applied as specified by Borrower in
the applicable notice of prepayment; provided that, in the event Borrower fails
to specify the Loans to which any such prepayment shall be applied, such
prepayment shall be applied as follows:

    first, to repay the Term Loans, if any;       second, to repay outstanding
Swing Line Loans to the full extent thereof; and       third, to repay
outstanding Revolving Loans to the full extent thereof.

     (b) Application of Mandatory Prepayments of Loans. Any amount required to
be paid pursuant to Sections 2.14(a) through 2.14(d) shall be applied as
follows:

    first, to prepay Term Loans, if any;       second, to prepay the Swing Line
Loans to the full extent thereof;       third, to prepay the Revolving Loans to
the full extent thereof;       fourth, to prepay outstanding reimbursement
obligations with respect to Letters of Credit;       fifth, to cash
collateralize Letters of Credit; and       sixth, to Borrower.

     (c) Application of Prepayments of Loans to Base Rate Loans and Eurodollar
Rate Loans. Considering each Class of Loans being prepaid separately, any
prepayment thereof shall be applied, as between the Base Rate Loans and the
Eurodollar Rate Loans, as directed by Borrower.
          2.16 General Provisions Regarding Payments.
     (a) All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense,
recoupment, set-off or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent not later than 12:00 p.m. (New York City time)
on the date due at the Principal Office designated by Administrative Agent for
the account of Lenders; for purposes of computing interest and fees, funds
received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Borrower on the next succeeding Business Day.
     (b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans that are Base Rate Loans) shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.
     (c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other

-52-



--------------------------------------------------------------------------------



 



amounts due thereto, including, all fees payable with respect thereto, to the
extent received by Administrative Agent.
     (d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
     (e) Subject to the provisos set forth in the definition of “Interest
Period” as they may apply to Revolving Loans, whenever any payment to be made
hereunder with respect to any Loan shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.
     (f) [Reserved].
     (g) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the next succeeding Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.
     (h) If an Event of Default shall have occurred and not otherwise been
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1, all payments or proceeds received by Agents hereunder in respect
of any of the Obligations, shall be applied in accordance with the application
arrangements described in Section 9.2 of the Pledge and Security Agreement and
the analogous sections of any other Collateral Documents.
          2.17 Ratable Sharing. Lenders hereby agree among themselves that,
except as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off, consolidation or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Credit
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under any Insolvency Laws, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to such
Lender hereunder or under the other Credit Documents (collectively, the
“Aggregate Amounts Due” to such Lender) which is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify Administrative Agent and each other Lender of the receipt of
such payment and (b) apply a portion of such payment to purchase participations
(which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided that, if all or part of such
proportionately greater payment received by such purchasing

-53-



--------------------------------------------------------------------------------



 



Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Borrower or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, consolidation, set-off or counterclaim with respect to any and
all monies owing by Borrower to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder. The
provisions of this Section 2.17 shall not be construed to apply to (a) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (b) any payment obtained by any Lender as consideration for
the assignment or sale of a participation in any of its Loans or other
Obligations owed to it.
          2.18 Making or Maintaining Eurodollar Rate Loans.
     (a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto absent manifest error), on
any Interest Rate Determination Date with respect to any Eurodollar Rate Loans,
that by reason of circumstances affecting the London interbank market adequate
and fair means do not exist for ascertaining the interest rate applicable to
such Loans on the basis provided for in the definition of Adjusted Eurodollar
Rate or the Eurodollar rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loans does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, Administrative Agent shall on such date
give notice (by email or by telephone confirmed in writing) to Borrower and each
Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as Administrative Agent
notifies Borrower and Lenders that the circumstances giving rise to such notice
no longer exist, and (ii) any Funding Notice or Conversion/Continuation Notice
given by Borrower with respect to the Loans in respect of which such
determination was made shall be deemed to be rescinded by Borrower.
     (b) Illegality or Impracticability of Eurodollar Rate Loans. In the event
that on any date any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto absent manifest error)
that the making, maintaining or continuation of its Eurodollar Rate Loans
(i) has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful), or (ii) has become impracticable, as a result of
contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by email or by telephone confirmed in
writing) to Borrower and Administrative Agent of such determination (which
notice Administrative Agent shall promptly transmit to each other Lender). If
the Administrative Agent receives a notice from (x) any Lender pursuant to
clause (i) of the preceding sentence or (y) a notice from Lenders constituting
Requisite Lenders pursuant to clause (ii) of the preceding sentence, then
(1) the obligation of the Lenders (or, in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender) to make Loans as, or to
convert Loans to, Eurodollar Rate Loans shall be suspended until such notice
shall be withdrawn by each Affected Lender, (2) to the extent such determination
by the Affected Lender relates to a Eurodollar Rate Loan then being requested by
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
Lenders (or in the case of any notice pursuant to clause (i) of the preceding
sentence, such Lender) shall make such Loan as (or continue such Loan as or
convert such Loan to, as the case may be) a Base Rate Loan, (3) the Lenders’ (or
in the case of any notice pursuant to clause (i) of the preceding sentence, such
Lender’s) obligations to maintain their respective outstanding Eurodollar Rate
Loans (the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (4) the Affected Loans shall automatically
convert into Base Rate

-54-



--------------------------------------------------------------------------------



 



Loans on the date of such termination. Notwithstanding anything herein to the
contrary, to the extent a determination by an Affected Lender as described above
relates to a Eurodollar Rate Loan then being requested by Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, Borrower shall have the
option, subject to the provisions of Section 2.18(c), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving written or
telephonic notice (promptly confirmed by delivery of written notice thereof) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).
     (c) Compensation for Breakage or Non-Commencement of Interest Periods.
Borrower shall compensate each Lender, as promptly as practicable after written
request by such Lender (which request shall set forth the basis for requesting
such amounts and shall be conclusive absent manifest error), for all reasonable
losses, expenses and liabilities (including any interest paid or calculated to
be due and payable by such Lender to lenders of funds borrowed by it to make or
carry its Eurodollar Rate Loans and any loss, expense or liability sustained by
such Lender in connection with the liquidation or deployment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any Eurodollar
Rate Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Eurodollar Rate Loans occurs on a date prior to the
last day of an Interest Period applicable to that Loan; or (iii) if any
prepayment of any of its Eurodollar Rate Loans is not made on any date specified
in a notice of prepayment given by Borrower.
     (d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.
     (e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of
all amounts payable to a Lender under this Section 2.18 and under Section 2.19
shall be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.
          2.19 Increased Costs; Capital Adequacy.
     (a) Compensation for Increased Costs and Taxes. In the event that any
Lender (which term shall include Issuing Bank for purposes of this
Section 2.19(a)) shall reasonably determine (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto)
that any Applicable Law, or any change therein or in the interpretation,
administration or application thereof (including the introduction of any new
Applicable Law), or any determination of any Governmental Authority, in each
case that becomes effective after the date hereof, or compliance by such Lender
with any guideline, request or directive issued or made after the date hereof by
any Governmental Authority (whether or not having the force of law): (i)
subjects such Lender (or its applicable lending office) to any additional Tax
(other than any Excluded Taxes (including any change in the rate of Excluded
Taxes), Indemnified Taxes or Other Taxes covered under Section 2.20) with
respect to this Agreement or any of the

-55-



--------------------------------------------------------------------------------



 



other Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans that
are reflected in the definition of Adjusted Eurodollar Rate); or (iii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
the London interbank market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed a change of law, regardless
of the date enacted, adopted or issued; then, in any such case, Borrower shall
pay to such Lender, as promptly as practicable after receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.19(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.
     (b) Capital Adequacy Adjustment. In the event that any Lender (which term
shall include Issuing Bank for purposes of this Section 2.19(b)) shall have
reasonably determined that the adoption, effectiveness, phase in or
applicability after the Restatement Date of any Applicable Law regarding capital
adequacy, reserve requirements or similar requirements, or any change therein or
in the interpretation, application or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its applicable lending
office) with any Applicable Law regarding capital adequacy, reserve requirements
or similar requirements (whether or not having the force of law) of any such
Governmental Authority, has or would have the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of, or with reference to, such Lender’s Loans or Revolving
Commitments or Letters of Credit, or participations therein or other obligations
hereunder with respect to the Loans or the Letters of Credit to a level below
that which such Lender or such controlling corporation could have achieved but
for such adoption, effectiveness, phase in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy); provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed a change of law, regardless of the date
enacted, adopted or issued, then from time to time, within five Business Days
after receipt by Borrower from such Lender of the statement referred to in the
next sentence, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after tax basis for such reduction. Such Lender shall deliver to Borrower (with
a copy to Administrative Agent) a written statement, setting forth in reasonable
detail the

-56-



--------------------------------------------------------------------------------



 



basis for calculating the additional amounts owed to Lender under this
Section 2.19(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
          2.20 Taxes; Withholding, etc.
     (a) Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax.
     (b) Withholding of Taxes. If any Credit Party or any other applicable
withholding agent is required by law to make any deduction or withholding on
account of any Indemnified Taxes or Other Taxes from any sum paid or payable by
any Credit Party to any Agent or any Lender (which term shall include each Swing
Line Lender and Issuing Bank for purposes of this Section 2.20) under any of the
Credit Documents: (i) Borrower shall notify Administrative Agent of any such
requirement or any change in any such requirement as soon as Borrower becomes
aware of it; (ii) the applicable withholding agent shall make such deduction or
withholding and pay such Indemnified Taxes or Other Taxes before the date on
which penalties attach thereto, such payment to be made (if the liability to pay
is imposed on any Credit Party) for its own account or (if that liability is
imposed on Administrative Agent or such Lender, as the case may be) on behalf of
and in the name of Administrative Agent or such Lender; (iii) the sum payable by
the Credit Party in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment (including any
deduction, withholding or payment applicable to additional amounts payable under
this Section 2.20), Administrative Agent or such Lender, as the case may be,
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment been required or made; and (iv) within
thirty days after paying any sum from which it is required by law to make any
deduction or withholding, and within thirty days after the due date of payment
of any Indemnified Taxes or Other Taxes which it is required by clause
(ii) above to pay, Borrower (if Borrower is the withholding agent) shall deliver
to Administrative Agent evidence satisfactory to the other affected parties of
such deduction, withholding or payment and of the remittance thereof to the
relevant taxing or other authority.
     (c) Borrower agrees to indemnify each Agent and each Lender for (i) the
full amount of Indemnified Taxes and Other Taxes (including any Indemnified
Taxes or Other Taxes attributable to any amounts payable under this
Section 2.20) payable by such Agent or such Lender (whether or not such Taxes
are correctly or legally imposed) and (ii) any expenses arising therefrom or
with respect thereto. A certificate from the relevant Lender or Agent, setting
forth in reasonable detail the basis and calculation of such Taxes shall be
conclusive, absent manifest error.
     (d) Evidence of Exemption from Withholding Tax. Each Lender shall, at such
times as are reasonably requested by Borrower or the Administrative Agent,
provide Borrower and the Administrative Agent with any documentation prescribed
by law or reasonably requested by Borrower or Administrative Agent certifying as
to any entitlement of such Lender to an exemption from, or reduction in,
withholding tax with respect to any payments to be made to such Lender under the
Credit Documents. Each Lender shall, whenever a lapse in time or change in such
Lender’s circumstances renders such documentation obsolete, expired or
inaccurate in any material respect, deliver promptly to Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent) or
promptly notify Borrower and the Administrative Agent of its inability to do so.
     Without limiting the foregoing:

-57-



--------------------------------------------------------------------------------



 



     (A) Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal income tax
purposes (a “Non-U.S. Lender”) shall, to the extent it is legally eligible to do
so, deliver to Administrative Agent for transmission to Borrower, on or prior to
the Restatement Date (in the case of each Lender listed on the signature pages
hereof on the Restatement Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Borrower or Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8BEN or
W-8ECI (or, in each case, any successor forms), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by Borrower to establish that
such Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under any of the Credit Documents, (ii) if such
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code, a Certificate re Non Bank Status substantially in the
form of Exhibit E, together with two original copies of Internal Revenue Service
Form W-8BEN (or any successor form), properly completed and duly executed by
such Lender or (iii) to the extent a Lender is not the beneficial owner (for
example, where the Lender is a partnership, or is a Participant holding a
participation granted by a participating Lender), Internal Revenue Service Form
W-8IMY (or any successor forms) of the Lender, accompanied by a Form W-8ECI,
W-8BEN, a Certificate re Non Bank Status substantially in the form of Exhibit E,
Form W-9, Form W-8IMY or any other required information from each beneficial
owner, as applicable (provided that, if one or more beneficial owners are
claiming the portfolio interest exemption, the Certificate re Non Bank Status
substantially in the form of Exhibit E may be provided by such Lender on behalf
of such beneficial owner) and such other documentation required under the
Internal Revenue Code and reasonably requested by Borrower to establish that
such Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of interest payable under
any of the Credit Documents.
     (B) Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes (a “U.S. Lender”) and is not an exempt recipient within the
meaning of Treasury Regulation Section 1.6049-4(c) shall deliver to
Administrative Agent and Borrower on or prior to the Restatement Date (or, if
later, on or prior to the date on which such Lender becomes a party to this
Agreement) two original copies of Internal Revenue Service Form W-9 (or any
successor form), properly completed and duly executed by such Lender, certifying
that such U.S. Lender is entitled to an exemption from United States backup
withholding tax, or otherwise prove that it is entitled to such an exemption.
     (C) If a payment made to a Lender under any of the Credit Documents would
be subject to United States federal withholding tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to Administrative Agent
and Borrower, at the time or times prescribed by law and at such time or times
reasonably requested by Administrative Agent or Borrower, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Administrative Agent or Borrower as may be
necessary for Administrative Agent or Borrower to comply with its obligations
under

-58-



--------------------------------------------------------------------------------



 



FATCA, to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
For purposes of this clause, FATCA shall include any regulations or official
interpretations thereof.
     (D) Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this Section 2.20(d) hereby agrees, from time to time after the
initial delivery by such Lender of such forms, certificates or other evidence,
whenever a lapse in time or change in such Lender’s circumstances renders such
forms, certificates or other evidence expired, obsolete or inaccurate in any
material respect, that such Lender shall promptly deliver to Administrative
Agent for transmission to Borrower two new original copies of Internal Revenue
Service Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any successor
form), or a Certificate re Non Bank Status and two original copies of Internal
Revenue Service Form W-8BEN (or any successor form), as the case may be,
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower to confirm or establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to payments to
such Lender under the Credit Documents, or notify Administrative Agent and
Borrower of its inability to deliver any such forms, certificates or other
evidence.
     Notwithstanding anything to the contrary, a Lender shall be required to
provide any documentation under this Section 2.20(d) only to the extent it is
legally eligible to do so.
     (e) Payment of Taxes. In addition, Borrower agrees to pay any present or
future stamp, court or documentary Taxes and any other excise, property,
intangible or mortgage recording Taxes imposed by any Governmental Authority,
which arise from any payment made under any Credit Document or from the
execution, delivery, performance, enforcement or registration of, or otherwise
with respect to, any Credit Document (“Other Taxes”).
     (f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including
additional amounts paid pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.20(f), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.20(f) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.20(f) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
          2.21 Obligation to Mitigate. Each Lender (which term shall include
Issuing Bank for purposes of this Section 2.21) agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans or Letters of Credit, as the case may be, becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with
the internal policies of such Lender and any applicable legal or regulatory

-59-



--------------------------------------------------------------------------------



 



restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.18, 2.19
or 2.20 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Revolving
Commitments, Loans or Letters of Credit through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Revolving Commitments, Loans or Letters of Credit or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office or take such other measures pursuant to this Section 2.21
unless Borrower agrees to pay all reasonable incremental expenses incurred by
such Lender as a result of utilizing such other office or take such other
measures as described above. A certificate as to the amount of any such expenses
payable by Borrower pursuant to this Section 2.21 (setting forth in reasonable
detail the basis for requesting such amount) submitted by such Lender to
Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.
          2.22 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender shall be deemed not to be a “Lender” for purposes of any
amendment, waiver or consent with respect to any provision of the Credit
Documents that requires the approval of Requisite Lenders, and Borrower shall
pay to Administrative Agent such additional amounts of cash as reasonably
requested by the Issuing Bank or the Swing Line Lender to be held as security
for Borrower’s reimbursement Obligations in respect of Letters of Credit and
Swing Line Loans then outstanding (such amount not to exceed such Defaulting
Lender’s obligations under Sections 2.3 and 2.4). During any Default Period with
respect to a Funds Defaulting Lender that is not also an Insolvency Defaulting
Lender, (a) any amounts that would otherwise be payable to such Funds Defaulting
Lender with respect to its Revolving Loans and Revolving Commitments under the
Credit Documents (including, without limitation, voluntary and mandatory
prepayments and fees) shall, in lieu of being distributed to such Funds
Defaulting Lender, be retained by Administrative Agent and applied in the
following order of priority: first, to the payment of any amounts owing by such
Funds Defaulting Lender to Administrative Agent, second, to the payment of any
amounts owing by such Funds Defaulting Lender to the Swing Line Lender, third,
to the payment of any amounts owing by such Funds Defaulting Lender to the
Issuing Bank, and fourth, to the payment of the Revolving Loans of other Lenders
(but not to the Revolving Loans of such Funds Defaulting Lender) as if such
Funds Defaulting Lender had funded all Defaulted Loans of such Funds Defaulting
Lender; and (b) the Total Utilization of Revolving Commitments as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender. During any Default Period with
respect to an Insolvency Defaulting Lender, any amounts that would otherwise be
payable to such Insolvency Defaulting Lender under the Credit Documents
(including, without limitation, voluntary and mandatory prepayments and fees
including fees payable under Section 2.11) may, in lieu of being distributed to
such Insolvency Defaulting Lender, be retained by Administrative Agent to
collateralize indemnification and reimbursement obligations of such Insolvency
Defaulting Lender in an amount reasonably determined by Administrative Agent. No
Revolving Commitment of any Lender shall be increased or otherwise affected,
and, except as otherwise expressly provided in this Section 2.22, performance by
Borrower of its obligations hereunder and the other Credit Documents shall not
be excused or otherwise modified as a result of any Lender becoming a Defaulting
Lender or the operation of this Section 2.22. The rights and remedies against a
Defaulting Lender under this Section 2.22 are in addition to other rights and
remedies which Borrower may have against such Defaulting Lender as a result of
it becoming a Defaulting Lender and which Administrative Agent or any Lender may
have against such Defaulting Lender with respect thereto.

-60-



--------------------------------------------------------------------------------



 



          2.23 Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; or (b)
(i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after Borrower’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.5(b), the consent of Requisite Lenders shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), Borrower may, by giving written
notice to Administrative Agent and any Terminated Lender of its election to do
so, elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Loans and its Revolving
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and
Borrower shall pay the fees, if any, payable thereunder in connection with any
such assignment from an Increased Cost Lender, a Non-Consenting Lender or
Insolvency Defaulting Lender, and the Funds Defaulting Lender (if not also an
Insolvency Defaulting Lender) shall pay the fees, if any, payable thereunder in
connection with any such assignment from such Defaulting Lender; provided,
(1) on the date of such assignment, the Replacement Lender shall pay to
Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.11; (2) on the date of such assignment, Borrower shall pay any amounts
payable to such Terminated Lender pursuant to Section 2.18(c), 2.19 or 2.20; or
otherwise as if it were a prepayment; (3) in the case of any assignment
resulting from a claim for compensation under Section 2.19 or payments required
to be made under Section 2.20, such assignment will result in a reduction in
such compensation or payment and (4) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender; provided that Borrower may not make such election with
respect to any Terminated Lender that is also an Issuing Bank unless, prior to
the effectiveness of such election, Borrower shall have caused each outstanding
Letter of Credit issued thereby to be cancelled. Upon the prepayment of all
amounts owing to any Terminated Lender and the termination of such Terminated
Lender’s Revolving Commitments, if any, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided that any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender. Each Lender agrees that if Borrower exercises its option
hereunder to cause an assignment by such Lender as a Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6. In the event that a Terminated Lender does not
comply with the requirements of the immediately preceding sentence within one
Business Day after receipt of such notice, each Lender hereby authorizes and
directs the Administrative Agent to execute and deliver such documentation as
may be required to give effect to an assignment in accordance with Section 10.6
on behalf of such Terminated Lender and any such documentation so executed by
the Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.6.

-61-



--------------------------------------------------------------------------------



 



          2.24 Interest Act (Canada). For purposes of disclosure pursuant to the
Interest Act (Canada), the annual rates of interest or fees to which the rates
of interest or fees provided for in this Agreement and the other Credit
Documents (and stated herein or therein, as applicable, to be computed on the
basis of a 360 day year or any other period of time less than a calendar year)
are equivalent are the rates so provided for multiplied by the actual number of
days in the applicable calendar year and divided by 360 or the actual number of
days in such other period of time, respectively.
     2.25 Incremental Facilities. Borrower may by written notice to
Administrative Agent elect to request the establishment of one or more new term
loan commitments (the “New Term Loan Commitments”), by an amount not in excess
of $500,000,000 in the aggregate and not less than $50,000,000 individually (or
such lesser amount which shall be approved by Administrative Agent or such
lesser amount that shall constitute the difference between $500,000,000 and all
such New Term Loan Commitments obtained prior to such date), and integral
multiples of $25,000,000 in excess of that amount. Each such notice shall
specify (A) the date (each, an “Increased Amount Date”) on which Borrower
proposes that the New Term Loan Commitments shall be effective, which shall be a
date not less than 10 Business Days after the date on which such notice is
delivered to Administrative Agent and (B) the identity of each Lender or other
Person that is an Eligible Assignee (each, a “New Term Loan Lender”) to whom
Borrower proposes any portion of such New Term Loan Commitments be allocated and
the amounts of such allocations; provided that no Person other than the
Syndication Agent (or its designated Affiliate) may be offered a New Term Loan
Commitment unless Borrower has offered such New Term Loan Commitment to the
Syndication Agent (or its designated Affiliate) and the Syndication Agent has
declined in writing to provide the requested New Term Loan Commitment; provided,
further, that Administrative Agent may elect or decline to arrange such New Term
Loan Commitments in its sole discretion and any Lender approached to provide all
or a portion of the New Term Loan Commitments may elect or decline, in its sole
discretion, to provide a New Term Loan Commitment. Such New Term Loan
Commitments shall become effective, as of such Increased Amount Date; provided
that (1) no Default or Event of Default shall exist on such Increased Amount
Date before or after giving effect to such New Term Loan Commitments; (2) both
before and after giving effect to the making of any Series of New Term Loans,
each of the conditions set forth in Sections 3.3 and 3.4 shall be satisfied;
(3) Parent and its Subsidiaries shall be in pro forma compliance with the
covenant set forth in Section 6.7 as of the last day of the most recently ended
Fiscal Quarter after giving effect to such New Term Loan Commitments; (4) the
New Term Loan Commitments shall be effected pursuant to one or more Joinder
Agreements executed and delivered by Borrower, the New Term Loan Lender and
Administrative Agent, and each of which shall be recorded in the Register and
each New Term Loan Lender shall be subject to the requirements set forth in
Section 2.20(d); (5) Borrower shall make any payments required pursuant to
Section 2.18(c) in connection with the New Term Loan Commitments; and
(6) Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by Administrative Agent in connection with any
such transaction. Any New Term Loans made on an Increased Amount Date shall be
designated a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement.
     On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Commitment of such Series shall be
deemed for all purposes a Term Loan Commitment and the New Term Loans of such
Series made pursuant thereto shall be deemed for all purposes, Term Loans.
     Administrative Agent shall notify Lenders promptly upon receipt of
Borrower’s notice of each Increased Amount Date and in respect thereof the
Series of New Term Loan Commitments and the New Term Loan Lenders of such
Series.

-62-



--------------------------------------------------------------------------------



 



     The terms and provisions of the New Term Loans and New Term Loan
Commitments of any Series shall be, except as otherwise set forth herein or in
the Joinder Agreement, identical to the Term Loans. In any event (i) the
weighted average life to maturity of all New Term Loans of any Series shall be
no shorter than the weighted average life to maturity of the Revolving Loans or
the Term Loans (whichever is longest), (ii) the applicable maturity date of each
Series shall be no shorter than the latest of the final maturity of the
Revolving Loans and the Term Loans and (iii) the Weighted Average Yield
applicable to the New Term Loans of each Series shall be determined by Borrower
and the applicable new Lenders and shall be set forth in each applicable Joinder
Agreement. Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of Administrative Agent to effect
the provisions of this Section 2.25.
SECTION 3. CONDITIONS PRECEDENT
          3.1 Restatement Date. The effectiveness of this Agreement is subject
to the prior or concurrent satisfaction, or waiver in accordance with
Section 10.5, of the following conditions:
     (a) Credit Party Documents. Administrative Agent and Arranger shall have
received sufficient copies of this Agreement, the Amendment Agreement, the
Quebec Security Documents (August 2011) and the Canadian Confirmation of
Guarantee and Security originally executed and delivered by each applicable
Credit Party for each Agent.
     (b) Organizational Documents; Incumbency. Administrative Agent and Arranger
shall have received (i) a copy of each Organizational Document executed and
delivered by each Credit Party, as applicable, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, each
dated the Restatement Date or a recent date prior thereto (or a certificate of a
Responsible Officer certifying that the Organizational Documents previously
delivered to Administrative Agent and Arranger on or about the Original Closing
Date remain in full force and effect and unmodified as of the Restatement Date);
(ii) signature and incumbency certificates of the officers of such Person
executing the Credit Documents to which it is a party; (iii) resolutions of the
board of directors or similar governing body of each Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Restatement Date, including the Amendment Agreement,
certified as of the Restatement Date by its secretary or an assistant secretary
as being in full force and effect without modification or amendment; (iv) a
certificate of status, certificate of compliance or other certificate of good
standing from the applicable Governmental Authority of each Credit Party’s
jurisdiction of incorporation, organization, amalgamation or formation and in
each jurisdiction in which it is qualified as a foreign corporation or other
entity to do business, each dated a recent date prior to the Restatement Date;
and (v) such other documents, including, without limitation, current
international SRL licenses for the applicable Barbados Credit Parties, as
Administrative Agent and Arranger may reasonably request.
     (c) Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the financing
contemplated by this Agreement and each of the foregoing shall be in full force
and effect and in form and substance reasonably satisfactory to Administrative
Agent and Arranger. All applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the financing
contemplated by this Agreement and no action, request for stay, petition for
review or rehearing, reconsideration, or appeal with respect to

-63-



--------------------------------------------------------------------------------



 



any of the foregoing shall be pending, and the time for any applicable agency to
take action to set aside its consent on its own motion shall have expired.
     (d) Personal Property Collateral. Each Credit Party shall have delivered to
Collateral Agent:
     (i) the results of a recent bring-down lien search, by a Person reasonably
satisfactory to the Collateral Agent, of all effective UCC and PPSA financing
statements (or equivalent filings) made with respect to any personal property of
such Credit Party since the Original Closing Date in each jurisdiction where the
Collateral Agent, acting reasonably, considers it to be necessary or desirable
that such searches be conducted, together with copies of all such filings
disclosed by such search, and
     (ii) UCC and PPSA financing change statements (or similar documents) duly
executed or authorized by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC or PPSA
financing statements (or equivalent filings) disclosed in such search (other
than any such financing statements in respect of Permitted Liens).
     (e) Opinions of Counsel to Credit Parties. Lenders and their respective
counsel shall have received originally executed copies of the favorable written
opinions of:
     (i) Skadden, Arps, Slate, Meagher & Flom LLP, U.S. counsel to Parent and
Borrower,
     (ii) Chancery Chambers, special Barbados counsel to Parent and Borrower;
and
     (iii) Norton Rose OR LLP, special Canadian counsel to Parent and Borrower
in each case as to such matters as Administrative Agent may reasonably request,
dated as of the Restatement Date and otherwise in form and substance reasonably
satisfactory to Administrative Agent (and each Credit Party hereby instructs
such counsel to deliver such opinions to Agents and Lenders).
     (f) Fees. Borrower shall have paid to GSLP the fees payable on the
Restatement Date referred to in Section 2.11.
     (g) Solvency Certificate. On the Restatement Date, Administrative Agent and
Arranger shall have received a Solvency Certificate dated the Restatement Date
and addressed to Administrative Agent and Lenders, and in form, scope and
substance satisfactory to Administrative Agent, certifying that Parent and its
Subsidiaries that are Credit Parties are and will be Solvent on a consolidated
basis.
     (h) Restatement Date Certificate. Borrower shall have delivered to
Administrative Agent and Arranger an originally executed Restatement Date
Certificate.
     (i) Title Insurance. An amended and restated title insurance policy in
respect of the real property secured by the Quebec Security Documents.

-64-



--------------------------------------------------------------------------------



 



Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, Requisite
Lenders or Lenders, as applicable on the Restatement Date.
     Notwithstanding anything to the contrary contained in this Agreement or the
other Credit Documents, the parties hereto acknowledge and agree that (i) the
delivery of any document or instrument, and the taking of any action, set forth
on Schedule 5.15 hereto shall not be a condition precedent to the Restatement
Date but shall be required to be satisfied after the Restatement Date in
accordance with Schedule 5.15 hereto, and (ii) all conditions precedent and
representations, warranties, covenants, Events of Default and other provisions
contained in this Agreement and the other Credit Documents shall be deemed
modified as set forth on Schedule 5.15 hereto (and to permit the taking of the
actions described therein within the time periods required therein, rather than
as elsewhere provided in the Credit Documents); provided that (x) to the extent
any representation and warranty would not be true because the actions set forth
therein were not taken on the Restatement Date, the respective representation
and warranty shall be required to be true and correct in all material respects
at the time the respective action is taken (or was required to be taken) in
accordance with the provisions of Schedule 5.15 and (y) all representations and
warranties relating to the Collateral Documents set forth in Schedule 5.15 shall
be required to be true immediately after the actions required to be taken by
Schedule 5.15 have been taken (or were required to be taken).
          3.2 First Credit Date. The obligations of (a) the Lenders (including
the Swing Line Lender) to make Loans and (b) Issuing Bank to issue Letters of
Credit on the Original Closing Date was subject to the satisfaction of all of
the conditions precedent set forth in Section 3.1 of the Original Credit
Agreement.
          3.3 Conditions to Each Credit Extension.
     (a) Conditions Precedent. The obligation of each Lender to make any Loan,
or Issuing Bank to issue any Letter of Credit, on any Credit Date, are subject
to the satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent:
     (i) Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be;
     (ii) after making the Credit Extensions requested on such Credit Date, the
Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;
     (iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents, in each case, shall be true and
correct in all material respects on and as of that Credit Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;
     (iv) no event shall have occurred and be continuing or would result from
the consummation of the applicable Credit Extension that would constitute an
Event of Default or a Default; and

-65-



--------------------------------------------------------------------------------



 



     (v) on or before the date of issuance of any Letter of Credit,
Administrative Agent shall have received all other information required by the
applicable Letter of Credit Application, and such other documents or information
as Issuing Bank may reasonably require in connection with the issuance of such
Letter of Credit.
          (b) Notices. Any Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent. In lieu of delivering a Notice,
Parent or Borrower, as applicable, may give Administrative Agent telephonic
notice by the required time of any proposed borrowing, conversion/continuation
or issuance of a Letter of Credit, as the case may be; provided that each such
telephonic notice shall be promptly confirmed in writing by delivery of the
applicable Notice to Administrative Agent on or before the close of business on
the date that the telephonic notice is given. In the event of a discrepancy
between the telephonic notice and the written Notice, the written Notice shall
govern. In the case of any Notice that is irrevocable once given, if Parent or
Borrower, as applicable, provides telephonic notice in lieu thereof, such
telephone notice shall also be irrevocable once given. Neither Administrative
Agent nor any Lender shall incur any liability to Parent or Borrower, as
applicable, in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Parent or Borrower,
as applicable or for otherwise acting in good faith.
          3.4 Conditions to the Term Loan Borrowings. The obligation of each
Lender to make a Term Loan is subject to the satisfaction, or waiver in
accordance with Section 10.5, of each of the conditions precedent set forth in
Section 3.3, and also the following conditions precedent:
     (1) Any assets acquired pursuant to any Acquisition shall be subject to a
lien of the Secured Parties subject to and in accordance with Section 5.10
(except to the extent that any adverse tax consequences to Parent, Borrower or
their respective subsidiaries may result therefrom (in Parent’s or Borrower’s
reasonable determination)).
     (2) Borrower shall have paid the fees payable on such Term Loan Funding
Date referred to in Section 2.11(d).
     (3) Since January 1, 2011, there shall not have occurred any fact,
circumstance, effect, change, event or development that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect on Parent and its Subsidiaries taken as a whole.
     (4) Borrower shall have delivered a certificate of a Responsible Officer in
a form reasonably satisfactory to the Administrative Agent certifying (A) that
the proceeds of the Term Loans shall be used in a manner consistent with
Section 2.6(a)(2), (B) in the event that any Person becomes a wholly-owned
Subsidiary of Parent pursuant to any Acquisition, that Parent and Borrower shall
cause such Subsidiary to become a Guarantor hereunder subject to and in
accordance with Section 5.10 (except to the extent that any adverse tax
consequences to Parent, Borrower or their respective subsidiaries may result
therefrom (in Parent’s or Borrower’s reasonable determination)) and (C) as to
satisfaction of clause (3) of this Section 3.4.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          In order to induce Agent, Lenders and Issuing Bank to enter into this
Agreement and to make each Credit Extension to be made thereby, each Credit
Party represents and warrants to each Agent, each Lender and Issuing Bank, on
the Restatement Date and on each Credit Date, that the following statements are
true and correct.

-66-



--------------------------------------------------------------------------------



 



          4.1 Organization; Requisite Power and Authority; Qualification. Except
as otherwise set forth on Schedule 4.1, each of Parent, Borrower and their
respective Subsidiaries (a) is duly organized, validly existing and, to the
extent such concept is applicable in the relevant jurisdiction, in good standing
under the laws of its jurisdiction of organization as identified in
Schedule 4.1, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) to the extent such
concept is applicable in the relevant jurisdiction, is qualified to do business
and in good standing in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.
          4.2 Equity Interests and Ownership. The Equity Interests of each of
Parent, Borrower and their respective Subsidiaries have been duly authorized and
validly issued and are fully paid and non-assessable. Except as set forth on
Schedule 4.2, as of the date hereof, there is no existing option, warrant, call,
right, commitment or other agreement to which Parent, Borrower or any of their
respective Subsidiaries is a party requiring, and there is no membership
interest or other Equity Interests of Parent, Borrower or any of their
respective Subsidiaries outstanding which upon conversion or exchange would
require, the issuance by Parent, Borrower or any of their respective
Subsidiaries of any additional membership interests or other Equity Interests of
Parent, Borrower or any of their respective Subsidiaries or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase a membership interest or other Equity Interests of Parent, Borrower or
any of their respective Subsidiaries. Schedule 4.2 correctly sets forth the
ownership interest of Parent, Borrower and each of their respective Subsidiaries
as of the Restatement Date.
          4.3 Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.
          4.4 No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
(a) violate (i) any provision of any Applicable Law, (ii) any of the
Organizational Documents of Parent, Borrower or any of their respective
Subsidiaries, or (iii) any order, judgment or decree of any court or other
agency of government binding on Parent, Borrower or any of their respective
Subsidiaries, except with respect to clauses (i) and (iii) to the extent that
such violation could not reasonably be expected to have a Material Adverse
Effect; (b) conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any Contractual Obligation of Parent,
Borrower or any of their respective Subsidiaries, except to the extent that such
conflict, breach or default could not reasonably be expected to have a Material
Adverse Effect; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Parent, Borrower or any of their
respective Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent, on behalf of Secured Parties); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Parent, Borrower or
any of their respective Subsidiaries, except for such approvals or consents
which will be obtained on or before the Restatement Date and disclosed in
writing to Lenders and except for any such approval or consent the failure of
which to obtain could not reasonably be expected to have a Material Adverse
Effect.
          4.5 Governmental Consents. (a) The execution, delivery and performance
by Credit Parties of the Credit Documents to which they are parties and the
consummation of the financing contemplated by this Agreement do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority, except for filings and
recordings with

-67-



--------------------------------------------------------------------------------



 



respect to the Collateral to be made, or otherwise delivered to Collateral Agent
for filing and/or recordation, and (b) with respect to the consummation of each
Acquisition, as of the date thereof, consummation of such Acquisition does not
and will not require any registration with, consent or approval of, or notice
to, or other action to, with or by, any Governmental Authority as of the date
thereof, except for such registrations, consents, notices or other actions which
are obtained or made on or before such date.
          4.6 Binding Obligation. Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.
          4.7 Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the Persons described therein for each of the periods then ended, subject, in
the case of any such unaudited financial statements, to changes resulting from
audit and normal year end adjustments and the absence of footnotes. As of the
Restatement Date, none of Parent, Borrower or any of their respective
Subsidiaries has any contingent liability or liability for taxes, long term
lease or unusual forward or long term commitment that is not reflected in the
Historical Financial Statements or the notes thereto and which in any such case
is material in relation to the business, operations, properties, assets or
condition (financial or otherwise) of Parent, Borrower and their respective
Subsidiaries taken as a whole.
          4.8 Projections. On and as of the Restatement Date, the Projections of
Parent, Borrower and their respective Subsidiaries for the period of Fiscal Year
2011 through and including Fiscal Year 2014 provided to Lenders or prospective
Lenders in writing on or prior to the Restatement Date (the “Projections”) are
based on good faith estimates and assumptions made by the management of Parent
and Borrower; provided that the Projections are not to be viewed as facts and
that actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material.
          4.9 No Material Adverse Change. Since January 1, 2011, no event,
circumstance or change has occurred that has caused or evidences, or could
reasonably be expected to have, either in any case or in the aggregate, a
Material Adverse Effect.
          4.10 Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. None of Parent, Borrower or any of their respective
Subsidiaries (a) is in violation of any Applicable Laws (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, or (b) is subject to or in default with respect
to any Governmental Authority or any final judgments, writs, injunctions,
decrees, rules or regulations of any Governmental Authority, that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
          4.11 Payment of Taxes. Except for any failure that would not be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect:
     (a) all Tax returns and reports of Parent, Borrower and each of their
respective Subsidiaries required to be filed by any of them have been timely
filed, and all Taxes (whether or not shown on such Tax returns) of Parent,
Borrower and each of their respective Subsidiaries and upon their respective
properties, assets, income, businesses and franchises (including in the

-68-



--------------------------------------------------------------------------------



 



capacity of a withholding agent) which are due and payable have been timely paid
(except for Taxes that are being contested in accordance with the terms of
Section 5.3) and adequate accruals and reserves have been made in accordance
with GAAP for Taxes of Parent, Borrower and each of their respective
Subsidiaries in that are not due and payable and
     (b) there is no current, or, to the knowledge of Parent, Borrower or their
respective Subsidiaries, proposed or pending audit, examination, Tax assessment,
claims or proceedings against Parent, Borrower or any of their respective
Subsidiaries which is not being actively contested by Parent, Borrower or such
Subsidiary in good faith and by appropriate proceedings and for which adequate
reserves have been made in accordance with GAAP by Parent, Borrower or any of
their respective Subsidiary, as applicable.
          4.12 Properties.
     (a) Title. Each of Parent, Borrower and their respective Subsidiaries has
(i) good, sufficient and legal and beneficial title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), (iii) valid licensed rights
in (in the case of licensed interests in intellectual property) and (iv) good
title to (in the case of all other personal property), all of their respective
properties and assets material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
Except as permitted by this Agreement, all such properties and assets are free
and clear of Liens.
     (b) Real Estate. As of the Restatement Date, Schedule 4.12 contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases, licenses or assignments of leases, subleases, licenses or other
agreements (together with all amendments, modifications, supplements, renewals
or extensions of any thereof) affecting each Real Estate Asset of any Credit
Party, regardless of whether such Credit Party is the landlord (licensor) or
tenant (licensee) (whether directly or as an assignee or successor in interest)
under such lease, sublease, license, assignment or other agreement. Each
agreement listed in clause (ii) of the immediately preceding sentence is in full
force and effect and neither Parent nor Borrower has knowledge of any default
that has occurred and is continuing thereunder, except to the extent that the
failure to be in full force and effect or the occurrence and continuance of a
default, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, and each such agreement constitutes the legally
valid and binding obligation of each applicable Credit Party, enforceable
against such Credit Party in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles. To the knowledge of the Credit Parties, none of the buildings or
other structures located on any Real Estate Asset encroaches upon any land not
owned or leased by a Credit Party (except in a manner that constitutes a
Permitted Lien), and there are no restrictive covenants or statutes,
regulations, orders or other laws which restrict or prohibit the use in any
material respect of any Real Estate Asset or such buildings or structures for
the purposes for which they are currently used. To the knowledge of the Credit
Parties, there are no expropriation or similar proceedings, actual or
threatened, against any Real Estate Asset or any part thereof.
     (c) Intellectual Property. Each Credit Party possesses or has, by valid and
enforceable license, ownership or the right to use all Intellectual Property
used in the conduct of its business and, to each Credit Party’s knowledge, has
the right to use such Intellectual Property without violation or infringement of
any rights of others with respect thereto.
          4.13 Environmental Matters. None of Parent, Borrower or any of their
respective Subsidiaries or any of their respective Facilities or operations are
subject to any actual or, to Parent or

-69-



--------------------------------------------------------------------------------



 



Borrower’s knowledge, as applicable, threatened, order, consent decree or
settlement agreement with any Person pursuant to any Environmental Law or
relating to any Environmental Claim or any Release or threat of Release of
Hazardous Materials, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of Parent, Borrower or any
of their respective Subsidiaries has received any written notice of
non-compliance with any Environmental Law, letter or request for information
under Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law, except as,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Each Facility is free from the presence of Hazardous
Materials, except for such materials the presence of which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. There are and, to each of Parent’s, Borrower’s and their respective
Subsidiaries’ knowledge, have been no conditions, occurrences, or Release or
threat of Release of Hazardous Materials that could reasonably be expected to
form the basis of a Environmental Claim against Parent, Borrower or any of their
respective Subsidiaries that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. None of Parent, Borrower or
any of their respective Subsidiaries or, to any Credit Party’s knowledge, any
predecessor of Parent, Borrower or any of their respective Subsidiaries has
filed any notice under any Environmental Law indicating past or present
treatment of Hazardous Materials at any Facility, except as, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and none of Parent’s, Borrower’s or any of their respective
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260 or
270 or any state or other equivalent, in each case, except as, individually or
in the aggregate could not reasonably be expected to result in a Material
Adverse Effect. Parent, Borrower and each of their respective Subsidiaries,
Facilities and operations are in compliance with applicable Environmental Laws,
in each case, except as, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.
          4.14 No Defaults. None of Parent, Borrower or any of their respective
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect.
          4.15 Governmental Regulation. Parent and its Subsidiaries are not
subject to regulation under the Investment Company Act of 1940 or any other
Applicable Law or Governmental Authorization that restricts or limits their
ability to incur Indebtedness or to perform or satisfy the Obligations.
          4.16 Employee Matters. None of Parent, Borrower or any of their
respective Subsidiaries is engaged in any unfair labor practice or other labor
proceeding (including certification) or complaint that could reasonably be
expected to have a Material Adverse Effect. Except as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect,
there is (a) no unfair labor practice complaint pending against Parent, Borrower
or any of their respective Subsidiaries or, to the knowledge of Parent and
Borrower, threatened against any of them before the National Labor Relations
Board or a labor board of any other jurisdiction, and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement pending against Parent, Borrower or any of their respective
Subsidiaries or, to the knowledge of Parent and Borrower, threatened against any
of them, and none of Parent, Borrower or any of their respective Subsidiaries is
in violation of any collective bargaining agreement, (b) no strike or work
stoppage in existence or, to the knowledge of Parent and Borrower, threatened
involving Parent, Borrower or any of their respective Subsidiaries and (c) to
the knowledge of Parent and Borrower, no union representation question existing
with respect to the employees of Parent, Borrower or any of their respective
Subsidiaries and, to the knowledge of Parent and Borrower, no union

-70-



--------------------------------------------------------------------------------



 



organization activity is taking place with respect to the employees of Parent,
Borrower or any of their respective Subsidiaries. Except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, all payments due from any Canadian Credit Party for employee
health and welfare insurance have been paid or accrued as a liability on the
books of such Canadian Credit Party and such Canadian Credit Party has withheld
and remitted all employee withholdings to be withheld or remitted by it and has
made all employer contributions to be made by it, in each case, pursuant to
applicable law on account of the Canada Pension Plan maintained by the
Government of Canada, employment insurance, employee income taxes, and any other
required payroll deduction.
          4.17 Employee Benefit Plans. Except as could not reasonably be
expected to have a Material Adverse Effect, (a) Parent, Borrower, each of their
respective Subsidiaries and each of their respective ERISA Affiliates are in
compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan, (b) each Employee Benefit
Plan which is intended to qualify under Section 401(a) of the Internal Revenue
Code has received a favorable determination letter from the Internal Revenue
Service indicating that such Employee Benefit Plan is so qualified and, to the
knowledge of Parent and Borrower, nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit
Plan to lose its qualified status, (c) no liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Employee Benefit
Plan or any trust established under Title IV of ERISA has been or is expected to
be incurred by Parent, Borrower, any of their respective Subsidiaries or any of
their ERISA Affiliates, (d) no ERISA Event has occurred or is reasonably
expected to occur and (e) except to the extent required under Section 4980B of
the Internal Revenue Code or similar state laws, no Employee Benefit Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of Parent, Borrower, any of their
respective Subsidiaries or any of their respective ERISA Affiliates. The present
value of the aggregate benefit liabilities under each Pension Plan sponsored,
maintained or contributed to by Parent, Borrower, any of their respective
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the then-current aggregate value of the assets of such Pension
Plan by more than $70,000,000. As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the potential
liability of Parent, Borrower, their respective Subsidiaries and their
respective ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan (within the meaning of Section 4203 of ERISA), when aggregated with such
potential liability for a complete withdrawal from all Multiemployer Plans,
based on information available pursuant to Section 4221(e) of ERISA, is not more
than $70,000,000. Except as could not reasonably be expected to have a Material
Adverse Effect, Parent, Borrower, each of their respective Subsidiaries and each
of their ERISA Affiliates have complied with the requirements of Section 515 of
ERISA with respect to each Multiemployer Plan and are not in “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.
          4.18 Canadian Employee Benefit Plans.
     (a) Except as could not reasonably be expected to have a Material Adverse
Effect, the Canadian Employee Benefit Plans are, and have been, established,
registered, amended, funded, invested and administered in compliance with the
terms of such Canadian Employee Benefit Plans (including the terms of any
documents in respect of such Canadian Employee Benefit Plans), all Applicable
Laws and any applicable collective agreements. There is no investigation by a
Governmental Authority or claim (other than routine claims for payment of
benefits) pending or, to the knowledge of a Canadian Credit Party, threatened
involving any Canadian Employee Benefit Plan or its assets, and no facts exist
which could reasonably be expected to give rise to any such investigation or
claim (other than routine claims for

-71-



--------------------------------------------------------------------------------



 



payment of benefits) which if determined adversely, could reasonably be expected
to have a Material Adverse Effect.
     (b) All employer and employee payments, contributions and premiums required
to be remitted, paid to or in respect of each Canadian Pension Plan have been
paid or remitted in accordance with its terms and all applicable laws.
     (c) No Canadian Pension Plan Termination Events have occurred that
individually or in the aggregate, would result in a Canadian Credit Party owing
an amount that could reasonably be expected to have a Material Adverse Effect.
     (d) Except as set forth on Schedule 4.18, no Credit Party has any liability
(contingent, matured or otherwise) in respect of a Defined Benefit Plan.
     None of the Canadian Employee Benefit Plans, other than the Canadian
Pension Plans, provide benefits beyond retirement or other termination of
service to employees or former employees of a Canadian Credit Party, or to the
beneficiaries or dependants of such employees.
          4.19 Solvency. The Credit Parties are and, upon the incurrence of any
Obligation by any Credit Party on any date on which this representation and
warranty is made, will be, Solvent, on a consolidated basis.
          4.20 Compliance with Statutes, etc. Each of Parent, Borrower and their
respective Subsidiaries is in compliance with all Applicable Laws imposed by all
Governmental Authorities, in respect of the conduct of its business and the
ownership of its property (including compliance with all applicable
Environmental Laws with respect to any Real Estate Asset or governing its
business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of Parent or
any of its Subsidiaries as currently operated or conducted), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          4.21 Disclosure. None of the reports, certificates or written
statements furnished to Lenders by or on behalf of Parent, Borrower or any of
their respective Subsidiaries for use in connection with the Transactions, other
than projections and information of a general economic or general industry
nature, contains any untrue statement of a material fact or omits to state a
material fact (known to Parent or Borrower, in the case of any document not
furnished by either of them) necessary in order to make the statements contained
herein or therein not misleading as of the date made, in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Parent or Borrower to be reasonable at the
time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and such differences may be material. There are no facts known (or which should
upon the reasonable exercise of diligence be known) to Parent or Borrower (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or other documents, certificates and
statements furnished to Lenders for use in connection with the Transactions.
          4.22 PATRIOT Act and PCTFA. To the extent applicable, each Credit
Party is in compliance, in all material respects, with the (i) Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, (ii) the
PATRIOT

-72-



--------------------------------------------------------------------------------



 



Act, (iii) Part II.1 of the Criminal Code (Canada), (iv) the Proceeds of Crime
(money laundering) and Terrorist Financing Act (Canada) (the “PCTFA”), (v) the
Regulations Implementing the United Nations Resolutions on the Suppression of
Terrorism (Canada) and (vi) United Nations Al-Qaida and Taliban Regulations
(Canada). No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
          4.23 Creation, Perfection, etc. Except as otherwise contemplated
hereby or under any other Credit Document, including without limitation in
Section 3 hereof, all filings and other actions necessary to perfect the Liens
on the Collateral created under, and in the manner contemplated by, the
Collateral Documents have been duly made or taken or otherwise provided for (to
the extent required hereby or by the applicable Collateral Documents), and, when
executed and delivered, the Collateral Documents will create in favor of
Collateral Agent for the benefit of the Secured Parties, or in favor of the
Secured Parties, a valid and, together with such filings and other actions (to
the extent required hereby or by the applicable Collateral Documents), perfected
First Priority Lien on the Collateral, securing the payment of the Obligations.
          4.24 Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” of Borrower under and as defined in the indenture governing the
Borrower Convertible Notes.
          4.25 OFAC Matters. None of Borrower, Parent, any of their respective
Subsidiaries or, to the knowledge of Borrower and Parent, respectively, any
director, officer, agent, employee or affiliate of Borrower, Parent or any of
their respective Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and Borrower, Parent and their respective Subsidiaries
will not, directly or indirectly, use the proceeds of the Loans, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person or entity, for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.
SECTION 5. AFFIRMATIVE COVENANTS
     Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all principal of and interest on each Loan
and all fees, expenses and other amounts (other than contingent amounts not yet
due) payable under any Credit Document and cancellation or expiration of all
Letters of Credit, each Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 5.
          5.1 Financial Statements and Other Reports. Parent will deliver to
Administrative Agent on behalf of each Lender:
     (a) Quarterly Financial Statements. Within 45 days after the end of each
Fiscal Quarter of each Fiscal Year, commencing with the Fiscal Quarter in which
the Original Closing Date occurs, the consolidated balance sheets of Parent and
its Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of income and cash flows of Parent and its Subsidiaries
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, commencing with the first Fiscal Quarter for which
such corresponding figures are available, all in reasonable detail, together
with a Financial Officer Certification and a Narrative Report with respect
thereto;

-73-



--------------------------------------------------------------------------------



 



     (b) Annual Financial Statements. Within 90 days after the end of each
Fiscal Year, commencing with the first Fiscal Year in which the Restatement Date
occurs, (i) the consolidated balance sheets of Parent and its Subsidiaries as at
the end of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Parent and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year commencing with the first Fiscal Year for
which such corresponding figures are available, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto; and (ii) with respect to such consolidated financial statements
a report thereon by an independent certified public accountant (or accountants)
of recognized national standing selected by Parent, and reasonably satisfactory
to Administrative Agent (which report and/or the accompanying financial
statements shall be unqualified as to going concern and scope of audit, and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Parent and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards) together with a written statement by such
independent certified public accountants stating (1) that their audit
examination has included a review of the terms of Section 6.7 of this Agreement
and the related definitions, (2) whether, in connection therewith, any condition
or event that constitutes a Default or an Event of Default under Section 6.7 has
come to their attention and, if such a condition or event has come to their
attention, specifying the nature and period of existence thereof, and (3) that
nothing has come to their attention that causes them to believe that the
information contained in any Compliance Certificate is not correct or that the
matters set forth in such Compliance Certificate are not stated in accordance
with the terms hereof (which statement may be limited to the extent required by
accounting rules or guidelines);
     (c) Compliance Certificate. Together with each delivery of financial
statements of Parent and its Subsidiaries pursuant to Sections 5.1(a) and
5.1(b), a duly executed and completed Compliance Certificate;
     (d) Statements of Reconciliation after Change in Accounting Principles. If,
as a result of any change in accounting principles and policies from those used
in the preparation of the Historical Financial Statements, the consolidated
financial statements of Parent and its Subsidiaries delivered pursuant to
Section 5.1(a) or 5.1(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;
     (e) Notice of Default. Promptly upon any Responsible Officer of Parent or
Borrower obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Parent or
Borrower with respect thereto; (ii) that any Person has given any notice to
Parent or any of its Subsidiaries or taken any other action with respect to any
event or condition set forth in Section 8.1(b); or (iii) of the occurrence of
any event or change that has caused or evidences or could reasonably be expected
to result in, either individually or in the aggregate, a Material Adverse
Effect, a certificate of an Authorized Officer specifying the nature and period
of existence of such condition, event or change, or specifying the notice given
and action taken by any such Person and the nature of such claimed Event of
Default, Default,

-74-



--------------------------------------------------------------------------------



 



default, event or condition, and what action Borrower has taken, is taking and
proposes to take with respect thereto;
     (f) Notice of Litigation. Promptly upon any Responsible Officer of Parent
or Borrower obtaining knowledge of any actual or threatened (i) Adverse
Proceeding not previously disclosed in writing by Borrower to Lenders, or
(ii) development in any Adverse Proceeding that, in the case of either clause
(i) or (ii), if adversely determined could be reasonably expected to result in a
Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
Transactions, written notice thereof together with such other information as may
be reasonably available to Parent or Borrower to enable Lenders and their
counsel to evaluate such matters;
     (g) ERISA. (i) Promptly upon any Responsible Officer of Parent or Borrower
obtaining knowledge of the occurrence of or forthcoming occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action Parent,
Borrower, any of their respective Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by Parent, Borrower, any of their respective
Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Parent, Borrower, any of their respective Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (3) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as Administrative Agent shall
reasonably request;
     (h) Canadian Employee Benefit Plans. Promptly upon any Responsible Officer
of Parent or Borrower obtaining knowledge of: (1) a Canadian Pension Plan
Termination Event; (2) the failure to make a required contribution to or payment
under any Canadian Pension Plan when due; (3) the occurrence of any event which
is reasonably likely to result in a Canadian Credit Party incurring any
liability, fine or penalty with respect to any Canadian Employee Benefit Plan
that could reasonably be expected to result in a Material Adverse Effect;
(4) the establishment of any material new Canadian Employee Benefit Plans or
(5) any change to an existing Canadian Employee Benefit Plan that could
reasonably be expected to result in a Material Adverse Effect; in the notice to
the Administrative Agent of the foregoing, copies of all documentation relating
thereto as Administrative Agent shall reasonably request shall be provided;
     (i) Financial Plan. As soon as practicable and in any event no later than
60 days subsequent to the beginning of each Fiscal Year (beginning with the
Fiscal Year ending December 31, 2012), a consolidated plan and financial
forecast for such Fiscal Year and each Fiscal Year (or portion thereof) through
the final maturity date of the Loans (a “Financial Plan”), including forecasted
consolidated statements of income of Parent for each Fiscal Quarter of such
Fiscal Year (it being understood that the forecasted financial information is
not to be viewed as facts and that actual results during the period or periods
covered by the Financial Plan may differ from such forecasted financial
information and that such differences may be material);
     (j) Insurance Report. As soon as practicable and in any event within
60 days after the last day of each Fiscal Year, a certificate from Borrower’s
insurance broker in form and substance satisfactory to Administrative Agent
outlining all material insurance coverage maintained as of the date of such
certificate by Parent and its Subsidiaries;

-75-



--------------------------------------------------------------------------------



 



     (k) Information Regarding Collateral. Borrower will furnish to Collateral
Agent prompt (and in any event within 30 days of such change) written notice of
any change (i) in any Credit Party’s legal name, (ii) in any Credit Party’s
identity or corporate structure, (iii) in any Credit Party’s jurisdiction of
organization or of the jurisdiction in which its chief executive office is
located or (iv) in any Credit Party’s Federal Taxpayer Identification Number or
state organizational identification number. Borrower agrees not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code, the PPSA or otherwise that are
required in order for Collateral Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral as contemplated in the Collateral Documents. Borrower also agrees
promptly to notify Collateral Agent if any material portion of the Collateral is
damaged or destroyed;
     (l) Annual Collateral Verification. Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(b), Borrower shall deliver to Collateral Agent a certificate of
an Authorized Officer (i) either confirming that there has been no change in the
information required by the Collateral Questionnaire since the date of the
Collateral Questionnaire delivered on the Original Closing Date or the date of
the most recent certificate delivered pursuant to this Section and/or
identifying such changes and (ii) certifying that all Uniform Commercial Code
and PPSA financing statements (including fixtures filings, as applicable) and
all supplemental Intellectual Property Security Agreements or other appropriate
filings, recordings or registrations, have been filed or recorded in each
governmental, municipal or other appropriate office in each jurisdiction
identified in the Collateral Questionnaire or pursuant to clause (i) above to
the extent necessary to effect, protect and perfect the security interests under
the Collateral Documents for a period of not less than 18 months after the date
of such certificate (except as noted therein with respect to any continuation
statements to be filed within such period);
     (m) Other Information. (A) Promptly upon their becoming publicly available,
copies (or e-mail notice) of (i) all financial statements, reports, notices and
proxy statements sent or made available generally by Parent to its security
holders acting in such capacity or by any Subsidiary of Parent to its security
holders other than Parent or another Subsidiary of Parent, (ii) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by Parent or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission, the Ontario Securities Commission or any
other Governmental Authority and (iii) all press releases and other statements
made available generally by Parent or any of its Subsidiaries to the public
concerning material developments in the business of Parent or any of its
Subsidiaries, and (B) such other information and data with respect to the
operations, business affairs and financial condition of Parent or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent or any Lender;
     (n) Certification of Public Information. Parent, Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 5.1 or otherwise
are being distributed through IntraLinks/IntraAgency, SyndTrak or another
relevant website or other information platform (the “Platform”), any document or
notice that Parent or Borrower has indicated contains Non-Public Information
shall not be posted on that portion of the Platform designated for such Public
Lenders. Each of Parent and Borrower agrees to clearly designate all information
provided to Administrative Agent by or on behalf of Parent or Borrower which is
suitable to make available to Public Lenders. If Parent or Borrower has not
indicated whether a document or notice delivered pursuant to this Section 5.1
contains Non-Public Information, Administrative Agent reserves the right to post
such document or notice solely on that portion of the Platform designated for

-76-



--------------------------------------------------------------------------------



 



Lenders who wish to receive material non-public information with respect to
Parent, its Subsidiaries and their respective Securities; and
     (o) Environmental Reports and Audits. As soon as practicable following
receipt thereof, copies of all environmental audits and written reports with
respect to environmental matters at any Facility or that relate to any
environmental liabilities of any Credit Party, in each case that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.
     (p) General. Any financial statement, report, notice, proxy statement,
registration statement, prospectus or other document required to be delivered
pursuant to this Section 5.1 shall be delivered in accordance with Section 10.1
and shall be deemed to have been delivered on the date on which such financial
statement, report, notice, proxy statement, registration statement, prospectus
or other document is posted on the SEC’s website on the Internet at www.sec.gov
and, in each case, such financial statement, report, notice, proxy statement,
registration statement, prospectus or other document is readily accessible to
the Administrative Agent on such date; provided that Parent or Borrower shall
give notice of any such posting to Administrative Agent (who shall then give
notice of any such posting to the Lenders). Furthermore, if any financial
statement, certificate or other information required to be delivered pursuant to
this Section 5.1 shall be required to be delivered on any date that is not a
Business Day, such financial statement, certificate or other information may be
delivered to Administrative Agent on the next succeeding Business Day after such
date.
          5.2 Existence. Except as otherwise permitted under Section 6.8, each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided that no
Credit Party (other than Borrower with respect to existence) or any of its
Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders.
          5.3 Payment of Taxes and Claims. Except for failures that,
individually and in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, each Credit Party will, and will cause each of its
Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (a) adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP shall have been made therefor, and
(b) in the case of a Tax or claim which has or may become a Lien against any of
the Collateral, such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim. No Credit Party
will, nor will it permit any of its Subsidiaries to, file or consent to the
filing of any consolidated income tax return with any Person (other than Parent,
Borrower or any of their respective Subsidiaries).
          5.4 Maintenance of Properties . Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Parent and its Subsidiaries.

-77-



--------------------------------------------------------------------------------



 



          5.5 Insurance. Parent, Borrower and their respective Subsidiaries will
maintain or cause to be maintained, with financially sound and reputable
insurers, such public liability insurance, property damage insurance and
business interruption insurance with respect to liabilities, losses or damage in
respect of the assets, properties and businesses of Parent, Borrower and their
respective Subsidiaries as is customarily carried or maintained under similar
circumstances by Persons of established reputation engaged in similar businesses
in the same or similar locations, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Without
limiting the generality of the foregoing, Parent will maintain or cause to be
maintained (a) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (b) replacement value property
damage insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses in the same or similar
locations. Each such policy of insurance shall (i) name Collateral Agent, on
behalf of the Secured Parties, as an additional insured thereunder as its
interests may appear and (ii) in the case of each property damage insurance
policy, contain a loss payable clause or endorsement, reasonably satisfactory in
form and substance to Collateral Agent, that names Collateral Agent, on behalf
of the Secured Parties, as the loss payee thereunder and provides for at least
thirty days’ prior written notice to Collateral Agent of any modification or
cancellation of such policy; provided that the provisions of the foregoing
sentence shall not apply to any policy of insurance maintained solely for the
purpose of compliance with Applicable Law to the extent that the assets,
properties and businesses that are the subject of such policy are separately the
subject of an insurance policy with respect to which the Parent shall have
satisfied the provision of the foregoing sentence.
          5.6 Books and Records; Inspections. Each Credit Party will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries in conformity in all material respects with
GAAP shall be made of all dealings and transactions in relation to its business
and activities. Each Credit Party will, and will cause each of its Subsidiaries
to, permit any authorized representatives designated by any Lender to visit and
inspect any of the properties of any Credit Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 5.6 and the Administrative Agent shall not exercise such rights more
often than once during any calendar year absent the existence of an Event of
Default. Notwithstanding anything to the contrary in this Section 5.6 or any
other Credit Document, none of Parent or any of its Subsidiaries shall be
required to disclose, permit the inspection, examination or making of copies or
taking of extracts of, or discussion of, any document, information or other
matter (a) that constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to Administrative
Agent or any Lender (or any of their respective representatives) is prohibited
by any Applicable Law or any binding contractual agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.
          5.7 [Reserved].
          5.8 Compliance with Laws. Each Credit Party will comply, and shall
cause each of its Subsidiaries to comply, with the requirements of all
Applicable Law, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws), non-compliance with which could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

-78-



--------------------------------------------------------------------------------



 



          5.9 Environmental.
     (a) Environmental Disclosure. Parent will deliver to Administrative Agent
and Lenders:
     (i) as soon as practicable following receipt thereof, copies of all written
reports of environmental audits, investigations or analyses of any kind or
character, whether prepared by personnel of Parent, Borrower or any of their
respective Subsidiaries or, to the extent in Parent’s, Borrower’s or any of
their respective Subsidiaries’ possession or control, by independent
consultants, Governmental Authorities or any other Persons, with respect to
significant environmental matters at any Facility or with respect to any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;
     (ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any Governmental
Authority under any applicable Environmental Laws that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
(2) any response or remedial action taken by Parent or any other Person as a
result of (A) any Hazardous Materials at a Facility the existence of which could
reasonably be expected to result in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, (3) Parent’s or Borrower’s
discovery of any occurrences or conditions at any Facility that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect, and (4) Parent’s or Borrower’s discovery of any occurrence or condition
on any real property adjoining or in the vicinity of any Facility that could
cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect;
     (iii) as soon as practicable following the sending or receipt thereof by
Parent, Borrower or any of their respective Subsidiaries, a copy of any and all
written communications to or from any Governmental Authority or third party
claimant or their representatives with respect to any Environmental Claims that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;
     (iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Parent, Borrower or any of their
respective Subsidiaries that could reasonably be expected to (A) expose Parent,
Borrower or any of their respective Subsidiaries to, or result in, Environmental
Claims that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (B) adversely affect the ability of
Parent, Borrower or any of their respective Subsidiaries to maintain in full
force and effect Governmental Authorizations required under any Environmental
Laws for their respective operations, the absence of which could reasonably be
expected to result in a Material Adverse Effect and (2) any proposed action to
be taken by Parent, Borrower or any of their respective Subsidiaries to modify
current operations in a manner that could reasonably be expected to subject
Parent, Borrower or any of their respective Subsidiaries to any additional
obligations or requirements under any Environmental Laws, to the extent any such
obligation or requirement could reasonably be expected to result in a Material
Adverse Effect; and
     (v) with reasonable promptness, such other documents and information as
from time to time may be reasonably requested by Administrative Agent in
relation to any matters disclosed pursuant to this Section 5.9(a).

-79-



--------------------------------------------------------------------------------



 



     (b) Environmental Matters. Each Credit Party shall promptly take, and shall
cause each of its Subsidiaries promptly to take, any and all actions necessary
to (i) cure any violation of applicable Environmental Laws by such Credit Party
or its Subsidiaries that could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, and (ii) make an appropriate
response to any Environmental Claim against such Credit Party or any of its
Subsidiaries and discharge any obligations it may have to any Person thereunder
where failure to do so could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, except in each case to the extent such
Credit Party or Subsidiary is contesting such violation, Environmental Claim or
obligation in good faith and by proper proceedings and appropriate reserves are
being maintained in accordance with GAAP.
          5.10 Subsidiaries.
     (1) (a) At any time that any Term Loan Commitments or Term Loans are
outstanding, in the event that any Person becomes a Domestic Subsidiary of
Parent (other than a Subsidiary that is, or would be, an Excluded Subsidiary),
Parent and Borrower shall: (I) promptly cause such Domestic Subsidiary to become
a Guarantor hereunder and a Grantor under the Pledge and Security Agreement by
executing and delivering to Administrative Agent and Collateral Agent a
Counterpart Agreement and a Pledge Supplement (as defined in the Pledge and
Security Agreement), and (II) take all such actions and execute and deliver, or
cause to be executed and delivered, all such documents, instruments, agreements,
and certificates as are similar to those described in Sections 3.1(b), 3.1(f),
3.1(h) and 3.1(i) of the Original Credit Agreement.
          (b) At such time that neither any Term Loan Commitments nor Term Loans
are outstanding, in the event that any Person becomes a Domestic Subsidiary of
Parent, Parent and Borrower may, in their discretion, but shall not be required
to: (I) cause such Domestic Subsidiary to become a Guarantor hereunder and a
Grantor under the Pledge and Security Agreement by executing and delivering to
Administrative Agent and Collateral Agent a Counterpart Agreement and a Pledge
Supplement (as defined in the Pledge and Security Agreement), and (II) take all
such actions and execute and deliver, or cause to be executed and delivered, all
such documents, instruments, agreements, and certificates as are similar to
those described in Sections 3.1(b), 3.1(f), 3.1(h) and 3.1(i) of the Original
Credit Agreement.
     (2) (a) At any time that any Term Loan Commitments or Term Loans are
outstanding, in the event that any Person becomes a Foreign Subsidiary of
Borrower (other than a Subsidiary that is, or would be, an Excluded Subsidiary),
and the ownership interests of such Foreign Subsidiary are directly owned by
Borrower or by any Guarantor that is a Domestic Subsidiary thereof, Borrower
shall, or shall cause such Domestic Subsidiary to: (I) deliver all such
documents, instruments, agreements, and certificates as are similar to those
described in Section 3.1(b) of the Original Credit Agreement, and (II) take all
of the actions referred to in Section 3.1(f)(i) of the Original Credit Agreement
necessary to grant and to perfect a First Priority Lien in favor of Collateral
Agent, for the benefit of Secured Parties, under the Pledge and Security
Agreement (subject to the limitations set forth therein) in 65% of such
ownership interests that is voting stock and 100% of such ownership interest
that is not voting stock.
          (b) At such time that neither any Term Loan Commitments nor Term Loans
are outstanding, in the event that any Person becomes a Foreign Subsidiary of
Borrower, and the ownership interests of such Foreign Subsidiary are directly
owned by Borrower or by any Guarantor that is a Domestic Subsidiary thereof,
Borrower may in its discretion, but shall not be required to: (I) cause such
Domestic Subsidiary to, deliver all such documents, instruments, agreements, and
certificates as are similar to those described in Section 3.1(b) of the Original
Credit Agreement, and (II) take all of the actions referred to in
Section 3.1(f)(i) of the Original Credit Agreement necessary to grant and to
perfect a First Priority Lien in favor of Collateral Agent, for the benefit of
Secured Parties, under the Pledge and Security Agreement

-80-



--------------------------------------------------------------------------------



 



(subject to the limitations set forth therein) in 65% of such ownership
interests that is voting stock and 100% of such ownership interest that is not
voting stock.
     (3) (a) At any time that any Term Loan Commitments or Term Loans are
outstanding, in the event that any Person becomes a Foreign Subsidiary of Parent
(but not a Subsidiary of Borrower) (other than a Subsidiary that is, or would
be, an Excluded Subsidiary), Parent shall: (I) promptly cause such Subsidiary to
become a Guarantor (and to deliver (x) a Canadian Guarantee in respect of any
such Foreign Subsidiary that is a Canadian Credit Party satisfying clause (i) of
the definition thereof, (y) a Barbados Guarantee in respect of any such Foreign
Subsidiary that is a Barbados Credit Party and (z) a Counterpart Agreement in
form and substance sufficient to create a binding Guarantee of the Obligations
by each such Foreign Subsidiary not meeting the requirements of clauses (x) and
(y) above) and a Grantor under the Collateral Documents (and to deliver (x) the
Canadian Pledge and Security Agreement in respect of any such Foreign Subsidiary
that is a Canadian Credit Party satisfying clause (i) of the definition thereof,
(y) the Barbados Security Documents in respect of any such Foreign Subsidiary
that is a Barbados Credit Party and (z) such agreement or agreements under the
laws of the jurisdiction of organization of such Foreign Subsidiary as are
analogous to the Collateral Documents described under clauses (x) and
(y) above), and (II) take all such actions and execute and deliver, or cause to
be executed and delivered, all such documents, instruments, agreements, and
certificates as are similar to those described in Sections 3.1(b), 3.1(f),
3.1(h) and 3.1(i) of the Original Credit Agreement.
          (b) At such time that neither any Term Loan Commitments nor Term Loans
are outstanding, in the event that any Person becomes a Foreign Subsidiary of
Parent (but not a Subsidiary of Borrower), Parent may in its discretion, but
shall not be required to: (I) cause such Subsidiary to become a Guarantor (and
to deliver (x) a Canadian Guarantee in respect of any such Foreign Subsidiary
that is a Canadian Credit Party satisfying clause (i) of the definition thereof,
(y) a Barbados Guarantee in respect of any such Foreign Subsidiary that is a
Barbados Credit Party and (z) a Counterpart Agreement in form and substance
sufficient to create a binding Guarantee of the Obligations by each such Foreign
Subsidiary not meeting the requirements of clauses (x) and (y) above) and a
Grantor under the Collateral Documents (and to deliver (x) the Canadian Pledge
and Security Agreement in respect of any such Foreign Subsidiary that is a
Canadian Credit Party satisfying clause (i) of the definition thereof, (y) the
Barbados Security Documents in respect of any such Foreign Subsidiary that is a
Barbados Credit Party and (z) such agreement or agreements under the laws of the
jurisdiction of organization of such Foreign Subsidiary as are analogous to the
Collateral Documents described under clauses (x) and (y) above), and (II) take
all such actions and execute and deliver, or cause to be executed and delivered,
all such documents, instruments, agreements, and certificates as are similar to
those described in Sections 3.1(b), 3.1(f), 3.1(h) and 3.1(i) of the Original
Credit Agreement.
     (4) With respect to each such Subsidiary described in paragraph (1) through
(3) of this Section 5.10, Borrower shall promptly send to Administrative Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Subsidiary of Borrower, and (ii) all of the data required
to be set forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of
Borrower, and such written notice shall be deemed to supplement Schedules 4.1
and 4.2 for all purposes hereof.
     (5) Notwithstanding anything in this Section 5.10 to the contrary, in no
event shall (i) any Subsidiary that is otherwise prohibited by Applicable Law
from guaranteeing the Obligations or pledging its assets in support of the
Obligations be required to execute a Counterpart Agreement or any Collateral
Document or take any other action set forth in paragraph (1), (2) or (3) of this
Section 5.10 (including, without limitation, Biovail Insurance) and
(ii) Borrower or any Guarantor be required to pledge the Equity Interests of any
Subsidiary in support of the Obligations if such pledge is otherwise prohibited
by Applicable Law.

-81-



--------------------------------------------------------------------------------



 



     (6) Notwithstanding anything in this Agreement or any other Credit Document
to the contrary (including this Section 5.10 and Sections 5.11 and 5.13), no
Credit Document shall require the creation or perfection of pledges of or
security interests in, or the obtaining of title insurance, legal opinions or
other deliverables with respect to, particular assets of the Credit Parties, if,
and for so long as, Administrative Agent, in consultation with Borrower,
determines in writing that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining such title insurance, legal
opinions or other deliverables in respect of such assets (taking into account
any adverse tax consequences to Parent, Borrower and their respective
Subsidiaries (including the imposition of withholding or other material taxes)),
shall be excessive in view of the benefits to be obtained by the Secured Parties
therefrom. Administrative Agent may grant extensions of time for the creation
and perfection of security interests in or the obtaining of title insurance,
legal opinions or other deliverables with respect to particular assets or the
provision of the Guarantee (or any other guarantee in support of the
Obligations) by any Subsidiary where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the other
Credit Documents.
          5.11 Additional Material Real Estate Assets. In the event that any
Credit Party acquires a Material Real Estate Asset or a Real Estate Asset owned
or leased on the Restatement Date becomes a Material Real Estate Asset and such
interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
such Credit Party shall promptly take all such actions and execute and deliver,
or cause to be executed and delivered, all such mortgages, documents,
instruments, agreements, opinions and certificates similar to those described in
Sections 3.1(h) and 3.1(i) of the Original Credit Agreement with respect to each
such Material Real Estate Asset that Collateral Agent shall reasonably request
to create in favor of Collateral Agent, for the benefit of Secured Parties, a
valid and, subject to any filing and/or recording referred to herein, perfected
First Priority security interest in such Material Real Estate Asset. In addition
to the foregoing, Parent or Borrower shall, at the request of Collateral Agent,
deliver, from time to time, to Collateral Agent such appraisals as are required
by Applicable Law of Material Real Estate Assets with respect to which
Collateral Agent has been granted a Lien.
          5.12 [Reserved].
          5.13 Further Assurances. At any time or from time to time, each Credit
Party will, at its expense, promptly execute, acknowledge and deliver such
further documents and do such other acts and things as Administrative Agent or
Collateral Agent may reasonably request in order to effect fully the purposes of
the Credit Documents. In furtherance and not in limitation of the foregoing,
each Credit Party shall take such actions as Administrative Agent or Collateral
Agent may reasonably request from time to time to ensure that the Obligations
are guarantied by the Guarantors and are secured by substantially all of the
assets of Parent, Borrower and the other Guarantors (subject to the limitations
contained herein and in the other Credit Documents).
          5.14 Maintenance of Ratings. At all times, Borrower shall use
commercially reasonable efforts to maintain (x) a corporate family rating issued
by Moody’s and a corporate credit rating issued by S&P and (y) public ratings
issued by Moody’s and S&P with respect to its senior secured debt.
          5.15 Post-Closing Matters. Parent, Borrower and their respective
Subsidiaries, as applicable, agree to execute and deliver the documents and take
the actions set forth on Schedule 5.15, in each case within the time limits
specified on such schedule (unless Administrative Agent, in its sole and
absolute discretion, shall have agreed to any particular longer period).
          5.16 Canadian Employee Benefit Plans. Each Canadian Credit Party
shall:

-82-



--------------------------------------------------------------------------------



 



     (a) with respect to each Canadian Pension Plan, pay all contributions,
premiums and payments when due in accordance with its terms and applicable law;
and
     (b) promptly deliver to the Administrative Agent copies of: (A) annual
information returns, actuarial valuations and any other reports which have been
filed with a Governmental Authority with respect to each Canadian Pension Plan;
and (B) any direction, order, notice, ruling or opinion that a Canadian Credit
Party may receive from a Governmental Authority with respect to any Canadian
Employee Benefit Plan.
          5.17 Cooperation. On or prior to 75 days after the applicable
Acquisition (the “Delivery Date”), Parent will, or will cause Borrower to,
deliver to the Administrative Agent the following regarding each entity or
business that has been acquired in connection with each Acquisition that has
been consummated (each such entity, an “Acquired Entity”): (a) audited
statements of assets acquired and liabilities assumed of the Acquired Entity as
of December 31, 2010, (b) audited statements of revenue and direct expenses of
the Acquired Entity for the year ended December 31, 2010, and (c) abbreviated
unaudited financial statements for the Acquired Entity for the applicable
interim periods.
SECTION 6. NEGATIVE COVENANTS
     Each Credit Party covenants and agrees that, so long as any Commitment is
in effect and until payment in full of all principal of and interest on each
Loan and all fees, expenses and other amounts (other than contingent amounts not
yet due) payable under any Credit Document and cancellation or expiration of all
Letters of Credit, such Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.
          6.1 Indebtedness. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or guaranty,
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
     (a) the Obligations;
     (b) Senior Notes in an aggregate principal amount not to exceed
$4,350,000,000;
     (c) Indebtedness of any Subsidiary of Parent to Parent or any other such
Subsidiary or of Parent to any of its Subsidiaries; provided that (i) all such
Indebtedness, if owed to a Credit Party, shall be evidenced by the Intercompany
Note or another promissory note and shall be subject to a First Priority Lien
pursuant to the applicable Collateral Document, (ii) all such Indebtedness owing
by a Credit Party to a Subsidiary that is not a Credit Party shall be unsecured
and subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of a subordination agreement with respect to such
Indebtedness substantially in the form of Exhibit J-2 among the Credit Parties
and such Subsidiaries party to such Indebtedness and (iii) in respect of any
Indebtedness owing by a Subsidiary that is not a Credit Party to a Credit Party,
such Indebtedness is permitted as an Investment under the proviso to
Section 6.6(d);
     (d) Indebtedness incurred by Parent, Borrower or any of their respective
Subsidiaries arising from agreements providing for indemnification, adjustment
of purchase price or similar obligations (including Indebtedness consisting of
the deferred purchase price of property acquired in a Permitted Acquisition) or
from guaranties or letters of credit, surety bonds, performance bonds or similar
obligations securing the performance of Parent, Borrower or any such Subsidiary
pursuant to such agreements, in connection with Permitted Acquisitions or
permitted dispositions of any business, assets or Subsidiary of Parent, Borrower
or any of their respective Subsidiaries;

-83-



--------------------------------------------------------------------------------



 



     (e) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;
     (f) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;
     (g) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees of and licensees to and of Parent, Borrower
and their respective Subsidiaries;
     (h) guaranties by Parent of Indebtedness of a Subsidiary of Parent or
guaranties by a Subsidiary of Parent of Indebtedness of Parent or any other such
Subsidiary, in each case with respect to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.1; provided that (i) if the Indebtedness
that is being guarantied is unsecured and/or subordinated to the Obligations,
the guaranty thereof shall be unsecured and/or subordinated to the Obligations
to the same extent and (ii) in respect of any guaranty by a Credit Party of
Indebtedness of a Subsidiary that is not a Credit Party, such guaranty is
permitted as an Investment under Section 6.6(d);
     (i) Indebtedness described in Schedule 6.1 (other than Indebtedness
described in clauses (a) or (b) of this Section 6.1);
     (j) Indebtedness of Parent or its Subsidiaries with respect to Capital
Leases or purchase money Indebtedness in an aggregate principal amount at any
time outstanding not to exceed the greater of (x) $50,000,000 and (y) 0.50% of
Consolidated Total Assets; provided, any such Indebtedness shall be secured only
by the asset acquired in connection with the incurrence of such Indebtedness;
     (k) Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Subsidiary of Parent or Indebtedness
attaching to assets that are acquired by Parent or any of its Subsidiaries, in
each case after the Restatement Date; provided that (x) on a Pro Forma Basis
(including, for the avoidance of doubt, Subordinated Indebtedness) after giving
effect to the incurrence of such Indebtedness (including the use of proceeds
thereof), the Leverage Ratio of Parent shall be less than or equal to 4.50 to
1.00, as of the last day of the most recently ended Fiscal Quarter for which
financial statements were required to have been delivered pursuant to
Section 5.1(a) or (b), (y) such Indebtedness existed at the time such Person
became a Subsidiary or at the time such assets were acquired and, in each case,
was not created in anticipation thereof and (z) such Indebtedness is not
guaranteed in any respect by Parent or any Subsidiary (other than by any such
Person that so becomes a Subsidiary);
     (l) Indebtedness representing the deferred purchase price of property
(including Intellectual Property) or services, including earn-out obligations,
purchase price adjustments, escrow arrangements or other arrangements
representing deferred payments incurred in connection with the acquisition of
equity or assets permitted or consented to hereunder;
     (m) (i) Indebtedness under any Hedge Agreement (and any guarantees
thereof), (ii) Indebtedness under any Cash Management Agreement (and any
guarantees thereof) and (iii) Indebtedness arising under any Currency Agreement
or Interest Rate Agreement (and, in each case, any guarantees thereof),
including any extensions thereof and such increases, if any, as shall result
when the underlying obligations of such agreements are marked to market or
increased to address accrued interest on the obligation relating to such
agreement;

-84-



--------------------------------------------------------------------------------



 



     (n) Indebtedness in respect of performance and surety bonds and completion
guarantees provided by Parent or any of its Subsidiaries;
     (o) Indebtedness of Parent or any Subsidiary as an account party in respect
of trade letters of credit;
     (p) [Reserved];
     (q) other Indebtedness (including, for the avoidance of doubt, Subordinated
Indebtedness) of Parent, Borrower and their respective Subsidiaries; provided
that on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness (including the use of proceeds thereof including, without
limitation, after the date of incurrence or issuance of any such Indebtedness
pursuant to any escrow arrangement, delayed draw, delayed closing or similar or
analogous arrangement), (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) the Leverage Ratio of Parent shall
be less than or equal to 4.50 to 1.00, as of the last day of the most recently
ended Fiscal Quarter for which financial statements were required to have been
delivered pursuant to Section 5.1(a) or (b);
     (r) provided that no Default or Event of Default has occurred and is
continuing or would result therefrom, the incurrence or issuance by Parent or
any Subsidiary of Parent of Indebtedness which serves to extend, replace,
refund, renew, defease or refinance any Indebtedness incurred as permitted under
clause (b), (i), (j), (k), (l), (r), (s), (t) or (v) of this Section 6.1 or any
Indebtedness issued to so extend, replace, refund, renew, defease or refinance
such Indebtedness, or any Indebtedness, including additional Indebtedness,
incurred to pay premiums (including tender premiums), defeasance costs and fees
and expenses in connection therewith (the “Refinancing Indebtedness”); provided,
however, that such Refinancing Indebtedness:
     (1) has a final maturity date later than the date that is 91 days after the
latest Revolving Commitment Termination Date, and has a weighted average life to
the date of the latest Revolving Commitment Termination Date that is not less
than the weighted average life to the date of the latest Revolving Commitment
Termination Date of the Indebtedness being extended, replaced, renewed,
defeased, refunded or refinanced,
     (2) to the extent such Refinancing Indebtedness extends, replaces, refunds,
renews, defeases or refinances (x) Indebtedness subordinated or pari passu to
the Obligations, such Refinancing Indebtedness is subordinated or pari passu to
the Obligations at least to the same extent (as determined in good faith by the
board of directors of Parent or Borrower) as the Indebtedness being extended,
replaced, renewed, defeased, refinanced or refunded or (y) Disqualified Equity
Interests such Refinancing Indebtedness must be Disqualified Equity Interests,
     (3) shall have direct and contingent obligors that are the same as (or, in
the case of contingent obligors, no more expansive than) the direct and
contingent obligors, respectively, of the refinanced Indebtedness, or
     (4) shall not be secured by any assets that were not required to be used to
secure the Indebtedness being extended, replaced, renewed, defeased, refunded or
refinanced;
     (s) Permitted Secured Notes;

-85-



--------------------------------------------------------------------------------



 



     (t) Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, death, disability or other employee benefits or property,
casualty or liability insurance or self-insurance, or other Indebtedness
regarding workers’ compensation claims pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;
     (u) Indebtedness of Parent or any of its Subsidiaries consisting of (x) the
financing of insurance premiums or (y) take-or-pay obligations contained in
supply arrangements, in each case, incurred in the ordinary course of business;
and
     (v) Indebtedness of Subsidiaries of Parent (other than Biovail Insurance
and any other such Subsidiary that is not permitted by Applicable Law to
guaranty the Obligations) that are not Credit Parties and that are organized
under the laws of any jurisdiction other than the United States of America
consisting of working capital credit facilities in an aggregate principal amount
at any time outstanding under this clause (v) not to exceed the greatest of
(i) 2.5% of the total revenues for the four Fiscal Quarter period most recently
ended, (ii) 2.5% of the consolidated total assets, as determined in accordance
with GAAP, as of the applicable date of determination, in each case of subclause
(i) and (ii), of all Subsidiaries of Parent (other than Biovail Insurance and
any other such Subsidiary that is not permitted by Applicable Law to guaranty
the Obligations) that are not Credit Parties, and (iii) $40,000,000.
          6.2 Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Parent, Borrower or any of their respective Subsidiaries, whether
now owned or hereafter acquired, or any income, profits or royalties therefrom,
or file or permit the filing of any financing statement or other similar notice
of any Lien with respect to any such property, asset, income, profits or
royalties under the UCC of any State, the PPSA of any province or territory or
under any similar recording or notice statute or under any applicable
intellectual property laws, rules or procedures, except:
     (a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;
     (b) Liens for Taxes not yet due and payable or that are being contested in
accordance with Section 5.3;
     (c) statutory Liens of landlords, banks (and rights of set-off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section
430(k) of the Internal Revenue Code or ERISA or a violation of Section 436 of
the Internal Revenue Code or, in respect of a Canadian Credit Party, a Lien
imposed pursuant to pension benefits standards legislation; provided that, in
each case, such Liens shall be governed by Sections 5.1(g), 5.1(h), 8.1(j) and
8.1(k) and not this Section 6.2), in each case incurred in the ordinary course
of business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of five
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts;
     (d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government

-86-



--------------------------------------------------------------------------------



 



contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), so long as no foreclosure, sale or similar proceedings
have been commenced with respect to any portion of the Collateral on account
thereof;
     (e) easements, rights of way, restrictions, encroachments, encumbrances and
other minor defects or irregularities in title, in each case which do not and
will not interfere in any material respect with the ordinary conduct of the
business of Parent, Borrower or any of their respective Subsidiaries;
     (f) any interest or title of a lessor, lessee, sublessor or sublessee under
any lease or sublease permitted hereunder and any interest or title of a
licensor, licensee, sublicensor or sublicensee under any license or sublicense
permitted hereunder;
     (g) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by Parent, Borrower or any of their respective
Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;
     (h) purported Liens evidenced by the filing of precautionary UCC or PPSA
financing statements (or any similar precautionary filings) relating solely to
operating leases of personal property entered into in the ordinary course of
business;
     (i) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (j) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property;
     (k) outbound licenses of patents, copyrights, trademarks and other
Intellectual Property rights granted by Parent, Borrower or any of their
respective Subsidiaries in the ordinary course of business and not interfering
in any material respect with the ordinary conduct of, or materially detracting
from the aggregate value of, the business of Parent, Borrower or such Subsidiary
(taking into account the value of the license as well);
     (l) Liens described in Schedule 6.2 or on a title report delivered pursuant
to Section 3.1(e)(iii) of the Original Credit Agreement and any modifications,
renewals and extensions thereof and any Lien granted as a replacement or
substitute therefor; provided that (x) such Lien shall not apply to any other
property or asset of Parent or any Subsidiary other than improvements thereon or
proceeds from the disposition of such asset and (y) such Lien shall secure only
those obligations which it secures on the date hereof and any refinancing,
extensions, renewals or replacements thereof that do not increase the
outstanding principal amount thereof (except by an amount not greater than
accrued and unpaid interest with respect to such original obligations and any
premium, fees, costs and expenses incurred in connection with such extension,
renewal or refinancing) and, in the case of any such obligations constituting
Indebtedness, that are permitted under Section 6.1(r) as Refinancing
Indebtedness in respect thereof;
     (m) Liens securing Indebtedness permitted pursuant to Section 6.1(j) (and
any Refinancing Indebtedness in respect thereof permitted under Section 6.1(r));
provided, any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness;

-87-



--------------------------------------------------------------------------------



 



     (n) Liens securing Indebtedness permitted by Sections 6.1(k) (and any
Refinancing Indebtedness in respect thereof permitted under Section 6.1(r)),
provided any such Lien shall encumber only those assets which secured such
Indebtedness at the time such assets were acquired by Parent or its
Subsidiaries;
     (o) other Liens on assets other than the Collateral securing obligations in
an aggregate principal amount not to exceed $50,000,000;
     (p) Liens securing Indebtedness permitted by Section 6.1(m);
     (q) Liens arising out of judgments, decrees, orders or awards that do not
constitute an Event of Default under Section 8.1(h);
     (r) Liens securing Indebtedness permitted by Sections 6.1(q) and (s);
provided that either (x) on a pro forma basis after giving effect to the
incurrence of such Indebtedness (and the use of proceeds thereof) the Secured
Leverage Ratio of Parent shall be less than or equal to 1.00 to 1.0, as of the
last day of the most recently ended Fiscal Quarter for which financial
statements were required to have been delivered pursuant to Section 5.1(a) or
(b), as applicable, in each case, as if such Indebtedness had been outstanding
on the last day of such Fiscal Quarter or (y) if Revolving Loans are outstanding
under this Agreement, the Cash proceeds of Indebtedness secured by such Liens
are applied to prepay Revolving Loans in accordance with Section 2.15;
     (s) Liens on assets of any Subsidiary of Parent (other than Biovail
Insurance and any other such Subsidiary that is not permitted by Applicable Law
to guaranty the Obligations) that is not a Credit Party and that is organized in
a jurisdiction other than the United States of America to the extent such Liens
secure Indebtedness of such Subsidiary permitted under Section 6.1(v);
     (t) Liens granted by any Canadian Credit Party to a landlord to secure the
payment of rent and other obligations under a lease with such landlord for
premises situated in the Province of Québec; provided that such Lien (i) is
limited to the tangible assets located at or about such leased premises and
(ii) is incurred in the ordinary course of business (a) for amounts not yet
overdue or (b) for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of five days) are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;
     (u) Liens arising by reason of deposits necessary to obtain standby letters
of credit in the ordinary course of business;
     (v) Liens in connection with repurchase obligations referred to in clause
(vi) of the definition of the term “Cash Equivalents”;
     (w) in connection with the sale or transfer of any Equity Interests or
other assets in a transaction permitted by Section 6.8, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;
     (x) in the case of any Joint Venture, any put and call arrangements related
to its Equity Interests set forth in its Organizational Documents or any related
joint venture or similar agreement;

-88-



--------------------------------------------------------------------------------



 



          (y) Liens in the nature of the right of setoff in favor of
counterparties to contractual agreements with Parent or any of its Subsidiaries
in the ordinary course of business; and
          (z) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business.
provided, however, that no reference herein to Liens permitted hereunder
(including Permitted Liens), including any statement or provision as to the
acceptability of any Liens (including Permitted Liens), shall in any way
constitute or be construed as to provide for a subordination of any rights of
the Agents, Lenders or other Secured Parties hereunder or arising under any of
the other Credit Documents in favor of such Liens.
          6.3 No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale or
other sale or disposition permitted by Section 6.8, (b) restrictions by reason
of customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be),
(c) restrictions and conditions imposed by law, and (d) restrictions identified
on Schedule 6.3, no Credit Party nor any of its Subsidiaries shall enter into
any agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations.
          6.4 Restricted Junior Payments. No Credit Party shall, nor shall it
permit any of its Subsidiaries through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except for:
          (a) the declaration and payment of dividends or the making of other
distributions by any Subsidiary of Parent ratably to its direct equity holders;
          (b) the redemption, repurchase, retirement, defeasance or other
acquisition of any Equity Interests, including any accrued and unpaid dividends
thereon, or Subordinated Indebtedness of Parent or any Equity Interests of any
direct or indirect parent company of Parent, in exchange for, or out of the
proceeds of, the substantially concurrent sale (other than to a Subsidiary) of,
Equity Interests of Parent or any direct or indirect parent company of Parent to
the extent contributed to Parent (in each case, other than any Disqualified
Equity Interests) or Subordinated Indebtedness incurred under Section 6.1;
provided that any such Subordinated Indebtedness shall be Refinancing
Indebtedness;
          (c) refinancings of Indebtedness permitted by Section 6.1;
          (d) any Restricted Junior Payment to pay for the repurchase,
retirement or other acquisition or retirement for value of Equity Interests
(other than Disqualified Equity Interests) of Parent held by any future, present
or former employee, director, officer or consultant of Parent or any of its
Subsidiaries or any direct or indirect parent companies pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement (including, for the avoidance of doubt, any principal
and interest payable on any notes issued by Parent or any direct or indirect
parent company of Parent in connection with any such repurchase, retirement or
other acquisition), or any stock subscription or shareholder agreement,
including

-89-



--------------------------------------------------------------------------------



 



any Equity Interest rolled over by management of Parent or any direct or
indirect parent company of Parent in connection with the 2010 Transactions;
provided, that the aggregate amount of Restricted Junior Payments made under
this clause (d) shall not exceed in any calendar year $25,000,000 (with unused
amounts for any year being carried over to the next succeeding year, but not to
any subsequent year, and the permitted amount for each year shall be used prior
to any amount carried over from the previous year); provided further that such
amount in any calendar year may be increased by an amount not to exceed:
     (i) the cash proceeds of key man life insurance policies received by Parent
or its Subsidiaries after the Original Closing Date; less
     (ii) the amount of any Restricted Junior Payments previously made with the
cash proceeds described in subclause (i) of this clause (d);
          (e) cashless repurchases of Equity Interests deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;
          (f) cash payments in lieu of issuing fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Parent or any direct or indirect parent
company of Parent;
          (g) so long as no Default or Event of Default has occurred and is
continuing, (i) Parent may repurchase shares of Parent’s common stock within six
months before or after any conversion date for the Parent Convertible Notes,
which repurchases may be in an aggregate amount not to exceed the number of
shares of Parent’s common stock delivered upon conversion of the Parent
Convertible Notes on such conversion date and (ii) Parent may repurchase shares
of Parent’s common stock within six months before or after the settlement of any
written call option agreements entered into in connection with the issuance of
the Borrower Convertible Notes, which repurchases may be in an aggregate amount
not to exceed the number of shares of Parent’s common stock delivered upon
settlement of such written call options;
          (h) other Restricted Junior Payments in an aggregate amount taken
together with all other Restricted Junior Payments made pursuant to this clause
(i) not to exceed $400,000,000 (reduced on a dollar for dollar basis by
outstanding Investments pursuant to clause (i) of Section 6.6, other than
Investments under such clause made using the CNI Growth Amount) at any time;
provided that such amount shall be increased (but not decreased) by the CNI
Growth Amount as in effect immediately prior to the time of making of such
Restricted Junior Payment.
Notwithstanding anything else in this Agreement to the contrary, Parent and
Borrower shall not be permitted to make any Restricted Junior Payment pursuant
to Section 6.5(g) or (h) at any time Term Loan Commitments or Term Loans are
outstanding under this Agreement, other than Restricted Junior Payments in an
aggregate amount not exceeding $150,000,000.
          6.5 Restrictions on Subsidiary Distributions. Except as provided
herein, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Parent to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Equity Interests owned by Parent or any other Subsidiary of Parent,
(b) repay or prepay any Indebtedness owed by such Subsidiary to Parent or any
other Subsidiary of Parent, (c) make loans or advances to Parent or any other
Subsidiary of Parent, or (d) transfer, lease or license any of its property or
assets to Parent or any other

-90-



--------------------------------------------------------------------------------



 



Subsidiary of Parent other than restrictions (i) imposed by law or by any Credit
Document, (ii) in agreements evidencing Indebtedness permitted by Section 6.1(k)
that impose restrictions on the property so acquired, and any amendments,
modifications, extensions or renewals thereof (including any such extension or
renewal arising as a result of an extension, renewal or refinancing of any
Indebtedness containing such restriction or condition) that do not materially
expand the scope of any such restriction or condition taken as a whole, (iii) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, Joint Venture agreements and similar
agreements entered into in the ordinary course of business, (iv) that are or
were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Equity Interests not otherwise
prohibited under this Agreement, (v) in the case of any Subsidiary that is not
directly or indirectly wholly owned by Parent, restrictions and conditions
imposed by its Organizational Documents or any related joint venture,
shareholders’ or similar agreement; provided that such restrictions and
conditions apply only to such Subsidiary and to any Equity Interests in such
Subsidiary, or (vi) identified on Schedule 6.5, and any amendments,
modifications, extensions or renewals thereof (including any such extension or
renewal arising as a result of an extension, renewal or refinancing of any
Indebtedness containing such restriction or condition) that do not materially
expand the scope of any such restriction or condition taken as a whole.
          6.6 Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:
          (a) Investments in Cash and Cash Equivalents;
          (b) equity Investments owned as of the Restatement Date in any
Subsidiary and Investments made after the Restatement Date in Borrower and any
Guarantor;
          (c) Investments (i) received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business and
(ii) consisting of deposits, prepayments and other credits to suppliers made in
the ordinary course of business consistent with the past practices of Parent,
Borrower or any of their respective Subsidiaries, as applicable;
          (d) intercompany loans and advances to the extent permitted under
Section 6.1(c) and other Investments in (including Guarantees by Credit Parties
of Indebtedness of) Subsidiaries of Parent which are not Guarantors; provided
that such Investments in Subsidiaries other than Credit Parties, to the extent
made by any Credit Party, shall not exceed at any time an aggregate amount of
$100,000,000;
          (e) [reserved];
          (f) loans and advances to employees of Parent, Borrower and their
respective Subsidiaries made in the ordinary course of business in an aggregate
principal amount not to exceed $25,000,000;
          (g) Permitted Acquisitions permitted under Section 6.8;
          (h) Investments described in Schedule 6.6 and any modification,
replacement, renewal or extension thereof to the extent not involving an
additional Investment;
          (i) other Investments in an aggregate amount not to exceed
$400,000,000 (reduced on a dollar for dollar basis by Restricted Junior Payments
pursuant to clause (h) of Section 6.4, other than Restricted Junior Payments
under such clause made using the CNI Growth Amount) at

-91-



--------------------------------------------------------------------------------



 



any time outstanding; provided that, (i) such amount shall be increased (but not
decreased) by the CNI Growth Amount as in effect immediately prior to the time
of making of such Investments and (ii) at any time Term Loan Commitments or Term
Loans are outstanding under this Agreement, the aggregate amount of such
Investments, together with Investments permitted under Section 6.6(g) (other
than the Acquisitions), shall not exceed $100,000,000;
          (j) Investments represented by (i) any Hedge Agreement (and any
guarantees thereof), (ii) any Cash Management Agreement (and any guarantees
thereof) and (iii) any Interest Rate Agreement or Currency Agreement (and any
guarantees thereof);
          (k) Investments received in connection with the disposition of any
asset permitted by Section 6.8;
          (l) Investments (which may take the form of asset contributions) in
(x) Joint Ventures consisting primarily of a Prescription Drug Business,
(y) Joint Ventures involving Parent’s and/or its Subsidiaries’ dermatology
business in an aggregate amount not to exceed $250,000,000 and/or (z) other
Joint Ventures in an aggregate amount not to exceed $200,000,000; provided that,
at any time Term Loan Commitments or Term Loans are outstanding under this
Agreement, Investments under this clause (l) shall not be permitted;
          (m) Investments of any Person existing at the time such Person becomes
a Subsidiary of Parent or consolidates or merges with Parent or any of its
Subsidiaries (including in connection with a Permitted Acquisition) and any
modification, replacement, renewal or extension thereof to the extent not
involving an additional Investment so long as such Investments were not made in
contemplation of such Person becoming a Subsidiary of Parent or of such
consolidation or merger; and
          (n) extensions of trade credit in the ordinary course of business.
Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4.
          6.7 Leverage Ratio. Parent shall not permit the Leverage Ratio as of
the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
June 30, 2011, to exceed 4.75 to 1.0. Notwithstanding the foregoing, this
Section 6.7 shall be in effect (and shall only be in effect) (x) when any Term
Loans, Term Loan Commitments, Swing Line Loans, Letters of Credit and/or
Revolving Loans are outstanding and (y) if no Swing Line Loans, Letters of
Credit and/or Revolving Loans are then outstanding, when determining whether a
Default or Event of Default exists for purposes of Section 3.3 in connection
with the incurrence or issuance of a Swing Line Loan, Letter of Credit and/or
Revolving Loan (it being understood that in all cases calculation of compliance
with this Section 6.7 shall be determined as of the last day of each applicable
Fiscal Quarter).
          6.8 Fundamental Changes; Disposition of Assets; Acquisitions. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, enter into
any transaction of merger, amalgamation, arrangement, reorganization or
consolidation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or license, exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and capital expenditures in the ordinary course of
business) the

-92-



--------------------------------------------------------------------------------



 



business or fixed assets of, or stock or other evidence of beneficial ownership
of, any Person or any division or line of business or other business unit of any
Person, except:
          (a) any Subsidiary of Parent may be (i) merged or amalgamated with or
merged into Parent, Borrower or any other Subsidiary of Parent; provided that
(A) in the case of such a merger or amalgamation involving Parent or Borrower,
Parent or Borrower, as the case may be, shall be the continuing or surviving
Person and (B) in the case of such a merger or amalgamation involving any other
Guarantor (and not involving Parent or Borrower), the surviving Person shall be
a Guarantor, or (ii) other than with respect to Borrower, liquidated, wound up
or dissolved if Parent determines in good faith that such liquidation, winding
up or dissolution is in the best interest of Parent and is not materially
disadvantageous to the Lenders;
          (b) sales or other dispositions of assets or property that do not
constitute Asset Sales (which sales or other dispositions may take the form of a
merger, amalgamation or similar transaction);
          (c) Asset Sales (which Asset Sale may take the form of a merger,
amalgamation or similar transaction), the proceeds of which (valued at the
principal amount thereof in the case of non-Cash proceeds consisting of notes or
other debt Securities and valued at fair market value in the case of other
non-Cash proceeds) when aggregated with the proceeds of all other Asset Sales
made within the same Fiscal Year, are less than $200,000,000 (with the amount
for any Fiscal Year increased by an amount equal to the excess, if any, of such
amount for the immediately preceding Fiscal Year over the amount of proceeds
from Asset Sales made pursuant to this clause (c) in such immediately preceding
Fiscal Year); provided that (1) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof (determined in
good faith by the board of directors of Parent (or similar governing body) of
Parent or the applicable Subsidiary or Credit Party for Asset Sales with a fair
market value in excess of $75,000,000), (2) no less than 75% thereof shall be
paid in Cash, and (3) the Net Asset Sale Proceeds thereof shall be applied as
required by Section 2.14(a);
          (d) Asset Sales consisting of obsolete, worn out or surplus assets or
property, including, for greater certainty, Intellectual Property;
          (e) Asset Sales consisting of sale and leaseback transactions
permitted by Section 6.10; provided that the Net Asset Sale Proceeds in excess
of $50,000,000 from any such Asset Sale shall be applied as required by
Section 2.14(a);
          (f) Specified Asset Disposition; provided that the Net Asset Sale
Proceeds thereof shall be applied as required by Section 2.14(a);
          (g) Asset Sales of property to the extent that (i) such property is
concurrently exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Asset Sales are promptly
applied to the purchase price of such replacement property;
          (h) Permitted Acquisitions (which acquisition may take the form of a
merger, amalgamation or similar transaction so long as such merger, amalgamation
or similar transaction would be permitted by clause (a) of this Section 6.8 if
the acquired Person was, initially, a Subsidiary of Parent); provided (x) in
respect of acquisitions of Equity Interests of acquisition targets or assets
that are not subject to the Collateral Documents, the consideration for such
Equity Interests or assets (other than Equity Interests of Parent issued in
payment of a portion of such consideration and the net proceeds of the issuance
of Equity Interests to the extent used to pay any

-93-



--------------------------------------------------------------------------------



 



portion of such compensation) shall not exceed, collectively with any Investment
permitted under Section 6.6(d) in Subsidiaries other than Credit Parties,
$100,000,000 per Fiscal Year and (y) immediately prior to such Permitted
Acquisition and on a Pro Forma Basis after giving effect thereto, the Leverage
Ratio of Parent shall be less than or equal to 4.50 to 1.00, as of the last day
of the most recently ended Fiscal Quarter for which financial statements were
required to have been delivered pursuant to Section 5.1(a) or (b); provided,
further, that, at any time Term Loan Commitments or Term Loans are outstanding
under this Agreement, Permitted Acquisitions (other than the Acquisitions) shall
not be permitted under this clause (h) except for (i) Permitted Acquisitions
described on Schedule 6.8 and (ii) Permitted Acquisitions the individual
consideration for which does not exceed $50,000,000 and the aggregate
consideration for which, taken together with Investments under Section 6.6(i),
does not exceed $100,000,000;
          (i) Investments made in accordance with Section 6.6, other than
pursuant to clause (g) thereof (which Investment may take the form of a merger,
amalgamation or similar transaction so long as such merger, amalgamation or
similar transaction would be permitted by clause (a) of this Section 6.8 if the
acquired Person was, initially, a Subsidiary of Parent);
          (j) Liens incurred in compliance with Section 6.2;
          (k) dispositions of investments in Joint Ventures, to the extent
required by, or made pursuant to buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; provided that the consideration received shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
board of directors of Parent or Borrower; provided that any Net Asset Sale
Proceeds from any such disposition shall be applied as required by
Section 2.14(a);
          (l) the disposition by Dow Pharmaceutical Sciences, Inc. of its Equity
Interests in Bioskin GmbH, a company with limited liability organized under the
laws of Germany; provided that any Net Asset Sale Proceeds from any such
disposition shall be applied as required by Section 2.14(a);
          (m) Asset Sales described on Schedule 6.8; and
          (n) Restricted Junior Payments permitted under Section 6.4 and
payments in respect of the redemption of the Parent Convertible Notes in an
aggregate amount not to exceed $200,000,000.
For purposes of clause (c) of this Section 6.8, each of the following will be
deemed Cash:
          (i) any liabilities, as shown on Parent’s most recent consolidated
balance sheet, of Parent or any of its Subsidiaries (other than contingent
liabilities and liabilities that are by their terms subordinated to the Loans)
that are assumed by the transferee of any such assets pursuant to an agreement
that releases Parent or such Subsidiary from further liability;
          (ii) any securities, notes or other obligations received by Parent or
any such Subsidiary from such transferee that are converted by Parent or such
Subsidiary into Cash within 180 days after the consummation of the applicable
Asset Sale, to the extent of the Cash received in that conversion; and
          (iii) any Designated Noncash Consideration having an aggregate fair
market value that, when taken together with all other Designated Noncash
Consideration previously received

-94-



--------------------------------------------------------------------------------



 



and then outstanding, does not exceed at the time of the receipt of such
Designated Noncash Consideration (with the fair market value of each item of
Designated Noncash Consideration being measured at the time received and without
giving effect to subsequent changes in value) the greater of $100,000,000 or
1.00% of Consolidated Total Assets.
          6.9 Disposal of Subsidiary Interests. Except for any sale of all of
its interests in the Equity Interests of any of its Subsidiaries in compliance
with the provisions of Section 6.8, no Credit Party shall, nor shall it permit
any of its Subsidiaries to directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by Applicable Law.
          6.10 Sales and Leasebacks. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Parent, Borrower or any of their
respective Subsidiaries), or (b) intends to use for substantially the same
purpose as any other property which has been or is to be sold or transferred by
such Credit Party to any Person (other than Parent, Borrower or any of their
respective Subsidiaries) in connection with such lease, except for any such sale
and subsequent lease of any fixed or capital assets by a Credit Party or any of
its Subsidiaries that is made for Cash consideration in an amount not less than
the fair value of such fixed or capital asset and is consummated within 90 days
after such Credit Party or such Subsidiary acquires or completes the
construction of such fixed or capital asset, provided that, if such sale and
leaseback results in Indebtedness with respect to Capital Leases, such
Indebtedness is permitted by Section 6.1(j) and any Lien made the subject of
such Indebtedness is permitted by Section 6.2(m).
          6.11 Transactions with Shareholders and Affiliates. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of Parent or Borrower on terms that are less favorable to Parent,
Borrower or that Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not such an Affiliate; provided that
the foregoing restriction shall not apply to (a) any transaction between or
among Borrower and the Guarantors; (b) reasonable and customary fees paid to
members of the board of directors (or similar governing body) of Parent,
Borrower and their respective Subsidiaries; (c) compensation arrangements
(including severance arrangements to the extent approved by a majority of the
disinterested members of Parent’s, Borrower’s or the applicable Subsidiary’s
board of directors (or similar governing body) or the applicable committee
thereof) for present or former officers and other employees of Parent, Borrower
and their respective Subsidiaries entered into in the ordinary course of
business; (d) transactions described in Schedule 6.11; (e) any Restricted Junior
Payment permitted pursuant to Section 6.4; (f) indemnities provided for the
benefit of, directors, officers or employees of Parent, Borrower and their
respective Subsidiaries in the ordinary course of business; and (g) loans and
advances to employees of Parent, Borrower and their respective Subsidiaries
permitted by Section 6.6(f) (as well as advances to employees contemplated by
clause (iii) of the defined term “Investment”).
          6.12 Conduct of Business. From and after the Restatement Date, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, engage in
any business other than (i) the businesses engaged in by such Credit Party or
Subsidiary on the Restatement Date and similar or related or ancillary
businesses and (ii) such other lines of business as may be consented to by
Requisite Lenders.
          6.13 Amendments or Waivers with Respect to Subordinated Indebtedness.
No Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of any

-95-



--------------------------------------------------------------------------------



 



Subordinated Indebtedness or the Senior Notes, if such amendment or change would
be materially adverse to any Credit Party or Lenders.
          6.14 Amendments or Waivers of Organizational Documents. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, agree to any
amendment, restatement, supplement or other modification to, or waiver of, any
of its Organizational Documents after the Restatement Date that is materially
adverse to such Credit Party or such Subsidiary, as applicable, and to the
Lenders.
          6.15 Fiscal Year. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, change its Fiscal Year end from December 31.
          6.16 Specified Subsidiary Dispositions. Parent will not, and will not
permit any Subsidiary to, sell, transfer, lease or otherwise dispose of the
Equity Interests it holds in Biovail Insurance.
          6.17 Biovail Insurance. Parent will not permit Biovail Insurance to
(i) carry on any business other than the business of an Exempt Insurance Company
as defined under the Exempt Insurance Act of Barbados for the purpose of
insuring Parent and/or some or all of its Subsidiaries or (ii) cancel, terminate
or otherwise amend or modify the Biovail Insurance Trust Indenture.
          6.18 Establishment of Defined Benefit Plan. No Credit Party shall
(a) sponsor, administer, maintain, contribute to, participate in or assume or
incur any liability in respect of, any Defined Benefit Plan, or (b) acquire an
interest in any Person if such Person sponsors, administers, maintains,
contributes to, participates in or has any liability in respect of, any Defined
Benefit Plan, other than, with respect to clauses (a) and (b), Defined Benefit
Plans that do not, in the aggregate, have a solvency deficit in excess of
$5,000,000 at any time.
          6.19 After-Acquired Liens/Additional Guarantors.
     (a) Additional Liens. If at any time Term Loans or Term Loan Commitments
are no longer outstanding, no Credit Party shall, nor shall it permit any of its
Subsidiaries (other than Excluded Subsidiaries) to, directly or indirectly,
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of Parent, Borrower or any of their respective
Subsidiaries, whether now owned or hereafter acquired, or any income, profits or
royalties therefrom, or file or permit the filing of any financing statement or
other similar notice of any Lien with respect to any such property, asset,
income, profits or royalties under the UCC of any State, the PPSA of any
province or territory or under any similar recording or notice statute or under
any applicable intellectual property laws, rules or procedures, unless (x) such
Lien is permitted under Section 6.2 and (y) with respect to any such Lien
securing Indebtedness for borrowed money (other than any such Lien securing
Indebtedness permitted under Section 6.1(j) or Section 6.1(k) or Refinancing
Indebtedness with respect thereto permitted under Section 6.1(r)) on or with
respect to any property or asset of any Credit Party or any Subsidiary (other
than an Excluded Subsidiary), such Credit Party shall grant a Lien securing the
Obligations in accordance with Sections 5.10 (1), (2) or (3), as applicable, and
take the other actions required thereby promptly and in any event within
45 days.
     (b) Future Guarantees. No Subsidiary (other than an Excluded Subsidiary)
shall provide a Guarantee in connection with any Indebtedness of Parent or any
Subsidiary of Parent, unless such Subsidiary shall, become a Guarantor hereunder
and take the other actions required by Section 5.10 promptly and in any event
within 45 days.

-96-



--------------------------------------------------------------------------------



 



SECTION 7. GUARANTY
          7.1 Guaranty of the Obligations. Subject to the provisions of the
Contribution Agreement, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to Administrative Agent for the ratable benefit of the
Beneficiaries the due and punctual payment in full of all Obligations when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a) or other Insolvency Laws) (collectively,
the “Guaranteed Obligations”).
          7.2 Contribution by Guarantors. Each of the Guarantors shall be party
to, and subject to the terms of, the Contribution Agreement.
          7.3 Payment by Guarantors. Subject to the Contribution Agreement,
Guarantors hereby jointly and severally agree, in furtherance of the foregoing
and not in limitation of any other right which any Beneficiary may have at law
or in equity against any Guarantor by virtue hereof, that upon the failure of
Borrower to pay any of the Guaranteed Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a) or analogous provisions of other Insolvency Laws),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case or proceeding under any
Insolvency Law, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to Beneficiaries
as aforesaid.
          7.4 Liability of Guarantors Absolute. To the extent permitted under
Applicable Law, each Guarantor agrees that its obligations hereunder are
irrevocable, absolute, independent and unconditional and shall not be affected
by any circumstance which constitutes a legal or equitable discharge of a
guarantor or surety other than satisfaction in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Guarantor agrees as follows:
          (a) this Guaranty is a guaranty of payment and performance when due
and not of collectability. This Guaranty is a primary obligation of each
Guarantor and not merely a contract of surety;
          (b) to the extent permitted under Applicable Law, Administrative Agent
may enforce this Guaranty upon the occurrence of an Event of Default
notwithstanding the existence of any dispute between Borrower and any
Beneficiary with respect to the existence of such Event of Default;
          (c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;
          (d) payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of

-97-



--------------------------------------------------------------------------------



 



the Guaranteed Obligations which has not been paid. Without limiting the
generality of the foregoing, if Administrative Agent is awarded a judgment in
any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release such
Guarantor from its covenant to pay the portion of the Guaranteed Obligations
that is not the subject of such suit, and such judgment shall not, except to the
extent satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations;
          (e) any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Hedge Agreement or Cash Management Agreement and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against Borrower or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Credit
Documents or any Hedge Agreements or any Cash Management Agreements; and
          (f) this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or any Hedge Agreements or any Cash Management Agreements, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment or performance of the Guaranteed Obligations; (ii) any rescission,
waiver, amendment or modification of, or any consent to departure from, any of
the terms or provisions (including provisions relating to events of default)
hereof, any of the other Credit Documents, any of the Hedge Agreements, any of
the Cash Management Agreements or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Credit
Document, such Hedge Agreement, such Cash Management Agreement or any agreement
relating to such other guaranty or security; (iii)

-98-



--------------------------------------------------------------------------------



 



to the extent permitted by Applicable Law, the Guaranteed Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents, any
of the Hedge Agreements, any of the Cash Management Agreements or from the
proceeds of any security for the Guaranteed Obligations, except to the extent
such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Parent or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) to the extent permitted by Applicable Law,
any defenses, set-offs or counterclaims which Borrower may allege or assert
against any Beneficiary in respect of the Guaranteed Obligations, including
failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury; and (viii) any other
act or thing or omission, or delay to do any other act or thing, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.
          7.5 Waivers by Guarantors. To the extent permitted by Applicable Law,
each Guarantor hereby waives, for the benefit of Beneficiaries: (a) any right to
require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against Borrower, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of Borrower
or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other Guarantor from any cause other than satisfaction in full
of the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to gross
negligence, willful misconduct or bad faith; (e) (i) any principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Hedge Agreements, the Cash Management Agreements or any agreement
or instrument related thereto, notices of any renewal, extension or modification
of the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.
          7.6 Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Commitments shall have terminated

-99-



--------------------------------------------------------------------------------



 



and all Letters of Credit shall have expired or been cancelled, each Guarantor
hereby waives, to the extent permitted by Applicable Law, any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against Borrower or any other Guarantor or any of its assets in connection with
this Guaranty or the performance by such Guarantor of its obligations hereunder,
in each case whether such claim, right or remedy arises in equity, under
contract, by statute, under common law or otherwise and including (a) any right
of subrogation, reimbursement or indemnification that such Guarantor now has or
may hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full and the Revolving Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled,
each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations, including any such right of contribution as
contemplated by the Contribution Agreement. Each Guarantor further agrees that,
to the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Borrower or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against Borrower, to all right, title and interest any Beneficiary may have
in any such collateral or security, and to any right any Beneficiary may have
against such other guarantor. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been finally
and indefeasibly paid in full, such amount shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.
          7.7 Subordination of Other Obligations. Any Indebtedness of Borrower
or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.
          7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.
          7.9 Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
          7.10 Financial Condition of Borrower. Any Credit Extension may be made
to Borrower or continued from time to time, and any Hedge Agreements or Cash
Management Agreements may be entered into from time to time, in each case
without notice to or authorization from any Guarantor regardless of the
financial or other condition of Borrower at the time of any such grant or
continuation or at the

-100-



--------------------------------------------------------------------------------



 



time such Hedge Agreement or Cash Management Agreement is entered into, as the
case may be. No Beneficiary shall have any obligation to disclose or discuss
with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents and the Hedge Agreements and the Cash Management Agreements,
and each Guarantor assumes the responsibility for being and keeping informed of
the financial condition of Borrower and of all circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives
and relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Borrower now
known or hereafter known by any Beneficiary.
          7.11 Bankruptcy, etc.
     (a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case, application or
proceeding of or against Borrower or any other Guarantor. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case, application or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of Borrower or any other Guarantor or
by any defense which Borrower or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.
     (b) Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case,
application or proceeding referred to in clause (a) above (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case, application or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case, application or proceeding had not been commenced) shall be included
in the Guaranteed Obligations because it is the intention of Guarantors and
Beneficiaries that the Guaranteed Obligations which are guaranteed by Guarantors
pursuant hereto should be determined without regard to any rule of law or order
which may relieve Borrower of any portion of such Guaranteed Obligations.
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar Person to pay
Administrative Agent, or allow the claim of Administrative Agent in respect of,
any such interest accruing after the date on which such case, application or
proceeding is commenced.
     (c) In the event that all or any portion of the Guaranteed Obligations are
paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
          7.12 Discharge of Guaranty upon Sale of Guarantor. If all of the
Equity Interests of any Guarantor or any of its successors in interest hereunder
shall be sold or otherwise disposed of (including by merger, amalgamation or
consolidation) in accordance with the terms and conditions hereof, the Guaranty
of such Guarantor or such successor in interest, as the case may be, hereunder
shall automatically be discharged and released without any further action by any
Beneficiary or any other Person effective as of the time of such Asset Sale.

-101-



--------------------------------------------------------------------------------



 



SECTION 8. EVENTS OF DEFAULT
          8.1 Events of Default. If any one or more of the following conditions
or events shall occur:
          (a) Failure to Make Payments When Due. Failure by Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to Issuing Bank in
reimbursement of any drawing under a Letter of Credit; or (iii) any interest on
any Loan or any fee or any other amount due hereunder within three days after
the date due; or
          (b) Default in Other Agreements. (i) Failure of any Credit Party or
any of their respective Subsidiaries to pay when due any principal of or
interest on or any other amount, including any payment in settlement, payable in
respect of one or more items of Indebtedness (other than Indebtedness referred
to in Section 8.1(a)) in an individual principal amount (or Net Mark-to-Market
Exposure) of $70,000,000 or with an aggregate principal amount (or Net
Mark-to-Market Exposure) of $70,000,000 or more, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by any Credit Party
with respect to any other material term of (1) one or more items of Indebtedness
in the individual or aggregate principal amounts (or Net Mark-to-Market
Exposure) referred to in clause (i) above or (2) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; or
          (c) Breach of Certain Covenants. Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.6,
Section 5.1(e), Section 5.2 or Section 6; or
          (d) Breach of Representations, Etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
          (e) Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 8.1, and such default shall not have been remedied
or waived within thirty days after the earlier of (i) an officer of such Credit
Party becoming aware of such default or (ii) receipt by Borrower of notice from
Administrative Agent or any Lender of such default; or
          (f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
Parent, Borrower or any of their respective Subsidiaries (other than any
Immaterial Subsidiaries) in an involuntary case under any Insolvency Law, which
decree or order is not stayed; or any other similar relief shall be granted
under any Applicable Law; or (ii) an involuntary case or proceeding (including
the filing of any notice of intention in respect thereof) shall be commenced
against Parent, Borrower or any of their respective Subsidiaries (other than any
Immaterial Subsidiaries) under any Insolvency Law now or hereafter in effect; or
a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, receiver-manager, administrative receiver,
administrator,

-102-



--------------------------------------------------------------------------------



 



liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Parent, Borrower or any of their respective Subsidiaries (other than
any Immaterial Subsidiaries), or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee, custodian or similar officer of
Parent, Borrower or any of their respective Subsidiaries (other than any
Immaterial Subsidiaries) for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Parent, Borrower or any of their
respective Subsidiaries (other than any Immaterial Subsidiaries), and any such
event described in this clause (ii) shall continue for sixty days without having
been dismissed, bonded or discharged; or
          (g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Parent,
Borrower or any of their respective Subsidiaries (other than any Immaterial
Subsidiaries) shall have an order for relief entered with respect to it or shall
file a petition or application seeking any relief or shall otherwise commence a
voluntary case or proceeding under any Insolvency Law, or shall consent to, or
fail to contest in a timely manner the commencement of, or the entry of an order
for relief in an involuntary case or proceeding, or to the conversion of an
involuntary case to a voluntary case or proceeding, under any such law, or shall
consent to, or fail to contest in a timely manner, the commencement of, or the
appointment of or taking possession by a receiver, receiver-manager, trustee,
custodian or other similar officer for all or a substantial part of its
property; or Parent, Borrower or any of their respective Subsidiaries (other
than any Immaterial Subsidiaries) shall make any assignment for the benefit of
creditors; or (ii) Parent, Borrower or any of their respective Subsidiaries
(other than any Immaterial Subsidiaries) shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due or is otherwise insolvent; or the board of directors (or
similar governing body) of Parent, Borrower or any of their respective
Subsidiaries (other than any Immaterial Subsidiaries) (or any committee thereof)
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to herein or in Section 8.1(f); or
          (h) Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving an amount in excess of $70,000,000
individually or in the aggregate at any time (in either case to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against Parent,
Borrower or any of their respective Subsidiaries or any of their respective
assets and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty days (or in any event later than five days prior to the date of
any proposed sale thereunder); or
          (i) Dissolution. Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution, winding-up or split-up of
such Credit Party and such order shall remain undischarged or unstayed for a
period in excess of thirty days; or
          (j) Employee Benefit Plans. There shall occur one or more ERISA Events
that have had or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; or
          (k) Canadian Employee Benefit Plans. (x) There shall occur one or more
Canadian Pension Plan Termination Events that have had or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(y) a Canadian Credit Party fails to make a required contribution to or payment
under any Canadian Pension Plan when due and such failure has had or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; or

-103-



--------------------------------------------------------------------------------



 



          (l) Change of Control. A Change of Control shall occur; or
          (m) Guaranties, Collateral Documents and Other Credit Documents. At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
(other than Obligations in respect of any Hedge Agreement or Cash Management
Agreement) in accordance with the terms hereof) or shall be declared null and
void, or Collateral Agent shall not have or shall cease to have a valid and
perfected Lien in any Collateral purported to be covered by the Collateral
Documents with the priority required by the relevant Collateral Document, in
each case for any reason other than the failure of Collateral Agent or any
Secured Party to take any action within its control, or (iii) any Credit Party
shall contest the validity or enforceability of any Credit Document in writing
or deny in writing that it has any further liability, including with respect to
future advances by Lenders, under any Credit Document to which it is a party or
shall contest the validity or perfection of any Lien in any portion of the
Collateral purported to be covered by the Collateral Documents,
THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g) with respect to Parent or Borrower, automatically, and
(2) upon the occurrence and during the continuance of any other Event of
Default, at the request of (or with the consent of) Requisite Lenders, upon
notice to Borrower by Administrative Agent, (A) the Revolving Commitments, if
any, of each Lender having such Revolving Commitments and the obligation of
Issuing Bank to issue any Letter of Credit shall immediately terminate; (B) each
of the following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans, (II) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
to be held as security for Borrower’s reimbursement Obligations in respect of
Letters of Credit then outstanding and (III) all other Obligations; provided,
the foregoing shall not affect in any way the obligations of Lenders under
Section 2.3(b)(v) or Section 2.4(e); and (C) Administrative Agent may cause
Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents.
SECTION 9. AGENTS
          9.1 Appointment of Agents. GSLP is hereby appointed Syndication Agent
hereunder, and each Lender hereby authorizes GSLP to act as Syndication Agent in
accordance with the terms hereof and the other Credit Documents. GSLP is hereby
appointed Administrative Agent and Collateral Agent hereunder and under the
other Credit Documents and each Lender hereby authorizes GSLP to act as
Administrative Agent and Collateral Agent in accordance with the terms hereof
and of the other Credit Documents. Each Agent hereby agrees to act in its
capacity as such upon the express conditions contained herein and the other
Credit Documents, as applicable. The provisions of this Section 9 are solely for
the benefit of Agents and Lenders and no Credit Party shall have any rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Parent,
Borrower or any of their respective Subsidiaries. The Syndication Agent, without
consent of or notice to any party hereto, may assign any and all of its rights
or obligations hereunder (in its capacity as a Syndication Agent) to any of its
Affiliates. As of the

-104-



--------------------------------------------------------------------------------



 



Restatement Date, GSLP, in its capacity as Syndication Agent, shall not have any
obligations but shall be entitled to all benefits of this Section 9. The
Syndication Agent and any Agent described in clause (d) of the definition
thereof may resign from such role at any time, with immediate effect, by giving
prior written notice thereof to Administrative Agent and Borrower.
          9.2 Powers and Duties. Each Lender irrevocably authorizes each Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.
          9.3 General Immunity.
     (a) No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
or to any Agent or any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, Administrative Agent
shall not have any liability arising from confirmations of the amount of
outstanding Loans or the Letter of Credit Usage or the component amounts
thereof.
     (b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or with any of the other Credit Documents or from the exercise of any
power, discretion or authority vested in it hereunder or thereunder unless and
until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Parent, Borrower and their respective
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of

-105-



--------------------------------------------------------------------------------



 



such Agent acting or (where so instructed) refraining from acting hereunder or
any of the other Credit Documents in accordance with the instructions of
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5).
     (c) Delegation of Duties. Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any of the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent; provided that the
Administrative Agent shall be responsible for the gross negligence, willful
misconduct or bad faith of such sub-agent.
          9.4 Agents Entitled to Act as Lender. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Parent, Borrower or any of their respective Affiliates as if
it were not performing the duties specified herein, and may accept fees and
other consideration from Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders.
          9.5 Lenders’ Representations, Warranties and Acknowledgment.
     (a) Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Parent,
Borrower and their respective Subsidiaries in connection with Credit Extensions
hereunder and that it has made and shall continue to make its own appraisal of
the creditworthiness of Parent, Borrower and their respective Subsidiaries. No
Agent shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and no Agent shall have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

-106-



--------------------------------------------------------------------------------



 



     (b) Each Lender, by delivering its signature page to this Agreement, or an
Assignment Agreement or a Joinder Agreement and funding its Term Loan, New Term
Loans and/or Revolving Loans shall be deemed to have acknowledged receipt of,
and consented to and approved, each Credit Document and each other document
required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Original Closing Date and on the Restatement Date.
          9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, their Affiliates and their
respective officers, partners, directors, trustees, employees and agents of each
Agent (each, an “Indemnitee Agent Party”), to the extent that such Indemnitee
Agent Party shall not have been reimbursed by any Credit Party, for and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Indemnitee Agent Party in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Credit
Documents or otherwise in its capacity as such Agent in any way relating to or
arising out of this Agreement or the other Credit Documents, in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of such Indemnitee Agent Party; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such
Indemnitee Agent Party’s gross negligence or willful misconduct as determined by
a final, non-appealable judgment of a court of competent jurisdiction. If any
indemnity furnished to any Indemnitee Agent Party for any purpose shall, in the
opinion of such Indemnitee Agent Party, be insufficient or become impaired, such
Indemnitee Agent Party may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided that in no event shall this sentence require any Lender to
indemnify any Indemnitee Agent Party against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement in excess
of such Lender’s Pro Rata Share thereof; and provided further that this sentence
shall not be deemed to require any Lender to indemnify any Indemnitee Agent
Party against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence.
          9.7 Successor Administrative Agent, Collateral Agent and Swing Line
Lender.
     (a) Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to Lenders and Borrower and Administrative
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to Borrower and Administrative Agent
and signed by Requisite Lenders. Administrative Agent shall have the right to
appoint a financial institution to act as Administrative Agent and/or Collateral
Agent hereunder, subject to the reasonable satisfaction of Borrower and the
Requisite Lenders, and Administrative Agent’s resignation shall become effective
on the earliest of (i) 30 days after delivery of the notice of resignation,
(ii) the acceptance of such successor Administrative Agent by Borrower and the
Requisite Lenders or (iii) such other date, if any, agreed to by the Requisite
Lenders. Upon any such notice of resignation or any such removal, if a successor
Administrative Agent has not already been appointed by the retiring
Administrative Agent, Requisite Lenders shall have the right, upon five Business
Days’ notice to Borrower, to appoint a successor Administrative Agent. If
neither Requisite Lenders nor Administrative Agent have appointed a successor
Administrative Agent, Requisite Lenders shall be deemed to have succeeded to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that, until a successor Administrative Agent is
so appointed by Requisite Lenders or Administrative Agent, any collateral
security held by Administrative Agent in its role as Collateral Agent on behalf
of the Lenders or the Issuing Bank under any of the Credit Documents shall
continue to be held by the retiring Collateral Agent as nominee until such time
as a successor Collateral Agent is appointed. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent,

-107-



--------------------------------------------------------------------------------



 



that successor Administrative Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. Except as provided above, any resignation or removal of GSLP or its
successor as Administrative Agent pursuant to this Section shall also constitute
the resignation or removal of GSLP or its successor as Collateral Agent. After
any retiring or removed Administrative Agent’s resignation or removal hereunder
as Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. Any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder.
     (b) In addition to the foregoing, Collateral Agent may resign at any time
by giving prior written notice thereof to Lenders and the Grantors, and
Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Grantors and
Collateral Agent signed by Requisite Lenders. Administrative Agent shall have
the right to appoint a financial institution as Collateral Agent hereunder,
subject to the reasonable satisfaction of Borrower and the Requisite Lenders and
Collateral Agent’s resignation shall become effective on the earliest of
(i) 30 days after delivery of the notice of resignation, (ii) the acceptance of
such successor Collateral Agent by Borrower and the Requisite Lenders or
(iii) such other date, if any, agreed to by the Requisite Lenders. Upon any such
notice of resignation or any such removal, Requisite Lenders shall have the
right, upon five Business Days’ notice to Administrative Agent, to appoint a
successor Collateral Agent. Until a successor Collateral Agent is so appointed
by Requisite Lenders or Administrative Agent, any collateral security held by
Collateral Agent on behalf of the Lenders or the Issuing Bank under any of the
Credit Documents shall continue to be held by the retiring Collateral Agent as
nominee until such time as a successor Collateral Agent is appointed. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Collateral Agent under this Agreement and the Collateral Documents,
and the retiring or removed Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, Securities and other
items of Collateral held hereunder or under the Collateral Documents, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Collateral Agent under this
Agreement and the Collateral Documents, and (ii) execute and deliver to such
successor Collateral Agent or otherwise authorize the filing of such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents. After any
retiring or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was the Collateral
Agent hereunder.
     (c) Any resignation or removal of GSLP or its successor as Administrative
Agent pursuant to this Section shall also constitute the resignation or removal
of GSLP or its successor as Swing Line

-108-



--------------------------------------------------------------------------------



 



Lender, and any successor Administrative Agent appointed pursuant to this
Section shall, upon its acceptance of such appointment, become the successor
Swing Line Lender for all purposes hereunder. In such event (i) Borrower shall
prepay any outstanding Swing Line Loans made by the retiring or removed
Administrative Agent in its capacity as Swing Line Lender, (ii) upon such
prepayment, the retiring or removed Administrative Agent and Swing Line Lender
shall surrender any Swing Line Note held by it to Borrower for cancellation, and
(iii) Borrower shall issue, if so requested by successor Administrative Agent
and Swing Line Loan Lender, a new Swing Line Note to the successor
Administrative Agent and Swing Line Lender, in the principal amount of the Swing
Line Sublimit then in effect and with other appropriate insertions.
     9.8 Collateral Documents and Guaranty.
     (a) Agents Under Collateral Documents and Guaranty. Each Secured Party
hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Collateral Documents; provided that neither Administrative
Agent nor Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty
of care, duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Hedge Agreement. Subject to Section 10.5,
without further written consent or authorization from any Secured Party,
Administrative Agent or Collateral Agent, as applicable may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 10.5) have otherwise consented or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.
     (b) Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent at such sale or
other disposition.
     (c) Rights Under Hedge Agreements and Cash Management Agreements. No Hedge
Agreement or Cash Management Agreement will create (or be deemed to create) in
favor of any Lender Counterparty that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 10.5(c)(v) of this Agreement, Section 9.2 of the Pledge and
Security Agreement and the analogous sections of any other Collateral Documents.
By accepting the benefits of the Collateral, such Lender Counterparty shall be
deemed to have appointed Collateral Agent as its agent and agreed to be bound by
the Credit Documents as a Secured Party, subject to the limitations set forth in
this clause (c).

-109-



--------------------------------------------------------------------------------



 



     (d) Release of Collateral and Guarantees, Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations (other than obligations in respect of any Hedge
Agreement or Cash Management Agreement) have been paid in full, all Commitments
have terminated or expired and no Letter of Credit shall be outstanding (unless
the outstanding amounts under all such Letters of Credit have been cash
collateralized in a manner reasonably satisfactory to Issuing Bank or, if
satisfactory to Issuing Bank in its sole discretion, a backstop Letter of Credit
is in place), upon request of Borrower, (i) Collateral Agent shall (without
notice to, or vote or consent of, any Lender, or any Affiliate of any Lender or
any Lender Counterparty that is a party to any Hedge Agreement or Cash
Management Agreement) take such actions as shall be required to release its
security interest in all Collateral, and (ii) Administrative Agent shall
(without notice to, or vote or consent of, any Lender, or any Affiliate of any
Lender or any Lender Counterparty that is a party to any Hedge Agreement or Cash
Management Agreement) take such actions as shall be required to release all
guarantee obligations provided for in any Credit Document, whether or not on the
date of such release there may be outstanding Obligations in respect of Hedge
Agreements or Cash Management Agreements (and, subject to the next succeeding
sentence, the provisions of Section 7 shall cease to apply). Any such release of
guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Borrower or any Guarantor, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made. In addition, upon (a) any disposition of property permitted by this
Agreement to a Person that is not a Credit Party, the Liens granted thereon
shall be deemed to be automatically released and such property shall
automatically revert to the applicable Grantor with no further action on the
part of any Person and (b) the consummation of any transaction permitted by the
Credit Agreement as a result of which a Guarantor ceases to be a Subsidiary of
Parent or Borrower, such Guarantor shall automatically be released from its
obligations hereunder and under the Collateral Documents and the guaranty and
security interest in the Collateral of such Guarantor shall automatically be
released.
          9.9 Withholding Taxes. To the extent required by any Applicable Law,
Administrative Agent may withhold from any payment to any Lender (which term
shall include Swing Line Lender and Issuing Bank for purposes of this
Section 9.9) an amount equivalent to any applicable withholding tax. If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that Administrative Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender because the appropriate form was not delivered or
was not properly executed or because such Lender failed to notify Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding tax ineffective or for any other reason, such Lender
shall indemnify fully and hold harmless Administrative Agent (to the extent that
the Administrative Agent has not already been reimbursed by Borrower pursuant to
Section 2.20 and without limiting or expanding the obligation of Borrower to do
so) for all amounts paid, directly or indirectly, by the Administrative Agent as
Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant governmental authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
The agreements in this Section 9.9 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Agreement and the repayment,
satisfaction or discharge of all other Obligations.
          9.10 Quebec Security. To the extent that any Canadian Credit Party now
or in the future is required to grant security pursuant to the laws of the
Province of Quebec, each Agent (other than the

-110-



--------------------------------------------------------------------------------



 



Collateral Agent) and Lender acting for itself and on behalf of all present and
future Affiliates of such Agent or Lender that are or become a Lender
Counterparty, hereby irrevocably authorizes and appoints the Collateral Agent to
act as the holder of an irrevocable power of attorney (fondé de pouvoir) (within
the meaning of Article 2692 of the Civil Code of Quebec) in order to hold any
hypothec granted under the laws of the Province of Quebec as security for any
debenture, bond or other title of indebtedness that may be issued by any
Canadian Credit Party and to exercise such rights and duties as are conferred
upon a fondé de pouvoir under the relevant deed of hypothec and applicable laws
(with the power to delegate any such rights or duties). Moreover, in respect of
any pledge by any such Canadian Credit Party of any such debenture, bond or
other title of indebtedness as security in respect of any Obligations, the
Collateral Agent shall also be authorized to hold such debenture, bond or other
title of indebtedness as agent, mandatary, custodian and pledgee for the benefit
of the Agents, the Lenders and the Lender Counterparties, the whole
notwithstanding the provisions of Section 32 of the An Act respecting the
Special Powers of Legal Persons (Quebec). The execution prior to the date hereof
by the Collateral Agent of any deed of hypothec or other security documents made
pursuant to the laws of the Province of Quebec, is hereby ratified and
confirmed. Any person who becomes a Lender, an Agent or a Lender Counterparty
shall be deemed to have consented to and ratified the foregoing appointment of
each of the Collateral Agent as fondé de pouvoir, agent, mandatary and custodian
on behalf of all Agents, Lenders and the Lender Counterparties, including such
person. For greater certainty, the Collateral Agent, when acting as the holder
of an irrevocable power of attorney (fondé de pouvoir), shall have the same
rights, powers, immunities, indemnities and exclusions from liability as are
prescribed in favour of the Collateral Agent in this Agreement, which shall
apply mutatis mutandis. In the event of the resignation and appointment of a
successor Collateral Agent, such successor of the Collateral Agent shall also
act as the holder of an irrevocable power of attorney (fondé de pouvoir), and as
agent, mandatary and custodian for the purposes set forth above.
SECTION 10. MISCELLANEOUS
          10.1 Notices.
     (a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Syndication Agent, Collateral Agent,
Administrative Agent, Swing Line Lender, Issuing Bank or Documentation Agent
shall be sent to such Person’s address as set forth on Appendix B or in the
other relevant Credit Document, and in the case of any Lender, the address as
indicated on Appendix B or otherwise indicated to Administrative Agent in
writing. Except as otherwise set forth in Section 3.3(b) or paragraph (b) below,
each notice hereunder shall be in writing and may be personally served or sent
by telefacsimile (except for any notices sent to Administrative Agent) or United
States mail or Canada Post or courier service and shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof, upon receipt of telefacsimile, or three Business Days after
depositing it in the United States mail or Canada Post with postage prepaid and
properly addressed; provided that no notice to any Agent shall be effective
until received by such Agent; provided further that any such notice or other
communication shall at the request of the Administrative Agent be provided to
any sub-agent appointed pursuant to Section 9.3(c) hereto as designated by the
Administrative Agent from time to time.
     (b) Electronic Communications. (1) Notices and other communications to
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites,
including the Platform) pursuant to procedures approved by Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Bank pursuant to Section 2 if such Lender or Issuing Bank, as
applicable, has notified Administrative Agent that it is incapable of receiving
notices under such Section by electronic communication. Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures

-111-



--------------------------------------------------------------------------------



 



may be limited to particular notices or communications. Unless Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (2) Each Credit Party understands that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.
     (3) The Platform and any Approved Electronic Communications are provided
“as is” and “as available.” None of the Agents nor any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.
     (4) Each Credit Party, each Lender, each Issuing Bank and each Agent agrees
that Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.
     (5) Any notice of Default or Event of Default may be provided by telephone
if confirmed promptly thereafter by delivery of written notice thereof.
     (c) Private Side Information Contacts. Each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and Applicable Law, including United States federal and state securities laws,
to make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Parent, its Subsidiaries or their securities for
purposes of Applicable Law, including United States federal or state securities
laws.
          10.2 Expenses. Whether or not the transactions contemplated hereby
shall be consummated, Borrower agrees to pay promptly (a) all the actual and
reasonable out-of-pocket costs and expenses incurred in connection with the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the reasonable
out-of-pocket costs of furnishing all opinions by counsel for Borrower and the
other Credit Parties; (c) the reasonable and documented out-of-pocket fees,
expenses and disbursements of counsel to Agents in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested

-112-



--------------------------------------------------------------------------------



 



by Borrower; (d) all the actual costs and reasonable out-of-pocket expenses of
creating, perfecting, recording, maintaining and preserving Liens in favor of
Collateral Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent or
Requisite Lenders may request in respect of the Collateral or the Liens created
pursuant to the Collateral Documents; (e) all the actual costs and reasonable
out-of-pocket fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers; (f) all the actual costs and reasonable out-of-pocket
expenses (including the reasonable fees, expenses and disbursements of any
appraisers, consultants, advisors and agents employed or retained by Collateral
Agent and its counsel) in connection with the custody or preservation of any of
the Collateral; (g) all other actual and reasonable out-of-pocket costs and
expenses incurred by each Agent in connection with the syndication of the Loans
and Commitments and the transactions contemplated by the Credit Documents and
any consents, amendments, waivers or other modifications thereto; and (h) after
the occurrence of a Default or an Event of Default, all out-of-pocket costs and
expenses, including reasonable attorneys’ fees and costs of settlement, incurred
by any Agent and Lenders in enforcing any Obligations of or in collecting any
payments due from any Credit Party hereunder or under the other Credit Documents
by reason of such Default or Event of Default (including in connection with the
sale, lease or license of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings.
          10.3 Indemnity.
     (a) In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend indemnify, pay and hold harmless each Agent and
Lender and the officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and Affiliates of each Agent and each Lender
(each, an “Indemnitee”), from and against any and all Indemnified Liabilities,
in all cases, whether or not caused by or arising, in whole or in part, out of
the negligence of such Indemnitee; provided that no Credit Party shall have any
obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnitee, in each case as determined
by a final, non-appealable judgment of a court of competent jurisdiction, or if
such Indemnified Liabilities result from any action, suit or proceeding in
contract brought by a Credit Party for direct damages (as opposed to special,
indirect, consequential or punitive damages) against such Indemnitee for a
material breach by such Indemnitee of its obligations under any Credit Document
that is determined in favor of such Credit Party by a final, non-appealable
judgment of a court of competent jurisdiction. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 apply but are unenforceable in whole or in part because they are
violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
Applicable Law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
     (b) To the extent permitted by Applicable Law, no Credit Party shall
assert, and each Credit Party hereby waives, any claim against each Lender, each
Agent, Arranger and their respective Affiliates, directors, employees,
attorneys, agents or sub-agents, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any Credit Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each Credit Party hereby waives, releases and agrees
not to

-113-



--------------------------------------------------------------------------------



 



sue upon any such claim or any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.
          10.4 Set-Off. In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
to set-off and to appropriate and to apply any and all deposits (general or
special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts (in whatever currency))
and any other Indebtedness at any time held or owing by such Lender to or for
the credit or the account of any Credit Party (in whatever currency) against and
on account of the obligations and liabilities of any Credit Party to such Lender
hereunder, the Letters of Credit and participations therein and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto, the Letters of Credit and participations therein or with
any other Credit Document, irrespective of whether or not (a) such Lender shall
have made any demand hereunder or (b) the principal of or the interest on the
Loans or any amounts in respect of the Letters of Credit or any other amounts
due hereunder shall have become due and payable pursuant to Section 2 and
although such obligations and liabilities, or any of them, may be contingent or
unmatured. The applicable Lender shall notify Borrower and Administrative Agent
of such set-off and application, provided that any failure or any delay in
giving such notice shall not affect the validity of any such set-off and
application under this Section 10.4.
          10.5 Amendments and Waivers.
     (a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders; provided, that Administrative Agent may,
with the consent of Borrower only, amend, modify or supplement this Agreement to
cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender or Issuing Bank.
     (b) Affected Lenders’ Consent. Without the written consent of each Lender
that would be directly affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:
          (i) extend the scheduled final maturity of any Loan or Note;
          (ii) waive, reduce or postpone any scheduled repayment (but not
prepayment);
          (iii) extend the stated expiration date of any Letter of Credit beyond
the Revolving Commitment Termination Date;
          (iv) reduce the rate of interest on any Loan (other than any waiver of
any increase in the interest rate applicable to any Loan pursuant to
Section 2.10) or any fee or any premium payable hereunder;
          (v) extend the time for payment of any such interest or fees;
          (vi) reduce the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit;

-114-



--------------------------------------------------------------------------------



 



          (vii) amend, modify, terminate or waive any provision of
Section 2.13(b)(iii), this Section 10.5(b), Section 10.5(c) or any other
provision of this Agreement that expressly provides that the consent of all
Lenders is required;
          (viii) amend the definition of “Requisite Lenders” or “Pro Rata
Share”; provided, with the consent of Requisite Lenders, additional extensions
of credit pursuant hereto may be included in the determination of “Requisite
Lenders” or “Pro Rata Share” on substantially the same basis as the Term Loan
Commitments, the Term Loans, Revolving Commitments and the Revolving Loans are
included on the Restatement Date;
          (ix) release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or
          (x) consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under any Credit Document;
provided that for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vii),
(viii), (ix) and (x).
     (c) Other Consents. No amendment, modification, termination or waiver of
any provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:
          (i) increase any Revolving Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided that no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Revolving Commitment of
any Lender;
          (ii) amend, modify, terminate or waive any provision hereof relating
to the Swing Line Sublimit or the Swing Line Loans without the consent of Swing
Line Lender;
          (iii) alter the required application of any repayments or prepayments
as between Classes pursuant to Section 2.17 without the consent of Lenders
holding more than 50% of the aggregate Term Loan Exposure of all Lenders, New
Term Loan Exposure of all Lenders, Revolving Exposure of all Lenders, as
applicable, of each Class which is being allocated a lesser repayment or
prepayment as a result thereof; provided that Requisite Lenders may waive, in
whole or in part, any prepayment so long as the application, as between Classes,
of any portion of such prepayment which is still required to be made is not
altered;
          (iv) amend, modify, terminate or waive any obligation of Lenders
relating to the purchase of participations in Letters of Credit as provided in
Section 2.4(e) without the written consent of Administrative Agent and of
Issuing Bank;
          (v) amend, modify or waive this Agreement, the Pledge and Security
Agreement, the Canadian Pledge and Security Agreement, the Quebec Security
Documents or the Barbados Security Documents so as to alter the ratable
treatment of Obligations arising under the Credit Documents and Obligations
arising under Hedge Agreements or Cash Management Agreements or the definition
of “Lender Counterparty,” “Hedge Agreement,” “Cash Management Agreement,”
“Obligations,” or “Secured Obligations” (as defined in any applicable Collateral
Document) in each case in a manner adverse to any Lender Counterparty with
Obligations then outstanding without the written consent of any such Lender
Counterparty;

-115-



--------------------------------------------------------------------------------



 



          (vi) amend, modify, terminate or waive any provision of Section 9 as
the same applies to any Agent, or any other provision hereof as the same applies
to the rights or obligations of any Agent, in each case without the consent of
such Agent;
          (vii) amend any provision relating solely to the Term Loan Commitments
without the written consent of Lenders holding a majority in aggregate principal
amount of the Term Loan Commitments; or
          (viii) increase any Term Loan Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided that no
amendment, modification or waiver of any condition precedent, covenant, Default
or Event of Default shall constitute an increase in any Term Loan Commitment of
any Lender.
     (d) Notwithstanding Section 10.5(a), any such agreement that shall extend
the Revolving Commitment Termination Date of one or more Lenders (the “Extending
Lender”) and does not amend any other provision of this Agreement or the Credit
Documents other than to change the Applicable Margin of Extending Lenders shall
only require the consent of Borrower, the Administrative Agent and the Extending
Lenders.
     Notwithstanding anything to the contrary, without the consent of any other
Person, the applicable Credit Party or Credit Parties and the Administrative
Agent may (in its or their respective sole discretion, or shall, to the extent
required by any Credit Document) enter into any amendment or waiver of any
Credit Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.
     (e) Execution of Amendments, etc. Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
          10.6 Successors and Assigns; Participations.
     (a) Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, Indemnitee Agent Parties under
Section 9.6 and Indemnitees under Section 10.3, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
     (b) Register. Borrower, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans

-116-



--------------------------------------------------------------------------------



 



listed therein for all purposes hereof, and no assignment or transfer of any
such Commitment or Loan shall be effective, in each case, unless and until
recorded in the Register following receipt of a fully executed Assignment
Agreement effecting the assignment or transfer thereof, together with the
required forms and certificates regarding tax matters and any fees payable in
connection with such assignment, in each case, as provided in Section 10.6(d).
Each assignment shall be recorded in the Register promptly following receipt by
the Administrative Agent of the fully executed Assignment Agreement and all
other necessary documents and approvals, prompt notice thereof shall be provided
to Borrower and a copy of such Assignment Agreement shall be maintained, as
applicable. The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.” Any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans, absent manifest error.
     (c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment, other than pursuant to Section 10.6(h), shall be
of a uniform, and not varying, percentage of all rights and obligations under
and in respect of any Loan and any related Commitments):
          (i) to any Person meeting the criteria of clause (i) of the definition
of the term “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; and
          (ii) to any Person meeting the criteria of clause (ii) of the
definition of the term “Eligible Assignee” upon giving of notice to Borrower and
Administrative Agent and, in the case of assignments of Term Loans, Revolving
Loans or Revolving Commitments to any such Person (except in the case of
assignments made by or to GSLP or Goldman Sachs Bank USA), consented to by each
of Borrower and Administrative Agent (such consent not to be (x) unreasonably
withheld or delayed or (y) in the case of Borrower, required at any time an
Event of Default shall have occurred and then be continuing); provided, further
that each such assignment pursuant to this Section 10.6(c)(ii) shall be in an
aggregate amount of not less than $2,500,000 (or such lesser amount as may be
agreed to by Borrower and Administrative Agent or as shall constitute the
aggregate amount of the Revolving Commitments and Revolving Loans of the
assigning Lender) with respect to the assignment of the Revolving Commitments
and Revolving Loans and (B) $1,000,000 (or such lesser amount as may be agreed
to by Borrower and Administrative Agent or as shall constitute the aggregate
amount of the Term Loan Commitments, or Term Loans of a Series of the assigning
Lender) with respect to the assignment of Term Loan Commitments and Term Loans.
     (d) Mechanics. Assignments and assumptions of Loans and Commitments by
Lenders shall be effected by manual execution and delivery to Administrative
Agent of an Assignment Agreement. Assignments made pursuant to the foregoing
provision shall be effective as of the Assignment Effective Date. In connection
with all assignments there shall be delivered to Administrative Agent such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver pursuant to Section 2.20(d), together with
payment to Administrative Agent of a registration and processing fee of $3,500
(except that no such registration and processing fee shall be payable (x) in
connection with an assignment by or to GSLP or any Affiliate thereof or (y) in
the case of an Assignee which is already a Lender or is an Affiliate or Related
Fund of a Lender or a Person under common management with a Lender).

-117-



--------------------------------------------------------------------------------



 



     (e) Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Original Closing
Date and as of the Restatement Date or as of the Assignment Effective Date that
(i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable
Commitments or Loans, as the case may be; and (iii) it will make or invest in,
as the case may be, its Commitments or Loans for its own account in the ordinary
course and without a view to distribution of such Commitments or Loans within
the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
Section 10.6, the disposition of such Revolving Commitments or Loans or any
interests therein shall at all times remain within its exclusive control).
     (f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments so assigned as reflected in the
Register and shall thereafter be a party hereto and a “Lender” for all purposes
hereof; (ii) the assigning Lender thereunder shall, to the extent that rights
and obligations hereunder have been assigned to the assignee, relinquish its
rights (other than any rights which survive the termination hereof under
Section 10.8) and be released from its obligations hereunder (and, in the case
of an assignment covering all or the remaining portion of an assigning Lender’s
rights and obligations hereunder, such Lender shall cease to be a party hereto
on the Assignment Effective Date); provided that anything contained in any of
the Credit Documents to the contrary notwithstanding, (y) Issuing Bank shall
continue to have all rights and obligations thereof with respect to such Letters
of Credit until the cancellation or expiration of such Letters of Credit and the
reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder; (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.
     (g) Participations.
     (1) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Parent, Borrower, any of their
Subsidiaries or any of their Affiliates) in all or any part of its Commitments
or Loans or in any other Obligation.
     (2) The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except that the participation
agreement may provide that the Lender must first obtain the participant’s
consent with respect to any amendment, modification or waiver that would
(A) extend the final scheduled maturity of any Loan, Note or Letter of Credit
(unless such Letter of Credit is not extended beyond the Revolving Commitment
Termination Date) in which such participant is participating, or reduce the rate
or extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a

-118-



--------------------------------------------------------------------------------



 



result thereof), (B) consent to the assignment or transfer by any Credit Party
of any of its rights and obligations under this Agreement or (C) release all or
substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
     (3) Borrower agrees that each participant shall be entitled to the benefits
of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a Lender
(subject to the requirements and limitations thereof, including the requirement
to provide forms under Section 2.20(d)) and had acquired its interest by
assignment pursuant to paragraph (c) of this Section; provided that a
participant shall not be entitled to receive any greater payment under
Section 2.19 or 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, except to
the extent that entitlement to a greater payment results from a change in law
that occurs after such Participant acquires the applicable participation. To the
extent permitted by law, each participant also shall be entitled to the benefits
of Section 10.4 as though it were a Lender, provided such participant agrees to
be subject to Section 2.17 as though it were a Lender.
     (h) SPC. Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to
Administrative Agent and Parent (an “SPC”) the option to provide all or any part
of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) an SPC shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender (subject to the requirements and limitations thereof, including the
requirement to provide forms under Section 2.20(d)) and had acquired its
interest by assignment pursuant to paragraph (c) of this Section; provided that
an SPC shall not be entitled to receive any greater payment under Section 2.19
or 2.20 than the applicable Lender would have been entitled to receive with
respect to the Loans subject to such option, except to the extent that
entitlement to a greater payment results from a change in law that occurs after
such SPC acquires such option, (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Credit Document, remain the lender of record hereunder. The making of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of Parent Borrower and Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
     (i) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign and/or pledge all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including any Federal Reserve Bank or any central bank having
jurisdiction over

-119-



--------------------------------------------------------------------------------



 



such Lender as collateral security pursuant to Regulation A of the Board of
Governors and any operating circular issued by such Federal Reserve Bank or such
other central bank having jurisdiction over such Lender; provided that no
Lender, as between Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided further that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.
          10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
          10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit and the reimbursement of any amounts drawn thereunder,
and the termination hereof.
          10.9 No Waiver; Remedies Cumulative. No failure or delay on the part
of any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Hedge Agreements or Cash Management
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.
          10.10 Marshalling; Payments Set Aside. Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lenders enforce any security interests or exercise
their rights of set-off, and such payment or payments or the proceeds of such
enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state, provincial, territorial or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or set-off had
not occurred.
          10.11 Severability. In case any provision in or obligation hereunder
or under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

-120-



--------------------------------------------------------------------------------



 



          10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
          10.13 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
          10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          10.15 CONSENT TO JURISDICTION.
     (a) SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY
OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE BOROUGH OF MANHATTAN IN THE
STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF
RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE
STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS
OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER
ANY SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
     (b) EACH CREDIT PARTY THAT IS ORGANIZED UNDER THE LAWS OF A JURISDICTION
OUTSIDE THE UNITED STATES HEREBY APPOINTS BORROWER AS ITS AGENT FOR SERVICE OF
PROCESS IN ANY MATTER RELATED TO THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS
AND BORROWER HEREBY ACCEPTS SUCH APPOINTMENT.

-121-



--------------------------------------------------------------------------------



 



          10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
          10.17 Confidentiality. Each Agent and each Lender (which term shall
for the purposes of this Section 10.17 include the Issuing Bank) shall hold all
Non-Public Information regarding Parent and its Subsidiaries and their
businesses identified as such by Parent or such Subsidiary (or which is
reasonably apparent to be of a confidential nature, even if not so identified)
and obtained by such Agent and such Lender pursuant to the requirements hereof
in accordance with such Agent’s and such Lender’s customary procedures for
handling confidential information of such nature, it being understood and agreed
by Parent and Borrower that, in any event, the Administrative Agent may disclose
such information to the Lenders and each Agent and each Lender may make
(i) disclosures of such information to Affiliates of such Lender and to their
respective agents and advisors (and to other Persons authorized by a Lender or
Agent to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 10.17),
(ii) disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations (provided that such assignees,
transferees, participants, counterparties and advisors are advised of and agree
to be bound by either the provisions of this Section 10.17 or other provisions
at least as restrictive as this Section 10.17), (iii) disclosure to any rating
agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to Credit Parties received by it from any
Agent or any Lender, (iv) disclosures necessary in connection with the exercise
of any remedies hereunder or under any other Credit Document and (v) disclosures
required or requested by any Governmental Authority or pursuant to legal or
judicial process; provided that, unless specifically prohibited by Applicable
Law or court order, each Lender and each Agent shall make reasonable efforts to
notify Borrower of any request by any

-122-



--------------------------------------------------------------------------------



 



Governmental Authority or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such Governmental Authority) for disclosure of any
such Non-Public Information reasonably in advance of disclosure of such
information (and each Agent and Lender shall cooperate with Parent and its
Subsidiaries (at the sole cost and expense of Parent and its Subsidiaries) to
limit any such disclosure). In addition, each Agent and each Lender may disclose
the existence of this Agreement and the information about this Agreement to
service providers to Agents and Lenders in connection with the administration
and management of this Agreement and the other Credit Documents.
          10.18 Usury Savings Clause. If any provision of this Agreement or of
any of the other Credit Documents would obligate any Credit Party to make any
payment of interest or other amount payable to any Agent or any Lender in an
amount or calculated at a rate which would be prohibited by law or would result
in a receipt by such Agent or Lender of interest at a criminal rate (as such
terms are construed under the Criminal Code (Canada)) or in excess of the
Highest Lawful Rate, then notwithstanding such provisions, such amount or rate
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
law or so result in a receipt by such Agent or such Lender of interest at a
criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (1) firstly, by reducing the amount or rate of interest required to be
paid to such Agent or such Lender under Section 2.8, and (2) thereafter, by
reducing any fees, commissions, premiums and other amounts required to be paid
to such Agent or such Lender which would constitute “interest” for purposes of
Section 347 of the Criminal Code (Canada) or for the purposes of determining the
Highest Lawful Rate. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws, and after
giving effect to all adjustments contemplated in the preceding sentence, if an
Agent or Lender shall have received an amount in excess of the maximum permitted
by that section of the Criminal Code (Canada) or by application of the Highest
Lawful Rate, such Credit Party shall be entitled, by notice in writing to such
Agent or such Lender, to obtain reimbursement from such Agent or such Lender in
an amount equal to such excess and, pending such reimbursement, such amount
shall be deemed to be an amount payable by such Agent or such Lender to such
Credit Party. Any amount or rate of interest referred to in this Section 10.18
shall be determined in accordance with GAAP as an effective annual rate of
interest over the term that the applicable Loan remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
“interest” (as defined in the Criminal Code (Canada) or for the purposes of
determining the Highest Lawful Rate) shall, if they relate to a specific period
of time, be pro-rated over that period of time and otherwise be pro-rated over
the period from the Original Closing Date to the Revolving Commitment
Termination Date or the period from the Restatement Date to the Term Loan
Commitment Termination Date, as applicable, and, in the event of a dispute, a
certificate of an actuary appointed by Administrative Agent shall be conclusive
for the purposes of such determination absent manifest error.
          10.19 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart to this Agreement by
facsimile transmission or other electronic transmission shall be effective as
delivery of a manually signed counterpart of this Agreement.
          10.20 Effectiveness; Entire Agreement. This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by Borrower and Administrative Agent of written notification
of such execution and authorization of delivery thereof.
          10.21 PATRIOT Act; PCTFA. Each Lender to whom the PATRIOT Act applies
and Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the PATRIOT Act
and the PCTFA, it is required to obtain, verify and record

-123-



--------------------------------------------------------------------------------



 



information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with those Acts.
          10.22 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act, the Commerce Act (Ontario) or any similar provincial, territorial or
federal laws.
          10.23 No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”) may have
economic interests that conflict with those of Borrower, its stockholders and/or
its affiliates. Borrower agrees that nothing in the Credit Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and
Borrower, its stockholders or its affiliates, on the other. The Credit Parties
acknowledge and agree that (i) the transactions contemplated by the Credit
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and Borrower, on the other, and (ii) in connection therewith and with
the process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of Borrower, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise Borrower,
its stockholders or its Affiliates on other matters) or any other obligation to
Borrower except the obligations expressly set forth in the Credit Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of Borrower, its management, stockholders, creditors or any other Person.
Borrower acknowledges and agrees that Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Borrower agrees that it will not
claim that any Lender has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to Borrower, in connection with such
transaction or the process leading thereto.
          10.24 Judgment Currency.
     (a) If, for the purpose of obtaining or enforcing judgment against any
Credit Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such other currency being hereinafter in this
Section 10.24 referred to as the “Judgment Currency”) an amount due under any
Credit Document in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding the date of actual payment
of the amount due, in the case of any proceeding in the courts of any
jurisdiction that will give effect to such conversion being made on such date,
or the date on which the judgment is given, in the case of any proceeding in the
courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Section 10.24 being hereinafter in this
Section 10.24 referred to as the “Judgment Conversion Date”).
     (b) If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 10.24(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, then the applicable Credit Party or Credit Parties
shall pay such additional amount (if any, but in any event not a lesser amount)
as may be necessary to

-124-



--------------------------------------------------------------------------------



 



ensure that the amount actually received in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
provide the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Credit Party under this Section 10.24(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Credit Documents.
     (c) The term “rate of exchange” in this Section 10.24 means the rate of
exchange at which Administrative Agent, on the relevant date at or about 12:00
noon (New York time), would be prepared to sell, in accordance with
Administrative Agent’s normal course foreign currency exchange practices, the
Obligation Currency against the Judgment Currency.
          10.25 Joint and Several Liability. Notwithstanding any other provision
contained herein or in any other Credit Documents, if a “secured creditor” (as
that term is defined under the BIA) is determined by a court of competent
jurisdiction not to include a Person to whom obligations are owed on a joint or
joint and several basis, then any Canadian Credit Party’s Obligations (and the
Obligations of each other Credit Party with respect thereto), to the extent such
Obligations are secured, only shall be several obligations and not joint or
joint and several obligations.
          10.26 Advice of Counsel; No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement and
the other Credit Documents with its counsel. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement and the
other Credit Documents. In the event an ambiguity or question of intent or
interpretation arises, this Agreement and each of the other Credit Documents
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any other Credit
Document.
          10.27 Day Not a Business Day. In the event that any day on or before
which any action, calculation, determination or allocation is required to be
taken hereunder is not a Business Day, then such action, calculation,
determination or allocation shall be required to be taken at the requisite time
on or before the first succeeding day that is a Business Day thereafter, unless
such day is in the next calendar month, in which case such action, calculation,
determination or allocation shall be required to be taken at the requisite time
on the first preceding day that is a Business Day.
          10.28 Limitations Act, 2002. Each of the parties hereto agrees that
any and all limitation periods provided for in the Limitations Act, 2002
(Ontario) or any other Applicable Law that provides for or relates to limitation
periods, shall be excluded from application to the Obligations and any
undertaking, covenant, indemnity or other agreement of any Credit Party provided
for in any Credit Document to which it is a party in respect thereof, in each
case to fullest extent permitted by such Act or other Applicable Law.
[Remainder of page intentionally left blank]

-125-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            VALEANT PHARMACEUTICALS INTERNATIONAL
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President & Chief Operating Officer       VALEANT PHARMACEUTICALS INTERNATIONAL,
INC.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President & Chief Operating Officer       ATON PHARMA, INC.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President & Chief Operating Officer       CORIA LABORATORIES, LTD.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President & Chief Operating Officer       DOW PHARMACEUTICAL SCIENCES, INC.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President & Chief Operating Officer       VALEANT PHARMACEUTICALS NORTH AMERICA
LLC
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President  

 



--------------------------------------------------------------------------------



 



            DR. LEWINN’S PRIVATE FORMULA INTERNATIONAL, INC.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President       OCEANSIDE PHARMACEUTICALS, INC.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President       PRINCETON PHARMA HOLDINGS, LLC
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President       PRIVATE FORMULA CORP.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President       RENAUD SKIN CARE LABORATORIES, INC.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President       VALEANT BIOMEDICALS, INC.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President       BIOVAIL AMERICAS CORP.
      By:   /s/ Rajiv De Silva       Name:   Rajiv De Silva       Title:  
President  

 



--------------------------------------------------------------------------------



 



                PRESTWICK PHARMACEUTICALS, INC.
        By:   /s/ Rajiv De Silva         Name:   Rajiv De Silva         Title:  
President           BIOVAIL HOLDINGS INTERNATIONAL SRL
        By:   /s/ Alex Matheson                     on behalf of Richard K.
Masterson         Name:   Richard K. Masterson         Title:   President &
Chief Operating Officer           VALEANT INTERNATIONAL (BARBADOS) SRL
        By:   /s/ Alex Matheson                     on behalf of Richard K.
Masterson         Name:   Richard K. Masterson         Title:   President &
Chief Operating Officer           BIOVAIL LABORATORIES INTERNATIONAL
(BARBADOS) SRL
        By:   /s/ Alex Matheson                     on behalf of Richard K.
Masterson         Name:   Richard K. Masterson         Title:   President &
Chief Operating Officer           HYTHE PROPERTY INCORPORATED
        By:   /s/ Alex Matheson                     on behalf of Richard K.
Masterson         Name:   Richard K. Masterson         Title:   President &
Chief Operating Officer       Each Signature in the Presence of:   VALEANT
CANADA GP LIMITED
    /s/ Bruce Goins   By:   /s/ Robert R. Chai-Onn   Name: Bruce Goins    
Name:   Robert R. Chai-Onn   Occupation: Vice President, Finance     Title:  
Vice President   Address: Valeant International (Barbados) SRL          

 



--------------------------------------------------------------------------------



 



            VALEANT CANADA LP by its sole general partner,
VALEANT CANADA GP LIMITED
      By:   /s/ Robert R. Chai-Onn       Name:   Robert R. Chai-Onn      
Title:   Director       V-BAC HOLDING CORP.
      By:   /s/ Robert R. Chai-Onn       Name:   Robert R. Chai-Onn      
Title:   Vice President  

 



--------------------------------------------------------------------------------



 



         

            GOLDMAN SACHS LENDING PARTNERS LLC,
as Administrative Agent, Collateral Agent and
Swing Line Lender.
      By:   /s/ Robert Ehudin       Robert Ehudin
Authorized Signatory           

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA, as a Lender.
      By:   /s/ Robert Ehudin       Robert Ehudin
Authorized Signatory           

 



--------------------------------------------------------------------------------



 



    APPENDIX A-1       TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

Revolving Commitments

                  Pro Lender   Revolving Commitment   Rata Share Goldman Sachs
Bank USA   $200,000,000   100.00%           Total   $200,000,000   100.00%

APPENDIX A-1

 



--------------------------------------------------------------------------------



 



    APPENDIX A-2       TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

Term Loan Commitments

                  Pro Lender   Term Loan Commitment   Rata Share Goldman Sachs
Bank USA   $650,000,000   100.00%           Total   $650,000,000   100.00%

APPENDIX A-2

 



--------------------------------------------------------------------------------



 



    APPENDIX B       TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

Notice Addresses
VALEANT PHARMACEUTICALS INTERNATIONAL
7545 Irvine Center Drive, Suite 100
Irvine, California 92618
Attention: General Counsel
Facsimile: (949) 461-6661
VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
7150 Mississauga Rd.,
Mississauga, ON L5N 8M5
Attention: Chief Financial Officer
Telecopier: (905) 286-3029
with a copy to:
7150 Mississauga Rd.,
Mississauga, ON L5N 8M5
Attention: Legal Department
Telecopier: (905) 286-3385
GOLDMAN SACHS LENDING PARTNERS LLC,
as Lead Arranger and Syndication Agent
Goldman Sachs Lending Partners LLC
200 West Street
New York, New York 10282
Attention: Lauren Day
Telecopier: (646) 769-7700
GOLDMAN SACHS BANK USA,
as a Lender
Goldman Sachs Bank USA
200 West Street
New York, New York 10282
Attention: Lauren Day
Telecopier: (917) 977-3966
APPENDIX B-1

 



--------------------------------------------------------------------------------



 



GOLDMAN SACHS LENDING PARTNERS LLC,
as Administrative Agent, Collateral Agent and
Swing Line Lender
Administrative Agent’s Principal Office:
Goldman Sachs Lending Partners LLC
200 West Street
New York, New York 10282
Attention: Lauren Day
Telecopier: (646) 769-7700
with a copy to:
Goldman Sachs Lending Partners LLC
200 West Street
New York, New York 10282
Attention: Gabe Jacobson
Swing Line Lender’s Principal Office:
Goldman Sachs Lending Partners LLC
200 West Street
New York, New York 10282
Attention: Lauren Day
Telecopier: (646) 769-7700
APPENDIX B-2

 